Exhibit 10.2

 

EXECUTION VERSION

 

CREDIT AGREEMENT

 

dated as of

 

February 28, 2018

 

among

 

MAPLE PARENT HOLDINGS CORP.,
as Initial Borrower

 

THE LENDERS AND ISSUING BANKS PARTY HERETO

 

and

 

JPMORGAN CHASE BANK, N.A.
as Administrative Agent

 

JPMORGAN CHASE BANK, N.A.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and
GOLDMAN SACHS BANK USA
as Joint Lead Arrangers and Joint Bookrunners

 

BANK OF AMERICA, N.A.
and

GOLDMAN SACHS BANK USA
as Syndication Agents

 

BNP PARIBAS, CITIBANK, N.A., COÖPERATIEVE RABOBANK U.A. NEW YORK BRANCH, CRÉDIT
AGRICOLE CORPORATE AND INVESTMENT BANK, INTESA SANPAOLO S.P.A. NEW YORK BRANCH,
MIZUHO BANK, LTD., MORGAN STANLEY MUFG LOAN PARTNERS, LLC, ROYAL BANK OF CANADA
and WELLS FARGO BANK, N.A.,
as Documentation Agents

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

Article I

 

Definitions

 

Section 1.01

Defined Terms

1

Section 1.02

Classification of Loans and Borrowings

26

Section 1.03

Terms Generally

26

Section 1.04

Accounting Terms; GAAP

27

Section 1.05

Exchange Rates

27

 

 

 

Article II

 

The Credits

 

Section 2.01

Commitments; Loans

28

Section 2.02

Loans and Borrowings

28

Section 2.03

Requests for Borrowings

29

Section 2.04

[Reserved]

29

Section 2.05

Letters of Credit

29

Section 2.06

Funding of Borrowings

34

Section 2.07

Interest Elections

35

Section 2.08

Termination and Reduction of Commitments

36

Section 2.09

Repayment of Loans; Evidence of Debt

37

Section 2.10

Prepayment of Loans

37

Section 2.11

Fees

38

Section 2.12

Interest

39

Section 2.13

Alternate Rate of Interest

39

Section 2.14

Increased Costs

40

Section 2.15

Break Funding Payments

42

Section 2.16

Taxes

43

Section 2.17

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

46

Section 2.18

Mitigation Obligations; Replacement of Lenders

48

Section 2.19

Defaulting Lenders

48

Section 2.20

Increase of Commitments

50

Section 2.21

Extension of Maturity Date

51

Section 2.22

Joinder of Surviving Borrower

52

 

 

 

Article III

 

Representations and Warranties

 

 

 

Section 3.01

Organization; Powers

53

Section 3.02

Authorization; Enforceability

53

Section 3.03

Governmental Approvals; No Conflicts

53

 

--------------------------------------------------------------------------------


 

Section 3.04

Financial Condition; No Material Adverse Change

54

Section 3.05

Properties

54

Section 3.06

Litigation and Environmental Matters

54

Section 3.07

Compliance with Laws

54

Section 3.08

Investment Company Status

54

Section 3.09

Taxes

55

Section 3.10

ERISA

55

Section 3.11

Disclosure

55

Section 3.12

Margin Regulations

55

Section 3.13

EEA Financial Institutions

55

Section 3.14

Anti-Corruption Laws and Sanctions

55

Section 3.15

Solvency

56

 

 

 

Article IV

 

Conditions

 

 

 

Section 4.01

Conditions Precedent to Effective Date

56

Section 4.02

Closing Date

57

Section 4.03

Conditions to Certain Credit Extensions

59

Section 4.04

Determinations under Sections 4.01 and 4.02

59

 

 

 

Article V

 

Affirmative Covenants

 

 

 

Section 5.01

Financial Statements; Ratings Change and Other Information

59

Section 5.02

Notices of Material Events

61

Section 5.03

Existence; Conduct of Business

61

Section 5.04

Payment of Taxes

61

Section 5.05

Maintenance of Properties; Insurance

61

Section 5.06

Books and Records; Inspection Rights

61

Section 5.07

Compliance with Laws

62

Section 5.08

Use of Proceeds

62

Section 5.09

Additional Guarantors; Release of Guarantors

62

 

 

 

Article VI

 

Negative Covenants

 

 

 

Section 6.01

Liens

63

Section 6.02

Fundamental Changes

64

Section 6.03

[Reserved]

64

Section 6.04

Financial Covenant; Leverage

64

Section 6.05

Transactions with Affiliates

65

 

ii

--------------------------------------------------------------------------------


 

Article VII

 

Events of Default

 

Article VIII

 

The Administrative Agent; the Agents

 

 

 

Section 8.01

The Administrative Agent; the Agents

69

Section 8.02

Administrative Agent’s Reliance, Indemnification

72

Section 8.03

Certain ERISA Matters

72

 

 

 

Article IX

 

Miscellaneous

 

 

 

Section 9.01

Notices

74

Section 9.02

Waivers; Amendments

76

Section 9.03

Expenses; Indemnity; Damage Waiver

78

Section 9.04

Successors and Assigns

79

Section 9.05

Survival

83

Section 9.06

Counterparts; Integration; Effectiveness

83

Section 9.07

Severability

83

Section 9.08

Right of Setoff

83

Section 9.09

Governing Law; Jurisdiction; Consent to Service of Process

84

Section 9.10

WAIVER OF JURY TRIAL

84

Section 9.11

Headings

85

Section 9.12

Confidentiality

85

Section 9.13

Interest Rate Limitation

86

Section 9.14

Patriot Act

86

Section 9.15

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

86

Section 9.16

No Advisory or Fiduciary Responsibility

87

Section 9.17

Release of Guarantors

87

Section 9.18

Judgment Currency

88

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES:

 

 

 

 

 

Schedule 2.01

Commitments

 

 

 

 

Schedule 2.05

Existing Letters of Credit

 

 

 

 

Schedule 6.01

Existing Liens

 

 

 

 

Schedule 6.05

Transactions with Affiliates

 

 

EXHIBITS:

 

Exhibit A

Form of Assignment and Assumption

 

 

Exhibit B

Form of Guaranty

 

 

Exhibit C

Form of New Lender Supplement

 

 

Exhibit D-1

Form of U.S. Tax Compliance Certificate
(Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax Purposes)

 

 

Exhibit D-2

Form of U.S. Tax Compliance Certificate
(Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

 

Exhibit D-3

Form of U.S. Tax Compliance Certificate
(Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

 

Exhibit D-4

Form of U.S. Tax Compliance Certificate
(Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

 

Exhibit E

Form of Solvency Certificate

 

 

Exhibit F

Form of Borrower Joinder

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT dated as of February 28, 2018 (as amended, restated, increased,
extended, supplemented or otherwise modified from time to time, this
“Agreement”), among MAPLE PARENT HOLDINGS CORP. (the “Initial Borrower”; whose
rights and obligations will be assigned to and assumed by, on and following the
Closing Date immediately upon the borrowing of any Loans on the Closing Date, DR
PEPPER SNAPPLE GROUP, INC. (the “Surviving Borrower”)), as Borrower, the LENDERS
and ISSUING BANKS from time to time party hereto and JPMORGAN CHASE BANK, N.A.,
as Administrative Agent.

 

ARTICLE I

 

DEFINITIONS

 

Section 1.01                             Defined Terms. As used in this
Agreement, the following terms have the meanings specified below:

 

“ABR”, when used in reference to any dollar Loan or dollar Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Alternative Base Rate.

 

“Acquisition” means the series of transactions which will result in (i) existing
shareholders of the Initial Borrower owning a majority of the equity interests
of the Surviving Borrower and (ii) the Initial Borrower becoming a wholly-owned
subsidiary of the Surviving Borrower as of the effective time of the merger of
Merger Sub into the Initial Borrower, in each case, pursuant to the Acquisition
Agreement.

 

“Acquisition Agreement” means that certain merger agreement dated January 29,
2018, by and among the Surviving Borrower, Merger Sub, and the Initial Borrower.

 

“Acquisition Loans” means Loans in dollars in an amount not exceeding
$2,000,000,000 that are made on the Closing Date.

 

“Acquisition Representations” means the representations made by or with respect
to the Surviving Borrower and its Subsidiaries in the Acquisition Agreement as
are material to the interests of the Lenders and the Bookrunners (but only to
the extent that the Initial Borrower has the right not to consummate the
Acquisition, or to terminate its obligations (or otherwise does not have an
obligation to close), under the Acquisition Agreement (in each case, in
accordance with the terms of the Acquisition Agreement) as a result of a failure
of such representations in the Acquisition Agreement to be true and correct, in
each case without any liability in accordance with the terms thereof).

 

“Adjusted Eurodollar Rate” means, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to (a) (i) for dollars or Pounds Sterling, the
LIBO Rate for such Interest Period or (ii) for Euros, the EURIBO Rate for such
Interest Period, in each case multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder, and any successor appointed
pursuant to Section 8.01(f).

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

--------------------------------------------------------------------------------


 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agent Parties” has the meaning assigned to such term in Section 9.01(d).

 

“Agents” means, collectively, the Administrative Agent, and the syndication
agents and documentation agents named on the cover of this Agreement.

 

“Agreed Currencies” means dollars, Canadian Dollars, Pounds Sterling and Euros.

 

“Agreement” has the meaning assigned to such term in the preamble.

 

“Agreement Currency” has the meaning assigned to such term in Section 9.18.

 

“Alternate Interest Rate Election Event” has the meaning assigned to such term
in Section 2.13.

 

“Alternative Base Rate” means, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in
effect on such day plus 1/2 of 1% and (c) the Adjusted Eurodollar Rate for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted Eurodollar Rate for any day shall be based on the rate
appearing on the Reuters Screen LIBOR01 or LIBOR02 Page (or otherwise on the
Reuters screen) (or on any successor or substitute page of such service, or any
successor to or substitute for such service providing rate quotations comparable
to those currently provided on such page of such service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time on such day. Any change in the Alternative
Base Rate due to a change in the Prime Rate, the NYFRB Rate or the Adjusted
Eurodollar Rate shall be effective from and including the effective date of such
change in the Prime Rate, the NYFRB Rate or the Adjusted Eurodollar Rate,
respectively. If the Alternative Base Rate is being used as an alternate rate of
interest pursuant to Section 2.13 hereof, then the Alternative Base Rate shall
be the greater of clauses (a) and (b) above and shall be determined without
reference to clause (c) above. If the Alternative Base Rate as so determined
would be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.

 

“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrower or any of its Subsidiaries from time to time that
prohibit bribery or corruption.

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided that in the
case of Section 2.19 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the total Commitments (disregarding any
Defaulting Lender’s Commitment) represented by such Lender’s Commitment. If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.

 

“Applicable Rate” means, for any day, with respect to any ABR Loan, Canadian
Prime Rate Loan, Eurodollar Loan or BA Rate Loan, or with respect to the
Commitment Fees payable hereunder, as the case may be, the applicable rate per
annum set forth below under the caption “ABR and Canadian Prime Rate Spread”,
“Eurodollar and BA Rate Spread” or “Commitment Fee Rate”, as the case

 

2

--------------------------------------------------------------------------------


 

may be, based upon the ratings by S&P and Moody’s, respectively, applicable on
such date to the Index Debt:

 

Index Debt Ratings:

 

ABR and
Canadian
Prime
Rate
Spread

 

Eurodollar
and BA
Rate
Spread

 

Commitment
Fee Rate

 

Category 1

 

 

 

 

 

 

 

Index Debt ratings of at least A by S&P and/or A2 by Moody’s

 

0.000

%

0.875

%

0.070

%

 

 

 

 

 

 

 

 

Category 2

 

 

 

 

 

 

 

Index Debt ratings less than Category 1, but at least A- by S&P and/or A3 by
Moody’s

 

0.000

%

1.000

%

0.090

%

 

 

 

 

 

 

 

 

Category 3

 

 

 

 

 

 

 

Index Debt ratings less than Category 2, but at least BBB+ by S&P and/or Baa1 by
Moody’s

 

0.125

%

1.125

%

0.100

%

 

 

 

 

 

 

 

 

Category 4

 

 

 

 

 

 

 

Index Debt ratings less than Category 3, but at least BBB by S&P and/or Baa2 by
Moody’s

 

0.250

%

1.250

%

0.125

%

 

 

 

 

 

 

 

 

Category 5

 

 

 

 

 

 

 

Index Debt ratings less than Category 4

 

0.500

%

1.500

%

0.200

%

 

For purposes of the foregoing, (i) if either Moody’s or S&P shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then such rating agency
shall be deemed to have established a rating in Category 5; (ii) if the ratings
established or deemed to have been established by Moody’s and S&P for the Index
Debt shall fall within different Categories, the Applicable Rate shall be based
on the higher of the two ratings unless one of the two ratings is two or more
Categories lower than the other, in which case the Applicable Rate shall be
determined by reference to the Category next below that of the higher of the two
ratings; and (iii) if the ratings established or deemed to have been established
by Moody’s and S&P for the Index Debt shall be changed (other than as a result
of a change in the rating system of Moody’s or S&P), such change shall be
effective as of the date on which it is first announced by the applicable rating
agency, irrespective of when notice of such change shall have been furnished by
the Borrower to the Administrative Agent and the Lenders pursuant to
Section 5.01 or otherwise. Each change in the Applicable Rate shall apply during
the period commencing on the effective date of such change and ending on the
date immediately preceding the effective date of the next such change. If the
rating system of Moody’s or S&P shall change, or if either such rating agency
shall cease to be in the business of rating corporate debt obligations, the
Borrower and the Lenders whose consent is required by Section 9.02 shall
negotiate in good faith to amend this definition to reflect such changed rating
system or the unavailability of ratings from such rating agency and, pending the
effectiveness of any such amendment, the Applicable Rate shall be determined by
reference to the rating most recently in effect prior to such change or
cessation.

 

“Approved Fund” has the meaning assigned to such term in Section 9.04(b)(ii).

 

“ASC” has the meaning assigned to such term in Section 1.04(a).

 

3

--------------------------------------------------------------------------------


 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04(b)), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

“Auto-Renewal Letter of Credit” has the meaning assigned to such term in
Section 2.05(c).

 

“Availability Period” means the period from and including the Closing Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments in full.

 

“BA Period” means with respect to any BA Rate Loan, the period commencing on the
Business Day on which such Loan is disbursed or continued or on the date of a
conversion on which a Canadian Prime Rate Loan is converted into a BA Rate Loan
and ending on the date that is one, two, three or six months (or, to the extent
agreed to by all Lenders, twelve months or a shorter period) thereafter, as
selected by the Borrower in the relevant Borrowing Request or Interest Election
Request; provided that, (i) if any BA Period would otherwise end on a day that
is not a Business Day, such BA Period shall expire on the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such BA Period shall end on the immediately
preceding Business Day; and (ii) any BA Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such BA Period) shall end on the
last Business Day of the last calendar month of such BA Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

 

“BA Rate” means (a) for any Lender that is a Schedule I chartered bank under the
Bank Act (Canada), CDOR Screen Rate and (b) for any other Lender, the lesser of
(i) the discount rate at which such Lender is prepared to purchase bankers’
acceptances or (ii) CDOR Screen Rate plus 0.10%. When used in reference to any
Loan or Borrowing, “BA Rate” shall refer to whether such Loan, or the Loans
comprising such Borrowing, bear interest at a rate determined by reference to
the BA Rate as set forth in the preceding sentence. If the BA Rate shall be less
than zero, it shall be deemed zero for purposes hereof.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment;
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof; provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such

 

4

--------------------------------------------------------------------------------


 

Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America (or any successor thereto).

 

“Bookrunners” means, collectively, JPMorgan, Merrill Lynch, Pierce Fenner &
Smith Incorporated and Goldman Sachs Bank USA, in their capacities as lead
arrangers and bookrunners.

 

“Borrower” means (a) at any time prior to the consummation of the Acquisition
and the borrowing of any Loans on the Closing Date, the Initial Borrower and
(b) upon and at any time after the consummation of the Acquisition and upon the
borrowing of any Loans on the Closing Date, the Surviving Borrower.

 

“Borrower Joinder” means a joinder agreement in substantially the form of
Exhibit F hereto (or otherwise reasonably satisfactory to the Administrative
Agent), to be executed by the Surviving Borrower on or prior to the Closing
Date.

 

“Borrowing” means an advance of Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect or in the case of BA Rate Loans, as to which
a single BA Period is in effect.

 

“Borrowing Minimum” means, in respect of Borrowings denominated in dollars,
$10,000,000, in respect of Borrowings denominated in Canadian Dollars,
C$10,000,000, in respect of Borrowings denominated in Euros, €10,000,000 and in
respect of Borrowings denominated in Pounds Sterling, £10,000,000.

 

“Borrowing Multiple” means, in respect of Borrowings denominated in dollars,
$1,000,000, in respect of Borrowings denominated in Canadian Dollars,
C$1,000,000, in respect of Borrowings denominated in Euros, €1,000,000 and in
respect of Borrowings denominated in Pounds Sterling, £1,000,000.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

 

“Business Day” means (a) any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed, (b) if such day relates to any interest rate setting as to any
Eurodollar Loan or Letter of Credit denominated in dollars, any funding,
disbursement, settlement and/or payments in dollars in respect of such
Eurodollar Loan or Letter of Credit or any other dealing in dollars to be
carried out pursuant to this Agreement in respect of any such Eurodollar Loan,
any such day that is also a day on which dealings in dollar deposits are
conducted by and between banks in the London interbank market, (c) if such day
relates to any interest rate setting as to any BA Rate Loans, Canadian Prime
Rate Loans or Letter of Credit denominated in Canadian Dollars, any funding,
disbursement, settlement and/or payments in respect of such BA Rate Loans,
Canadian Prime Rate Loans or Letter of Credit or any other dealing in Canadian
Dollars to be

 

5

--------------------------------------------------------------------------------


 

carried out pursuant to this Agreement in respect of any such BA Rate Loans,
Canadian Prime Rate Loan or Letter of Credit, any such day that is also a day
which is a legal holiday in the Province of Ontario or is a day on which banking
institutions are authorized or required to close in Toronto, Ontario, (d) if
such day relates to any interest rate setting as to an Eurodollar Loan or Letter
of Credit denominated in Euros, any funding, disbursement, settlement and/or
payment in Euros in respect of such Eurodollar Loan or Letter of Credit or any
other dealing in Euros to be carried out pursuant to this Agreement in respect
of any such Eurodollar Loan, any such day that is also a TARGET Day and (e) if
such day relates to any interest rate setting as to an Eurodollar Loan or Letter
of Credit denominated in Pounds Sterling, any funding, disbursement, settlement
and/or payment in Pounds Sterling in respect of such Eurodollar Loan or Letter
of Credit or any other dealing in Pounds Sterling to be carried out pursuant to
this Agreement in respect of any such Eurodollar Loan, any such day that is also
a day on which dealings in deposits in Pounds Sterling are conducted by and
between banks in the London interbank market.

 

“Calculation Date” means (a) with respect to any Eurodollar Borrowing, the date
that is two Business Days prior to the date of such Borrowing or, if applicable,
the date of conversion/continuation of any Borrowing as a Eurodollar Borrowing
and (b) with respect to all outstanding Borrowings, the last Business Day of
each calendar quarter and, during the continuation of an Event of Default, on
any other Business Day elected by the Administrative Agent in its discretion or
upon instruction by the Required Lenders.

 

“Canadian Dollars” or “C$” refers to the lawful currency of Canada.

 

“Canadian Prime Rate” means, as of any date, the rate of interest per annum
equal to the per annum rate of interest quoted or established as the “prime
rate” of the Administrative Agent which it quotes or establishes for such day as
its reference rate of interest in order to determine interest rates for
commercial loans made by it in Canadian Dollars in Canada to Canadian borrowers,
adjusted automatically with each quoted or established change in such rate. When
used in reference to any Loan or Borrowing, “Canadian Prime Rate” shall refer to
whether such Loan, or the Loans comprising such Borrowing, bear interest at a
rate determined by reference to the Canadian Prime Rate as set forth in the
preceding sentence.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP;
provided, however, that all obligations of any Person that are or would have
been treated as operating leases (including for avoidance of doubt, any network
lease or any operating indefeasible right of use) for purposes of GAAP prior to
the issuance by the Financial Accounting Standards Board on February 25, 2016 of
an Accounting Standards Update (the “ASU”) shall continue to be accounted for as
operating leases for purposes of all financial definitions and calculations for
purpose of this Agreement (whether or not such operating lease obligations were
in effect on such date) notwithstanding the fact that such obligations are
required in accordance with the ASU (on a prospective or retroactive basis or
otherwise) to be treated as Capital Lease Obligations in the financial
statements to be delivered pursuant to Section 5.01.

 

“CDOR Screen Rate” means for the relevant BA Period, the Canadian deposit
offered rate which, in turn means on any day the annual rate of interest
determined with reference to the arithmetic average of the discount rate
quotations of all institutions listed in respect of the relevant BA Period for
CAD Dollar-denominated bankers’ acceptances displayed and identified as such on
the “Reuters Screen CDOR Page” as defined in the International Swap Dealer
Association, Inc. definitions, as modified and amended from time to time, as of
10:00 a.m. Toronto local time on the first day of such

 

6

--------------------------------------------------------------------------------


 

BA Period and, if such day is not a business day, then on the immediately
preceding business day (as adjusted by Administrative Agent after 10:00
a.m. Toronto local time to reflect any error in the posted rate of interest or
in the posted average annual rate of interest). If such rate does not appear on
the “Reuters Screen CDOR Page” as provided in preceding sentence, the
Administrative Agent may elect (i) the CDOR Screen Rate on any day shall be
calculated as the arithmetic average of the annual discount rates for such term
applicable to Canadian Dollar bankers’ acceptances of, and as quoted by, the
reference banks reasonably selected by the Administrative Agent and notified to
the Borrower, as of 10:00 a.m. on that day, or if that day is not a Business
Day, then on the immediately preceding Business Day, or (ii) then the Canadian
deposit offered rate component of such rate on that day shall be calculated as
the cost of funds quoted by the Administrative Agent to raise Canadian Dollars
for the applicable BA Period as of 10:00 a.m. Toronto local time on such day for
commercial loans or other extensions of credit to businesses of comparable
credit risk; or if such day is not a Business Day, then as quoted by the
Administrative Agent on the immediately preceding Business Day. If the CDOR
Screen Rate shall be less than zero, the CDOR Screen Rate shall be deemed to be
zero for purposes of this Agreement.

 

“CFC” means a “controlled foreign corporation” within the meaning of
Section 957(a) of the Code.

 

“CFC Holdco” means a Domestic Subsidiary substantially all of whose assets
consist (directly or indirectly through entities that are disregarded for U.S.
federal income tax purposes) of the voting Stock and/or Stock Equivalents of one
or more CFCs.

 

“Change in Control” means (a) the acquisition (except pursuant to the
Acquisition) of ownership, directly or indirectly, beneficially or of record, by
any Person or group (within the meaning of the Exchange Act and the rules of the
SEC thereunder as in effect on the date hereof) (other than any corporation
owned, directly or indirectly, by the stockholders of the Borrower in
substantially the same proportions as their ownership of stock in the Borrower),
of Stock representing more than 50% of the aggregate ordinary voting power
represented by the issued and outstanding Stock of the Borrower or
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Borrower by Persons who were neither (i) nominated or
approved by the board of directors of the Borrower nor (ii) approved or
appointed by directors so nominated.

 

“Change in Law” means the occurrence after the date of this Agreement or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement, (a) the adoption of any law, rule, regulation or treaty by any
Governmental Authority, (b) any change in any law, rule, regulation or treaty or
in the interpretation or application thereof by any Governmental Authority or
(c) compliance by any Lender or Issuing Bank (or, for purposes of
Section 2.14(b), by any lending office of such Lender or by such Lender’s or
Issuing Bank’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement; provided that, notwithstanding anything
herein to the contrary (x) all requests, rules, guidelines or directives issued
under, or in connection with, the Dodd-Frank Wall Street Reform and Consumer
Protection Act and (y) all requests, rules, guidelines or directives promulgated
by the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall be
deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

 

“Charges” has the meaning assigned to such term in Section 9.13.

 

“Closing Date” has the meaning assigned to such term in Section 4.02.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

7

--------------------------------------------------------------------------------


 

“Commitment” means, as to each Lender, its obligation to (a) make Loans to the
Borrower pursuant to Section 2.01 and (b) purchase participations in Letters of
Credit and LC Disbursements, in an aggregate principal amount at any one time
outstanding not to exceed the dollar amount set forth opposite such Lender’s
name on Schedule 2.01 under the caption “Commitment” or opposite such caption in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto or established in accordance with Section 2.20, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement. The
aggregate amount of the Commitments as of the Effective Date is $2,400,000,000.

 

“Commitment Fee” has the meaning assigned to such term in Section 2.11(a).

 

“Commitment Increase” has the meaning assigned to such term in Section 2.20(a).

 

“Communications” has the meaning provided to such term in Section 9.01(b).

 

“Consolidated” means, with respect to any Person, the consolidation of accounts
of such Person and its subsidiaries in accordance with GAAP.

 

“Consolidated EBITDA” means, with respect to any Person, for any period,
Consolidated Net Income of such Person for such period plus (A) without
duplication and to the extent deducted in determining such Consolidated Net
Income, the sum of:

 

1)             the aggregate amount of Consolidated Interest Expense for such
period,

 

2)             expense for income taxes paid or accrued for such period,

 

3)             all amounts attributable to (i) the write-off or amortization of
deferred financing costs and premiums paid or other expenses incurred directly
in connection with any early extinguishment of Indebtedness or
(ii) depreciation, amortization (including amortization of goodwill and other
intangible assets) or impairment of goodwill or other intangible assets for such
period,

 

4)             (i) any extraordinary, unusual or non-recurring charges, expenses
and losses during such period (including costs, expenses and payments, in
connection with actual or prospective litigation, legal settlements, fines,
judgments or orders), (ii) any non-cash charges, expenses or losses and
(iii) any costs, charges, accruals, reserves or expenses attributable to the
undertaking and/or implementation of cost savings, synergies, operating expense
reductions, business optimization initiatives, integration, transition,
decommissioning, consolidation and other restructuring costs, charges, accruals,
reserves or expenses (including costs related to the opening, pre-opening,
expansion, closure and/or consolidation of stores, offices and facilities
(including rent termination, moving and relocation costs), costs related to the
termination of distributor and joint venture arrangements and discontinued
operations, costs, expenses or charges associated with inventory obsolescence
(including, resulting from discontinued products and excess inventory),
retention charges, contract termination costs, recruiting, signing, retention or
completion bonuses and expenses, severance expenses and any cost associated with
any modification to any pension and post-retirement employee benefit plan,
software and other systems development, establishment and implementation costs,
costs relating to entry into a new market, project startup costs, costs relating
to any strategic initiative or new operations and conversion costs and any
business development, consulting or legal costs and fees relating to the
foregoing),

 

8

--------------------------------------------------------------------------------


 

5)             the aggregate amount of all non-cash compensation charges
incurred during such period arising from the grant of or the issuance of Stock
or Stock Equivalents and any equity incentive plans, arrangements or programs,

 

6)             any loss realized by such Person or any of its Subsidiaries in
connection with any dispositions (other than sales of inventory in the ordinary
course of business) or discontinued operations that occur during such period,

 

7)             at the discretion of the Borrower, Transaction Costs (including
those related to the Transactions) incurred or paid in cash in such period
(whether or not such underlying transaction is successful),

 

8)             the amount of pro forma cost savings, operating expense
reductions and synergies related to the Transactions, any acquisitions or other
investments, dispositions, restructurings, cost savings initiatives or other
initiatives that are reasonably identifiable, factually supportable and
projected by the Borrower in good faith to result from actions taken or with
respect to which substantial steps have been taken or are expected to be taken
(in the good faith determination of the Borrower) within 24 months after the
Transactions, such acquisition or other investment, disposition, restructuring,
cost savings initiative or other initiative, net of the amount of actual
benefits realized prior to or during such period from such actions,

 

9)             any earn-out obligation and contingent consideration obligations
(including adjustments thereof and purchase price adjustments) incurred in
connection with the Transactions and/or any acquisition or other investment
(including any acquisition or other investment consummated prior to the Closing
Date) which is paid or accrued during the applicable period,

 

10)      the amount of any expense or deduction associated with any subsidiary
of such Person attributable to non-controlling interests or minority interests
of third parties,

 

11)      the amount of any fee, cost, expense or reserve, including in respect
of any product recall, to the extent actually reimbursed or reimbursable by
third parties pursuant to indemnification, reimbursement, insurance or similar
arrangements; provided that, the Borrower in good faith expects to receive
reimbursement for such fee, cost, expense or reserve within the next four fiscal
quarters (it being understood that to the extent not actually received within
such fiscal quarters, such reimbursement amounts shall be deducted in
calculating Consolidated EBITDA for such fiscal quarters),

 

12)      (i) any unrealized or realized net foreign currency translation or
transaction gains or losses, and (ii) any unrealized net losses, charges or
expenses and unrealized net gains in the fair market value of any arrangements
under any swap, cap, collar, forward, future or derivative transaction or option
or similar agreement involving, or settled by reference to, one or more rates,
currencies, commodities, equity or debt instruments or securities, or economic,
financial or pricing indices or measures of economic, financial or pricing risk
or value or any similar transaction or any combination of these transactions,
and

 

13)      the amount of any charge, cost or expense in connection with a single
or one-time event, including, without limitation, in connection with (x) the
Transactions and/or any acquisition or other investment consummated before or
after the Closing Date, (y) the consolidation, closing or reconfiguration of any
facility during such period and (z) early extinguishment of Indebtedness,

 

minus (B) without duplication and to the extent included in determining such
Consolidated Net Income, the sum of (i) any extraordinary, unusual or
non-recurring income or gains

 

9

--------------------------------------------------------------------------------


 

during such period, (ii) any credit for income taxes paid or accrued in such
period, (iii) any other gains realized by such Person or any of its Subsidiaries
in connection with any dispositions (other than sales of inventory in the
ordinary course of business) that occur during such period and (iv) any other
non-cash income or gains during such period.

 

“Consolidated Interest Expense” means, with respect to any Person, for any
period, the amount of interest expense reflected on the consolidated statement
of income of such Person and its subsidiaries for such period in conformity with
GAAP.

 

“Consolidated Net Income” means, with respect to any Person, for any period, the
amount of net income reflected on the consolidated statement of income of such
Person and its subsidiaries for such period in conformity with GAAP.

 

“Consolidated Total Assets” means, as of the date of determination, total assets
of the Borrower and its Subsidiaries calculated in accordance with GAAP on a
consolidated basis as of such date.

 

“Consolidated Total Debt” means (a) as of the date of determination, the
aggregate amount of Indebtedness (other than clauses (c), (d), (e) and
(i) thereof) reflected on the consolidated balance sheet of the Borrower and its
Subsidiaries as of such date in conformity with GAAP minus (b) unrestricted and
unencumbered cash and cash equivalents maintained by the Borrower and its
Subsidiaries in an aggregate amount not to exceed $300 million at any time.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Party” means the Administrative Agent, any Issuing Bank or any other
Lender.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
(iii) pay over to any Credit Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Borrower or any Credit Party in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after request by the
Administrative Agent, any Issuing Bank or the Borrower, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit under this Agreement,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon the receipt by the Administrative Agent, any Issuing Bank or the
Borrower, as applicable, of such certification in form and substance
satisfactory to the requesting party and the Administrative Agent, or (d) has or
has had a direct or indirect parent become the subject (i) of a Bankruptcy Event
or (ii) Bail-In

 

10

--------------------------------------------------------------------------------


 

Action; provided further that, a Lender shall not become a Defaulting Lender
solely as a result of the acquisition or maintenance of an ownership interest in
such Lender or Person controlling such Lender or the exercise of control over
such Lender or Person controlling such Lender by a Governmental Authority or an
instrumentality thereof.

 

“Disclosing Party” has the meaning assigned to such term in Section 9.12(a).

 

“Disregarded Lender” has the meaning assigned to such term in Section 2.19(e).

 

“Dollar Equivalent” of any currency at any date shall mean (i) the amount of
such currency if such currency is dollars or (ii) the equivalent amount in
dollars of such currency if such currency is a Foreign Currency, calculated on
the basis of the Exchange Rate for such currency, on or as of the most recent
Calculation Date provided for in Section 1.05.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the U.S., any state thereof or the District of Columbia.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any institution established in an EEA Member Country which is a
subsidiary of a financial institution described in clauses (a) or (b) of this
definition and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means the earliest date as of which the conditions precedent to
effectiveness set forth in Section 4.01 shall have been satisfied (or waived in
accordance with Section 9.02).

 

“Electronic System” has the meaning provided to such term in Section 9.01(b).

 

“End Date” means the first to occur of (a) the valid termination of the
Acquisition Agreement in accordance with its terms and (b) 11:59 p.m. (New York
City time) on November 6, 2018.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating to the
protection of the environment, preservation or reclamation of natural resources,
the management, release or threatened release of any Hazardous Material or, as
such relate to exposure to Hazardous Materials, to health and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any

 

11

--------------------------------------------------------------------------------


 

Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Contribution” means a common equity contribution received by the Initial
Borrower in the amount of not less than $9,000,000,000.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414(b), (c), (m), (n) or (o) of the Code

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043(c) of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) any failure to satisfy
statutory minimum funding standards with respect to any Plan; (c) the filing
pursuant to Section 412(c) of the Code of an application for a waiver of the
minimum funding standard with respect to any Plan; (d) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability under Title IV of ERISA
with respect to the termination of any Plan; (e) the receipt by the Borrower or
any ERISA Affiliate from the PBGC or a plan administrator of any notice relating
to an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (f) the incurrence by the Borrower or any ERISA Affiliates
of any liability with respect to the withdrawal from any Plan or Multiemployer
Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of any notice,
or the receipt by any Multiemployer Plan from the Borrower or any ERISA
Affiliate of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent,
within the meaning of Title IV of ERISA.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“EURIBO Rate” means, for any Interest Period, the rate appearing on Reuters
Screen EURIBOR01 (or on any successor or substitute page of Reuters, or any
successor to or substitute for Reuters, providing rate quotations comparable to
those currently provided on such page of Reuters, as determined by the
Administrative Agent with notice to the Borrower from time to time for purposes
of providing quotations of interest rates applicable to deposits in Euro by
reference to the Banking Federation of the European Union Settlement Rates for
deposits in Euro) at approximately 10:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period, as the rate for deposits in
Euro with a maturity comparable to such Interest Period or, if for any reason
such rate is not available for the applicable Interest Period but is available
for periods that are shorter than and longer than such Interest Period, the rate
per annum that results from interpolating on a linear basis between the rate for
the longest available period that is shorter than such Interest Period and the
shortest available period that is longer than such Interest Period, then the
EURIBO Rate shall be such interpolated screen rate. If the EURIBO Rate shall be
less than zero, it shall be deemed zero for purposes hereof.

 

“Euro” or “€” refers to the lawful currency of the European Union as constituted
by the Treaty of Rome which established the European Community, as such treaty
may be amended from time to time and as referred to in the EMU legislation.

 

12

--------------------------------------------------------------------------------


 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted Eurodollar Rate.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.

 

“Exchange Rate” means, on any day, with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into dollars, as set forth
at approximately 11:00 a.m., Local Time, on such date on the Reuters World
Currency Page for such Foreign Currency. In the event that such rate does not
appear on any Reuters World Currency Page, the Exchange Rate with respect to
such Foreign Currency shall be determined by reference to such other publicly
available service for displaying exchange rates as may be reasonably selected by
the Administrative Agent or, in the event no such service is selected, such
Exchange Rate shall instead be calculated on the basis of the arithmetical mean
of the buy and sell spot rates of exchange of the Administrative Agent for such
Foreign Currency on the London market at 11:00 a.m., Local Time, on such date
for the purchase of dollars with such Foreign Currency, for delivery two
Business Days later; provided, that if at the time of any such determination,
for any reason, no such spot rate is being quoted, the Administrative Agent,
after consultation with the Borrower, may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.

 

“Excluded Subsidiary” means (a) any Foreign Subsidiary, (b) any Domestic
Subsidiary (i) that is a direct or indirect subsidiary of a Foreign Subsidiary
or a CFC Holdco or (ii) that is a CFC Holdco or (c) any Subsidiary with respect
to which the Guaranty would result in material adverse Tax consequences as
reasonably determined by the Borrower in consultation with the Administrative
Agent.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment or
otherwise under a Loan Document pursuant to a law in effect on the date on which
(i) such Lender acquires such interest in the Loan or Commitment or becomes a
party to this Agreement (other than pursuant to an assignment request by the
Borrower under Section 2.18(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.16(a), amounts
with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.16(e) and (d) any U.S. federal
withholding Taxes imposed under FATCA.

 

“Existing Letters of Credit” has the meaning assigned to such term in
Section 2.05(k).

 

“Existing Maturity Date” has the meaning assigned to such term in
Section 2.21(a).

 

“Extending Lender” has the meaning assigned to such term in Section 2.21(b)(ii).

 

“Extension Request” means a written request from the Borrower to the
Administrative Agent requesting an extension of the Maturity Date pursuant to
Section 2.21.

 

13

--------------------------------------------------------------------------------


 

“Facility Termination” has the meaning assigned to such term in Section 9.17(c).

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate. If the Federal Funds Effective Rate
shall be less than zero, it shall be deemed zero for purposes hereof.

 

“Fee Letters” means (i) the applicable fee letter agreement dated January 29,
2018, by and among the Initial Borrower, JPMorgan, Bank of America, N.A.,
Merrill Lynch, Pierce, Fenner & Smith Incorporated and Goldman Sachs Bank USA
and (ii) the agency fee letter agreement dated January 29, 2018, between the
Initial Borrower and JPMorgan.

 

“Financial Officer” means, with respect to any Person, its chief financial
officer, principal accounting officer, treasurer or controller.

 

“Foreign Currencies” means, collectively, Canadian Dollars, Pounds Sterling and
Euros.

 

“Foreign Lender” means any Lender that is not a U.S. Person.

 

“Foreign Subsidiary” means any Subsidiary that is not organized under the laws
of the United States, any state thereof or the District of Columbia.

 

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time.

 

“Governmental Authority” means any supranational body, the government of the
United States of America, any other nation or any political subdivision thereof,
whether state or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other payment obligation of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
and including any obligation of the guarantor, direct or indirect, (a) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other payment obligation or to purchase (or to advance or supply
funds for the purchase of) any security for the payment thereof, (b) to purchase
or lease property, securities or services for the purpose of assuring the owner
of such Indebtedness or other payment obligation of the payment thereof, (c) to
maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other payment obligation or (d) as an
account party in respect of any letter of credit or letter of guaranty issued to
support such Indebtedness or payment obligation; provided, that the term
“Guarantee” shall not include endorsements for collection or deposit in the

 

14

--------------------------------------------------------------------------------


 

ordinary course of business, or customary and reasonable indemnity obligations
in effect on the Closing Date or entered into in connection with any acquisition
or disposition of assets.

 

“Guarantor” means (a) each Subsidiary that is required to become (and is) a
party to the Guaranty pursuant to Section 5.09 and (b) any other Subsidiary that
voluntarily becomes a party to the Guaranty, in each case, other than those
Subsidiaries released from their obligations under the Guaranty pursuant to
Section 5.09, Section 9.17 or otherwise.

 

“Guaranty” means the Guaranty, executed and delivered by each Guarantor, in
substantially the form of Exhibit B.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes,
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances, materials or wastes of any nature regulated as hazardous or toxic,
or a pollutant or contaminant, pursuant to any Environmental Law.

 

“Impacted Interest Period”: has the meaning assigned to such term in the
definition of “LIBO Rate”.

 

“Increasing Lender” has the meaning assigned to such term in Section 2.20(a).

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding
(i) intercompany expenses and charges among such Person and its subsidiaries,
(ii) accounts payable incurred in the ordinary course of business and (iii) any
earn-out obligation until such earn-out obligation becomes a liability on the
balance sheet of such Person in accordance with GAAP and if not paid after
becoming due and payable), (e) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
(f) all Guarantees by such Person of Indebtedness of others, (g) all Capital
Lease Obligations of such Person, (h) all obligations of such Person as an
account party in respect of letters of credit and letters of guaranty (but only
to the extent drawn and not reimbursed) and (i) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances. The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. The amount of
Indebtedness of any Person for purposes of clause (e) above shall be deemed to
be the lesser of (i) the aggregate unpaid amount of such Indebtedness and
(ii) the fair market value of the property encumbered thereby as determined by
such Person in good faith. Notwithstanding the foregoing, any Indebtedness that
has been defeased in accordance with GAAP or defeased pursuant to the deposit of
cash or Permitted Investments (in an amount sufficient to satisfy all such
obligations relating to such Indebtedness at maturity or redemption, as
applicable, and all payments of interest and premium, if any) in a trust or
account created or pledged for the benefit of the holders of such Indebtedness,
and subject to the other applicable terms of the instrument governing such
Indebtedness, shall, to the extent so defeased, not constitute or be deemed
“Indebtedness”.

 

15

--------------------------------------------------------------------------------


 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

 

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

 

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Surviving Borrower that is not guaranteed by any other Person (other
than, for the avoidance of doubt, a Subsidiary) or subject to any other credit
enhancement.

 

“Individual Letter of Credit Sublimit” means $67,000,000 with respect to
JPMorgan Chase Bank, N.A., $67,000,000 with respect to Bank of America, N.A. and
$67,000,000 with respect to Goldman Sachs Bank USA, or such greater amount as is
agreed to by the applicable Issuing Bank and the Borrower and with respect to
any other Issuing Bank, such sublimit as agreed among such Issuing Bank, the
Borrower and the Administrative Agent.

 

“Information” has the meaning assigned to such term in Section 9.12(a).

 

“Information Memorandum” means that certain Confidential Information Memorandum,
dated January 2018, relating to the Borrower and the Transactions, used in
connection with the syndication of the revolving credit facility evidenced by
this Agreement.

 

“Initial Borrower” has the meaning assigned to such term in the preamble.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07.

 

“Interest Payment Date” means (a) with respect to any ABR Loan or Canadian Prime
Rate Loan (and for the purposes of Section 2.10(c) with respect to any Letter of
Credit denominated in a Foreign Currency), the last day of each March, June,
September and December, and (b) with respect to any Eurodollar Loan or BA Rate
Loan, the last day of the Interest Period or BA Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period or BA Period of more than three months’
duration, each day prior to the last day of such Interest Period or BA Period
that occurs at intervals of three months’ duration after the first day of such
Interest Period or BA Period.

 

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
or, with the consent of each Lender, twelve months thereafter (or any such
shorter period, including one week), as the Borrower may elect; provided, that
(i) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day and
(ii) any Interest Period pertaining to a Eurodollar Borrowing that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and, in the case of a Borrowing,
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 

16

--------------------------------------------------------------------------------


 

“Interpolated Rate” means, at any time, the rate per annum determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the applicable Screen Rate for the longest period (for
which that Screen Rate is available in the relevant Agreed Currency) that is
shorter than the Impacted Interest Period and (b) the applicable Screen Rate for
the shortest period (for which that Screen Rate is available in the relevant
Agreed Currency) that exceeds the Impacted Interest Period, in each case, at
such time.

 

“Issuing Bank” means (a) JPMorgan, Bank of America, N.A., and Goldman Sachs Bank
USA and, in each case, its successors in such capacity as provided in
Section 2.05(i) or (b) each Lender that hereafter becomes an Issuing Bank in
accordance with Section 2.05(l); and in each case of clauses (a) and (b), any of
its respective affiliates in its capacity as an issuer of a Letter of Credit.

 

“JPMorgan” means JPMorgan Chase Bank, N.A.

 

“Judgment Currency” has the meaning assigned to such term in Section 9.18.

 

“LC Disbursement” means a payment made by any Issuing Bank pursuant to a Letter
of Credit issued by such Issuing Bank.

 

“LC Disbursement Amount” means, in respect of a Letter of Credit denominated in
dollars, $10,000,000, in respect of a Letter of Credit denominated in Canadian
Dollars, C$10,000,000, in respect of a Letter of Credit denominated in Euros,
€10,000,000 and in respect of a Letter of Credit denominated in Pounds Sterling,
£10,000,000.

 

“LC Exposure” means, at any time, the sum of (a) the Dollar Equivalent of the
aggregate undrawn amount of all outstanding Letters of Credit at such time plus
(b) the Dollar Equivalent of the aggregate amount of all LC Disbursements that
have not yet been reimbursed by or on behalf of the Borrower at such time. The
LC Exposure of any Lender at any time shall be its Applicable Percentage of the
total LC Exposure at such time.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption
(including any Replacement Lender) or Section 2.20, other than any such Person
that ceases to be a party hereto pursuant to an Assignment and Assumption or
Section 2.21(c).

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

 

“Leverage Ratio” has the meaning assigned to such term in Section 6.04.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters Screen LIBOR01 or LIBOR02 Page (or
otherwise on the Reuters screen or on any successor or substitute page of such
service, or any successor to or substitute for such service; in each case, the
“Screen Rate”) providing rate quotations comparable to those currently provided
on such page of such service, as determined by the Administrative Agent from
time to time for purposes of providing quotations of interest rates applicable
to the relevant Agreed Currency in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period (or for any Eurodollar Borrower in Pounds Sterling, 11:00 a.m.,
London time, on the date of commencement of such Interest Period), as the rate
for the relevant Agreed Currency with a maturity comparable to such Interest
Period; provided that if the Screen Rate shall be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement; provided further,
that, if the Screen Rate shall

 

17

--------------------------------------------------------------------------------


 

not be available at such time for such Interest Period (an “Impacted Interest
Period”), then the LIBO Rate shall be the Interpolated Rate at such time;
provided that if any Interpolated Rate shall be less than zero, such rate shall
be deemed to be zero for purposes of this Agreement.

 

“Lien” means any mortgage, deed of trust, lien, pledge, hypothecation,
encumbrance, charge, security interest or similar preferential arrangement of
any kind in the nature of security including any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Loan Documents” means, collectively, this Agreement, each Promissory Note, the
Guaranty and, to the extent expressly designated as a “Loan Document” by the
Borrower and the Administrative Agent, each certificate, agreement or document
executed by the Borrower or any of its Subsidiaries and delivered to the
Administrative Agent or any Lender in connection with or pursuant to any of the
foregoing.

 

“Loan Parties” means, as of any date, the Borrower and each Guarantor.

 

“Loans” means loans made pursuant to Section 2.01.

 

“Local Time” means (i) New York City time in the case of a Loan or Borrowing
denominated in dollars or Canadian Dollars and (ii) local time in the case of a
Loan or Borrowing denominated in Pounds Sterling or Euros (it being understood
that such local time shall mean London, England time unless otherwise notified
by the Administrative Agent).

 

“Material Acquisition” has the meaning assigned to such term in Section 6.04.

 

“Material Adverse Change” means any material adverse change in the business,
business operations, property or financial condition of the Borrower and its
Subsidiaries taken as a whole.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
business operations, property or financial condition of the Borrower and its
Subsidiaries taken as a whole, (b) the ability of the Borrower and the
Guarantors (taken as a whole) to perform their payment obligations under this
Agreement or (c) the rights and remedies of the Lenders under this Agreement.

 

“Material Indebtedness” means Indebtedness (other than the Obligations) of the
Borrower or a Material Subsidiary that is outstanding in an amount exceeding the
Minimum Threshold.

 

“Material Subsidiary” means, at any date of determination, each Subsidiary
which, as of the end of the most recent fiscal quarter of the Borrower occurring
immediately prior to such date of determination, individually contributed
greater than 10.0% of Consolidated Total Assets, after intercompany
eliminations.

 

“Maturity Date” means, with respect to any Lender, the later of (a) the fifth
anniversary of the Effective Date and (b) if the Maturity Date is extended for
such Lender pursuant to Section 2.21, such extended Maturity Date as determined
pursuant to such Section; provided, however, in each case, if such date is not a
Business Day, the Maturity Date shall be the next preceding Business Day.

 

“Maximum Rate” has the meaning assigned to such term in Section 9.13.

 

“Merger Sub” means Salt Merger Sub, Inc. a wholly-owned subsidiary of the
Surviving Borrower.

 

18

--------------------------------------------------------------------------------


 

“Minimum Threshold” means an outstanding aggregate principal amount exceeding
$250,000,000.

 

“Moody’s” means Moody’s Investors Service, Inc. (or any successor thereto).

 

“Multicurrency Borrowing” means a Borrowing comprised of Multicurrency Loans.

 

“Multicurrency Loan” means a Loan denominated in a Foreign Currency.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate has
any obligation to make contributions.

 

“New Lender Supplement” has the meaning assigned to such term in
Section 2.20(b).

 

“Non-extending Lender” has the meaning assigned to such term in Section 2.21(c).

 

“Non-Renewal Notice Date” has the meaning assigned to such term in
Section 2.05(c).

 

“NYFRB” means the Federal Reserve Bank of New York.

 

“NYFRB Rate” means for any day, the greater of (a) the Federal Funds Effective
Rate (which if less than zero shall be deemed to be zero) in effect on such day
and (b) the Overnight Bank Funding Rate in effect on such day (or for any day
that is not a Business Day, for the immediately preceding Business Day);
provided that if none of such rates are published for any day that is a Business
Day, the term “NYFRB Rate” means the rate for a federal funds transaction quoted
at 11:00 a.m. on such day received to the Administrative Agent from a Federal
funds broker of recognized standing selected by it; provided, further, that if
any of the aforesaid rates shall be less than zero, such rates shall be deemed
to be zero.

 

“Obligations” means the Loans, the LC Exposures and all other amounts owing by
the Borrower to the Administrative Agent, any Lender, any Issuing Bank, any
Affiliate of any of them or any Indemnitee, of every type and description
(whether by reason of an extension of credit, opening or amendment of a letter
of credit or payment of any draft drawn thereunder, loan, guarantee,
indemnification or otherwise), present or future, arising under this Agreement
or any other Loan Document, whether direct or indirect (including those acquired
by assignment), absolute or contingent, due or to become due, now existing or
hereafter arising and however acquired and whether or not evidenced by any note,
guarantee or other instrument or for the payment of money, including all letter
of credit and other fees, interest, charges, expenses, attorneys’ fees and
disbursements and other sums chargeable to the Borrower under this Agreement or
any other Loan Document, and all obligations of the Borrower under any Loan
Document to provide cash collateral for LC Exposures.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or

 

19

--------------------------------------------------------------------------------


 

otherwise with respect to, any Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 2.18(b)).

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

 

“Participant” has the meaning set forth in Section 9.04(c)(i).

 

“Participant Register” has the meaning set forth in Section 9.04(c)(ii).

 

“Patriot Act” means the USA Patriot Act of 2001 (31 U.S.C. 5318 et seq.) as
amended from time to time.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Encumbrances” means:

 

(a)                                 Liens for Taxes (i) that are not overdue for
a period of more than 30 days or that are being contested in compliance with
Section 5.04, or (ii) with respect to which the failure to make payment could
not reasonably be expected to have a Material Adverse Effect;

 

(b)                                 carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s landlord’s and other like Liens imposed by law,
arising in the ordinary course of business and securing obligations that are not
overdue by more than 60 days (or if more than 60 days overdue, are unfiled and
no other action has been taken to enforce such Liens) or are being contested in
compliance with Section 5.04;

 

(c)                                  (i) pledges and deposits made in the
ordinary course of business in compliance with workers’ compensation,
unemployment insurance and other social security laws or regulations and
(ii) pledges and deposits in the ordinary course of business securing liability
for reimbursement or indemnification obligations of (including obligations in
respect of letters of credit or bank guarantees for the benefit of) insurance
carriers providing property, casualty or liability insurance to the Borrower or
any Subsidiary;

 

(d)                                 Liens arising out of pledges or deposits to
secure the performance of bids, tenders, insurance or other contracts (other
than for the repayment of borrowed money), leases or to secure statutory
obligations, surety or appeal bonds, or indemnity, performance or other similar
bonds and other obligations of a like nature (including those to secure health,
safety and environmental obligations), in each case in the ordinary course of
business;

 

(e)                                  judgment Liens in respect of judgments that
do not constitute an Event of Default under clause (k) of Article VII;

 

(f)                                   easements, restrictions, rights-of-way and
similar encumbrances and minor title defects on real property imposed pursuant
to any law (including any Environmental Law) or arising in the ordinary course
of business that do not secure any payment obligations and do not,

 

20

--------------------------------------------------------------------------------


 

in the aggregate, materially detract from the value of the affected property or
interfere with the ordinary conduct of business of the Borrower or any
Subsidiary;

 

(g)                                  leases, licenses, subleases or sublicenses
granted to others in the ordinary course of business which do not (i) interfere
in any material respect with the business of the Borrower and its Subsidiaries,
taken as a whole, or (ii) secure any Indebtedness;

 

(h)                                 Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods in the ordinary course of business;

 

(i)                                     Liens (i) of a collection bank on the
items in the course of collection, (ii) attaching to commodity trading accounts
or other commodities brokerage accounts incurred in the ordinary course of
business and (iii) in favor of a banking or other financial institution arising
as a matter of law encumbering deposits or other funds maintained with a
financial institution (including the right of set off) and which are customary
in the banking industry;

 

(j)                                    any interest or title of a lessor under
leases entered into by the Borrower or any Subsidiaries and financing statements
with respect to a lessor’s right in and to property leased to such Person;

 

(k)                                 Liens arising out of conditional sale, title
retention, consignment or similar arrangements for sale of goods entered into by
the Borrower or any Subsidiaries in the ordinary course of business;

 

(l)                                     Liens deemed to exist in connection with
Permitted Investments and reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts maintained in the ordinary course of business and not for
speculative purposes;

 

(m)                             Liens that are contractual rights of set-off
(i) relating to the establishment of depository relations with banks or other
financial institutions not given in connection with the issuance of
Indebtedness, (ii) relating to pooled deposit or sweep accounts of the Borrower
or any Subsidiary to permit satisfaction of overdraft or similar obligations
incurred in the ordinary course of business of the Borrower and the Subsidiaries
or (iii) relating to purchase orders and other agreements entered into with
customers of the Borrower or any Subsidiary in the ordinary course of business;

 

(n)                                 Liens solely on any cash earnest money
deposits made by the Borrower or any Subsidiaries in connection with any letter
of intent or purchase agreement;

 

(o)                                 ground leases in respect of real property on
which facilities owned or leased by the Borrower or any of its Subsidiaries are
located;

 

(p)                                 Liens on insurance policies and the proceeds
thereof securing the financing of the premiums with respect thereto;

 

(q)                                 any zoning or similar law or right reserved
to or vested in any Governmental Authority to control or regulate the use of any
real property that does not materially interfere with the ordinary conduct of
the business of the Borrower or any Subsidiary;

 

21

--------------------------------------------------------------------------------


 

(r)                                    Liens on specific items of inventory or
other goods and the proceeds thereof securing such Person’s obligations in
respect of documentary letters of credit or banker’s acceptances issued or
created for the account of such Person to facilitate the purchase, shipment or
storage of such inventory or goods;

 

(s)                                   Liens in connection with the sale or
transfer of the Stock in a Subsidiary not prohibited under this Agreement and
customary rights and restrictions contained in agreements relating to such sale
or transfer, in each case, pending the completion thereof;

 

(t)                                    Liens arising by virtue of Uniform
Commercial Code financing statement filings (or similar filings under applicable
law) regarding operating leases entered into by the Borrower in the ordinary
course of business; and

 

(u)                                 Liens on cash, cash equivalents or
marketable securities of the Borrower or any Subsidiary securing obligations of
the Borrower or any Subsidiary under Swap Agreements not incurred for
speculative purposes.

 

“Permitted Investments” means:

 

(a)                                 direct obligations of, or obligations the
principal of and interest on which are unconditionally guaranteed by, the United
States of America (or by any agency thereof to the extent such obligations are
backed by the full faith and credit of the United States of America), in each
case maturing within one year from the date of acquisition thereof;

 

(b)                                 investments in commercial paper maturing
within 12 months from the date of acquisition thereof;

 

(c)                                  investments in certificates of deposit,
banker’s acceptances and time deposits maturing within 12 months from the date
of acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof which has a combined capital and surplus and undivided profits of not
less than $500,000,000;

 

(d)                                 fully collateralized repurchase agreements
with a term of not more than 30 days for securities described in clause
(a) above and entered into with a financial institution satisfying the criteria
described in clause (c) above; and

 

(e)                                  money market funds that (i) comply with the
criteria set forth in SEC Rule 2a-7 under the Investment Company Act of 1940,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $1,000,000,000.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan) subject to the provisions of Title IV of
ERISA or Section 412 of the Code or Section 302 of ERISA, and in respect of
which the Borrower or any ERISA Affiliate is (or, if such plan were terminated,
would under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

 

22

--------------------------------------------------------------------------------


 

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

 

“Pounds Sterling” or “£” refers the lawful currency of the United Kingdom.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan as its prime rate in effect at its office located at 270
Park Avenue, New York, New York; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

 

“Promissory Note” has the meaning assigned to such term in Section 2.09(e).

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Recipient” means the Administrative Agent, any Lender and any Issuing Bank.

 

“Reference Period” has the meaning set forth in Section 1.04(b).

 

“Register” has the meaning set forth in Section 9.04(b)(iv).

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective partners, directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

 

“Replacement Lender” has the meaning assigned to such term in Section 2.21(c).

 

“Required Lenders” means, at any time, Lenders having more than 50% in total of
the aggregate outstanding amount of the Commitments or, after the Maturity Date
(or if earlier, any other date on which the Commitments have been terminated in
full), the aggregate Revolving Credit Exposure.

 

“Reset Date” has the meaning set forth in Section 1.05(a).

 

“Response Date” has the meaning assigned to such term in Section 2.21(a).

 

“Responsible Officer” means, with respect to any Person, its president,
Financial Officer or other executive officer.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
Dollar Equivalent of the sum of the outstanding principal amount of such
Lender’s Loans and its LC Exposure at such time.

 

“S&P” shall mean Standard & Poor’s Ratings Services, a Division of The
McGraw-Hill Companies, Inc. (or any successor thereto).

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any comprehensive Sanctions (at the time of this
Agreement, Cuba, Iran, North Korea, Sudan, Syria and Crimea).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European

 

23

--------------------------------------------------------------------------------


 

Union or Her Majesty’s Treasury of the United Kingdom, (b) any Person located,
organized or resident in a Sanctioned Country or (c) any Person owned 50% or
more or controlled by any such Person or Persons described in the foregoing
clauses (a) or (b).

 

“Sanctions” means any international economic or financial sanctions or trade
embargoes imposed, administered or enforced from time to time by (a) the U.S.
government, including those administered by the Office of Foreign Assets Control
of the U.S. Department of the Treasury or the U.S. Department of State, or
(b) the United Nations Security Council, the European Union or Her Majesty’s
Treasury of the United Kingdom.

 

“Screen Rate” has the meaning assigned to such term in the definition of “LIBO
Rate”.

 

“SEC” means the United States Securities and Exchange Commission or any
successor thereto.

 

“Significant Subsidiary” means any Subsidiary that would be a “significant
subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X promulgated
pursuant to the Securities Act of 1933, as amended, as in effect on the Closing
Date.

 

“Solvent” means, with respect to the Surviving Borrower and its Subsidiaries
(a) the fair value of the assets of the Surviving Borrower and its Subsidiaries,
on a consolidated basis, exceeds, on a consolidated basis, their debts and
liabilities, subordinated, contingent or otherwise, (b) the present fair
saleable value of the property of the Surviving Borrower and its Subsidiaries,
on a consolidated basis, is greater than the amount that will be required to pay
the probable liability, on a consolidated basis, of their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured, (c) the Surviving Borrower and its
Subsidiaries, on a consolidated basis, are able to pay their debts and
liabilities, subordinated, contingent or otherwise, as such liabilities become
absolute and matured and (d) the Surviving Borrower and its Subsidiaries, on a
consolidated basis, are not engaged in, and are not about to engage in, business
for which they have unreasonably small capital. For the purposes of the
foregoing, the amount of any contingent liability at any time shall be computed
as the amount that would reasonably be expected to become an actual and matured
liability.

 

“Specified Representations” means each of the representations and warranties
made by the Borrower in Sections 3.01(a)(i), 3.02, 3.03(b), 3.08, 3.12, 3.14
(solely with respect to the last sentence thereof), and 3.15.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted Eurodollar Rate, for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board). Such
reserve percentage shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

 

“Stock” means shares of capital stock (whether denominated as common stock or
preferred stock), beneficial, partnership or membership interests,
participations or other equivalents

 

24

--------------------------------------------------------------------------------


 

(regardless of how designated) of or in a corporation, partnership, limited
liability company or equivalent entity, whether voting or non-voting.

 

“Stock Equivalents” means all securities convertible into or exchangeable for
Stock and all warrants, options or other rights to purchase or subscribe for any
Stock, whether or not presently convertible, exchangeable or exercisable.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other
business entity of which securities or other ownership interests representing
more than 50% of the equity or more than 50% of the ordinary voting power or, in
the case of a partnership, more than 50% of the general partnership interests
are, as of such date, owned, controlled or held.

 

“Subsidiary” means any direct or indirect subsidiary of the Borrower.

 

“Surviving Borrower” has the meaning assigned to such term in the preamble.

 

“Swap Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, including any
obligations or liabilities under any such master; provided that no phantom stock
or similar plan providing for payments only on account of services provided by
current or former directors, officers, employees or consultants of the Borrower
or the Subsidiaries shall be a Swap Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to market value(s) for such Swap Agreements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Swap Agreements.

 

“Syndication Agent” means Bank of America, N.A. and Goldman Sachs Bank USA.

 

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
assessments, fees or similar charges imposed (including by deduction or
withholding, including backup withholding) by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

 

25

--------------------------------------------------------------------------------


 

“Threshold Indebtedness” has the meaning assigned to such term in Section 5.09.

 

“Transaction Costs” means, with respect to any period, all non-recurring
transaction fees, costs and expenses relating to (i) the pay-off, redemption,
defeasance, repurchase, incurrence, assumption and/or establishment of any
Indebtedness (including the Indebtedness evidenced by the Loan Documents) of the
Borrower and/or its Subsidiaries and/or (ii) any acquisition or disposition by
the Borrower and/or its Subsidiaries, in each case, including, without
limitation, any non-recurring financing related fees, merger and acquisition
fees, legal fees and expenses, due diligence fees or any other non-recurring
transaction fees, costs and expenses in connection with any of the foregoing.

 

“Transactions” means the consummation of the Acquisition, the financing thereof
(including the making of the Loans and other extensions of credit hereunder on
the Closing Date) and the payment of fees and expenses related thereto.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted Eurodollar Rate, BA Rate, the
Alternative Base Rate, or the Canadian Prime Rate.

 

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.16(e)(ii)(B)(3).

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan under Section 4201
of ERISA.

 

“Withholding Agent” means any Loan Party and the Administrative Agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.02                             Classification of Loans and Borrowings.
For purposes of this Agreement, Loans may be classified and referred to by Type
(e.g., a “Eurodollar Loan” or “Eurodollar Loan”). Borrowings also may be
classified and referred to by Type (e.g., a “Eurodollar Borrowing”).

 

Section 1.03                             Terms Generally. The definitions of
terms herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference to any law, rule

 

26

--------------------------------------------------------------------------------


 

or regulation herein shall, unless otherwise specified, refer to such law,
rule or regulation as amended, modified or supplemented from time to time and
(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

 

Section 1.04                             Accounting Terms; GAAP. (a) Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that, if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith; notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to (i) any election under Accounting Standards Codification
(“ASC”) 825-10-25 (or any other Accounting Standards Codification or Financial
Borrower Standard having a similar result or effect) to value any Indebtedness
or other liabilities of the Initial Borrower or any Subsidiary at “fair value”,
as defined therein and (ii) any treatment of Indebtedness in respect of
convertible debt instruments under ASC 470-20 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any such Indebtedness in a reduced or bifurcated manner as described
therein, and such Indebtedness shall at all times be valued at the full stated
principal amount thereof.

 

(b)                                 For the purpose of calculating Consolidated
EBITDA for any period of four consecutive fiscal quarters of the Borrower (each
such period, a “Reference Period”), (i) if during such Reference Period the
Borrower or any Subsidiary shall have made any disposition, Consolidated EBITDA
for such Reference Period shall be calculated after giving effect thereto on a
pro forma basis, and (ii) if during such Reference Period the Borrower or any
Subsidiary shall have made an acquisition, Consolidated EBITDA for such
Reference Period shall be calculated after giving effect thereto on a pro forma
basis; provided, that Borrower shall not be required to calculate Consolidated
EBITDA on a pro forma basis with respect to any acquisition and disposition if
the Borrower determines in its sole discretion that it does not have reasonably
and readily identifiable information to make such pro forma calculation.
Notwithstanding the foregoing, if for SEC reporting purposes the Borrower is
required to prepare pro forma financial statements in connection with an
acquisition or disposition of the Borrower or its Subsidiaries, then the
Borrower will calculate Consolidated EBITDA on a pro forma basis with respect to
such acquisition and/or disposition.

 

Section 1.05                             Exchange Rates.

 

(a)                                 Not later than 1:00 p.m., New York City
time, on each Calculation Date, the Administrative Agent shall (i) determine the
Exchange Rate as of such Calculation Date with respect to each Foreign Currency
(A) in which any Lender or Lenders shall have extended a commitment to make
Loans or Letters of Credit or (B) in which any Loans or Letters of Credit shall
be outstanding and (ii) give notice thereof to the Lenders and the Borrower. The
Exchange Rates so determined shall become effective on the first Business Day
immediately following the relevant Calculation Date (a “Reset Date”), shall
remain effective until the next succeeding Reset Date, and shall for all
purposes of this Agreement (other than any provision expressly requiring the use
of a current Exchange Rate) be the Exchange Rates employed in converting any
amounts between dollars and Foreign Currencies.

 

27

--------------------------------------------------------------------------------


 

(b)                                 Not later than 5:00 p.m., New York City
time, on each Reset Date and each date of Borrowing with respect to
Multicurrency Loans or Letters of Credit denominated in an Agreed Currency other
than dollars, the Administrative Agent shall (i) determine the Dollar Equivalent
of the aggregate principal amount of the Multicurrency Loans or Letters of
Credit denominated in an Agreed Currency other than dollars then outstanding
(after giving effect to any Multicurrency Loans to be made or repaid on such
date) and (ii) notify the Lenders and the Borrower of the results of such
determination.

 

ARTICLE II

 

THE CREDITS

 

Section 2.01                             Commitments; Loans. Subject to the
terms and conditions set forth herein, each Lender agrees to make Loans
denominated in the Agreed Currencies (selected by the Borrower) to the Borrower
from time to time during the Availability Period in an aggregate principal
amount that will not result in such Lender’s Revolving Credit Exposure exceeding
such Lender’s Commitment; provided that the aggregate Dollar Equivalent amount
of Loans denominated Canadian Dollars, Euros and/or Pounds Sterling shall not
exceed $500,000,000 at any time. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Loans.

 

Section 2.02                             Loans and Borrowings. (a) Each Loan
shall be made as part of a Borrowing consisting of Loans made by the Lenders
ratably in accordance with their respective Commitments. The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.

 

(b)                                 Subject to Section 2.13 and Section 2.07(e),
each Borrowing shall be ABR Loans, Canadian Prime Rate Loans, Eurodollar Loans
or BA Rate Loans, as the Borrower may request in accordance herewith. Each
Lender at its option may make any Canadian Prime Rate Loan, Eurodollar Loan or
BA Rate Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement (it being understood that any such Affiliate that makes
a Loan shall be entitled to the benefits of Sections 2.14, 2.15 and 2.16 to the
same extent as if it were a Lender and had acquired its interest in such Loan
from such Lender by assignment pursuant to Section 9.04(b)); provided further
that, as a result of the exercise of such option, such Lender, or such foreign
branch or Affiliate of such Lender shall not be entitled to receive any greater
payment under Section 2.14 or 2.16 than such Lender is entitled to prior to
exercising such option; and provided further that each such foreign branch or
Affiliate agrees to comply with the requirements of Section 2.16 and be subject
to the provisions of Section 2.18 as though it were a Lender.

 

(c)                                  At the commencement of each Interest Period
for any Eurodollar Borrowing or each BA Period for any BA Rate Borrowing, such
Borrowing shall be in an aggregate amount that is an integral multiple of the
Borrowing Multiple and not less than the Borrowing Minimum. At the time that
each ABR Borrowing or Canadian Prime Rate Borrowing is made, such Borrowing
shall be in an aggregate amount that is an integral multiple of the Borrowing
Multiple and not less than the Borrowing Minimum; provided that an ABR Borrowing
or Canadian Prime Rate Borrowing may be in an aggregate amount that is equal to
the entire unused balance of the total Commitments or that is required to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.05(e). Borrowings of more than one Type may be outstanding at the same
time; provided that there shall not at any time be more than a total of 15
Eurodollar Borrowings and BA Rate Borrowings, respectively.

 

28

--------------------------------------------------------------------------------


 

(d)                                 Notwithstanding any other provision of this
Agreement, the Borrower shall not be entitled to request, or to elect to convert
or continue, any Borrowing if the Interest Period or BA Period requested with
respect thereto would end after the Maturity Date.

 

Section 2.03                             Requests for Borrowings.  To request a
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone or, subject to Section 9.01(b), facsimile or electronic mail (a) in
the case of a Eurodollar Borrowing or BA Rate Borrowing, not later than 12:00
noon, Local Time, three Business Days before the date of the proposed Borrowing,
(b) in the case of an ABR Borrowing, not later than 10:00 a.m., New York City
time, the same Business Day as the proposed Borrowing (or, solely in the case of
any ABR Borrowing to be provided on the Closing Date, not later than 12:00 p.m.,
New York City time one Business Day before the date of the proposed Borrowing
(or such later time as may be agreed by the Administrative Agent)) or (c) in the
case of a Canadian Prime Rate Borrowing, not later than 11:00 a.m., New York
City time, one Business Days before the date of the proposed Borrowing; provided
that any such notice of an ABR Borrowing to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.05(e) may be given not later than
10:00 a.m., New York City time, on the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or, subject to Section 9.01(b), facsimile or
electronic mail to the Administrative Agent of a written Borrowing Request in a
form approved by the Administrative Agent and signed by the Borrower. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:

 

(i)                                     the aggregate amount of the requested
Borrowing;

 

(ii)                                  the date of such Borrowing, which shall be
a Business Day;

 

(iii)                               the currency of such Borrowing (which shall
be an Agreed Currency) and whether such Borrowing is to be an ABR Borrowing, a
Canadian Prime Rate Borrowing, a Eurodollar Borrowing or a BA Rate Borrowing;

 

(iv)                              in the case of a Eurodollar Borrowing or a BA
Rate Borrowing, the initial Interest Period or BA Period, respectively, to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period” or “BA Period”, respectively; and

 

(v)                                 the location and number of the Borrower’s
account to which funds are to be disbursed, which shall comply with the
requirements of Section 2.06.

 

If, with respect to Loans denominated in dollars, no election as to the Type of
Borrowing is specified, then the requested Borrowing shall be an ABR Borrowing.
If no currency is specified, then the requested Borrowing shall be in dollars.
If, with respect to Loans denominated in Canadian Dollars, no election as to the
Type of Borrowing is specified, then the requested Borrowing shall be a Canadian
Prime Rate Borrowing. If no Interest Period is specified with respect to any
requested Eurodollar Borrowing, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration. If no BA Period is
specified with respect to any requested BA Rate Borrowing, then the Borrower
shall be deemed to have selected a BA Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

 

Section 2.04                             [Reserved].

 

29

--------------------------------------------------------------------------------


 

Section 2.05                             Letters of Credit. (a) General. Subject
to the terms and conditions set forth herein, the Borrower may request the
issuance of Letters of Credit denominated in the Agreed Currencies by any
Issuing Bank for its own account for the support of its or its Affiliates’
obligations, in a form reasonably acceptable to the Administrative Agent and
such Issuing Bank, at any time and from time to time during the Availability
Period. In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, any Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control. The Borrower shall be obligated
to reimburse the applicable Issuing Bank in accordance with Section 2.05(e) for
any and all drawings under any Letter of Credit issued by such Issuing Bank in
support of obligations of the Borrower’s Affiliates. It is agreed that Goldman
Sachs Bank USA shall only be obligated to issue standby Letters of Credit under
this Agreement. Goldman Sachs Bank USA shall not be under any obligation to
issue any Letter of Credit if the issuance of such Letter of Credit would
violate one or more of its policies now or hereafter applicable to letters of
credit generally; provided that Goldman Sachs Bank USA shall use commercially
reasonable efforts to maintain its policies as in effect on the Effective Date.

 

(b)                                 Notice of Issuance, Amendment, Renewal,
Extension; Certain Conditions. To request the issuance of a Letter of Credit (or
the amendment, renewal or extension of an outstanding Letter of Credit), the
Borrower shall deliver by hand delivery or facsimile (or by electronic mail if
arrangements for doing so have been approved by the applicable Issuing Bank) to
the applicable Issuing Bank and the Administrative Agent (reasonably in advance
of the requested date of issuance, amendment, renewal or extension) a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire or whether such Letter of Credit shall
be an auto-renewing Letter of Credit (which shall comply with paragraph (c) of
this Section), the amount of such Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. If requested by the applicable
Issuing Bank, the Borrower also shall submit a letter of credit application on
such Issuing Bank’s standard form in connection with any request for a Letter of
Credit; provided that such application shall not be required to provide for
representations, warranties, covenants in respect of operations or financial
condition, remedies, events of default or similar terms that are more burdensome
than such covenants, events of default or similar terms in this Agreement. A
Letter of Credit shall be issued, amended, renewed or extended only if (and upon
issuance, amendment, renewal or extension of each Letter of Credit the Borrower
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension (i) the LC Exposure shall not exceed
$200,000,000, (ii) the LC Exposure with respect to Letters of Credit issued by
an Issuing Bank shall not exceed such Issuing Bank’s Individual Letter of Credit
Sublimit; provided that any Issuing Bank may, in its sole discretion and without
the consent of any other Person, waive its Individual Letter of Credit Sublimit
with respect to itself and issue one or more Letters of Credit up to an
aggregate amount of $200,000,000 subject to the conditions of clauses (i) and
(iii) of this sentence, and (iii) the sum of the total Revolving Credit
Exposures shall not exceed the total Commitments.

 

(c)                                  Expiration Date. Each Letter of Credit
shall expire (or, in the case of any auto-renewing Letter of Credit, be subject
to termination in accordance with this Section) at or prior to the close of
business on the date that is one year after the date of the issuance of such
Letter of Credit (or, in the case of any renewal or extension thereof, one year
after such renewal or extension), unless a longer term is consented to by the
applicable Issuing Bank, provided that with respect to each Letter of Credit
with an expiry date beyond the date that is five days prior to the Maturity Date
such Letter of Credit shall have been cash collateralized or such other
arrangements, in each case reasonably satisfactory to the applicable Issuing
Bank, shall have been made (it being understood that, except in respect of
drawing requests and draws made prior to the Maturity Date, each Lender’s
participation in such Letter of Credit

 

30

--------------------------------------------------------------------------------


 

shall revert to such Issuing Bank on the Maturity Date, and no Lender (other
than the applicable Issuing Bank) shall be entitled to any Letter of Credit fees
pursuant to Section 2.11(b) on and after the Maturity Date, except to the extent
such fees have been accrued on account of such Lender in accordance with such
Section and remain unpaid). Notwithstanding the preceding sentence, but subject
to the proviso thereof, if the Borrower so requests, a Letter of Credit may
provide for automatic renewals for additional periods of up to one year (each,
an “Auto-Renewal Letter of Credit”); provided, however, that the applicable
Issuing Bank shall have the right to prevent any such renewal from occurring at
least once in each twelve-month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Renewal Notice Date”) in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued (and, in
any case, such Issuing Bank shall give notice of non-renewal to the beneficiary
if so directed by the Borrower). Unless otherwise directed by the Issuing Bank,
the Borrower shall not be required to make a specific request to the Issuing
Bank for any such renewal of an Auto-Renewal Letter of Credit. Once an
Auto-Renewal Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the Issuing Bank to permit the renewal of
such Letter of Credit at any time prior to an expiry date in compliance with the
provisions of this paragraph (c) of this Section.

 

(d)                                 Participations. By the issuance of a Letter
of Credit (or an amendment to a Letter of Credit increasing the amount thereof)
and without any further action on the part of the Issuing Bank issuing such
Letter of Credit or the Lenders, such Issuing Bank hereby grants to each Lender,
and each Lender hereby acquires from such Issuing Bank, a participation in such
Letter of Credit equal to such Lender’s Applicable Percentage of the aggregate
amount available to be drawn under such Letter of Credit. In consideration and
in furtherance of the foregoing, each Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
each Issuing Bank, such Lender’s Applicable Percentage of each LC Disbursement
made by such Issuing Bank and not reimbursed by the Borrower on the date due as
provided in paragraph (e) of this Section, or of any reimbursement payment
required to be refunded to the Borrower for any reason. Each Lender acknowledges
and agrees that its obligation to acquire participations pursuant to this
paragraph (d) in respect of Letters of Credit is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including any amendment,
renewal or extension of any Letter of Credit or the occurrence and continuance
of a Default or reduction or termination of the Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.

 

(e)                                  Reimbursement. If any Issuing Bank shall
make any LC Disbursement in respect of a Letter of Credit, the Borrower shall
reimburse such LC Disbursement by paying to the Administrative Agent an amount
equal to such LC Disbursement not later than (i) 1:00 p.m., New York City time,
on the date that such LC Disbursement is made, if the Borrower shall have
received notice of such LC Disbursement prior to 10:00 a.m., New York City time,
on such date, or (ii) if such notice has not been received by the Borrower prior
to such time on such date, then not later than 1:00 p.m., New York City time, on
the Business Day immediately following the day that the Borrower receives such
notice, if such notice is not received prior to such time on the day of receipt;
provided that, if such LC Disbursement is not less than the LC Disbursement
Amount, the Borrower may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.03 that such payment be financed
with an ABR Borrowing in an equivalent amount (or the Dollar Equivalent thereof,
in the case of a Letter of Credit issued in a Foreign Currency) and, to the
extent so financed, the Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting ABR Borrowing. If the Borrower fails to
make such payment when due, the Administrative Agent shall notify each Lender of
the applicable LC Disbursement, the payment then due from the Borrower in
respect thereof and such Lender’s Applicable Percentage thereof. Promptly
following receipt of such notice, each Lender shall pay to the Administrative
Agent its Applicable Percentage of the payment then due from the Borrower, in
the same manner as provided in Section 2.06 with respect to Loans made by such
Lender (and Section 2.06 shall

 

31

--------------------------------------------------------------------------------


 

apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the applicable Issuing Bank the
amounts so received by it from the Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this paragraph
(e), the Administrative Agent shall distribute such payment to the applicable
Issuing Bank or, to the extent that Lenders have made payments pursuant to this
paragraph (e) to reimburse such Issuing Bank, then to such Lenders and such
Issuing Bank as their interests may appear. Any payment made by a Lender
pursuant to this paragraph (e) to reimburse any Issuing Bank for any LC
Disbursement (other than the funding of ABR Loans as contemplated above) shall
not constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement.

 

(f)                                   Obligations Absolute. The Borrower’s
obligation to reimburse LC Disbursements as provided in paragraph (e) of this
Section shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
any Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder. Neither the Administrative Agent, the Lenders
nor any Issuing Bank, nor any of their Related Parties, shall have any liability
or responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of any Issuing Bank; provided that the foregoing shall
not be construed to excuse any Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to special, indirect, consequential
or punitive damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by any Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of any Issuing Bank (as
finally determined by a court of competent jurisdiction), such Issuing Bank
shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, each
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

 

(g)                                  Disbursement Procedures. The applicable
Issuing Bank shall, promptly following its receipt thereof, examine all
documents purporting to represent a demand for payment under a Letter of Credit.
Such Issuing Bank shall promptly notify the Administrative Agent and the
Borrower by telephone or, subject to Section 9.01(b), facsimile or electronic
mail (and, in the case of telephonic notice, promptly confirmed by hand delivery
or, subject to Section 9.01(b), facsimile or electronic mail) of such demand for
payment and whether such Issuing Bank has made or will make an LC Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve the Borrower of its obligation to reimburse such Issuing Bank
and the Lenders with respect to any such LC

 

32

--------------------------------------------------------------------------------


 

Disbursement. On the last Business Day of each month, each Issuing Bank shall
submit to the Administrative Agent a report in reasonable detail setting forth
any activity taken with respect to each Letter of Credit that it has issued at
the request of the Borrower that was outstanding as of the date of the report
last submitted.

 

(h)                                 Interim Interest. If an Issuing Bank shall
make any LC Disbursement, then, unless the Borrower shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that the Borrower reimburses such
LC Disbursement, at the rate per annum then applicable to ABR Loans and such
interest shall be due and payable on the date when such reimbursement is
payable; provided that, if the Borrower fails to reimburse such LC Disbursement
when due pursuant to paragraph (e) of this Section, then Section 2.12(e) shall
apply. Interest accrued pursuant to this paragraph shall be for the account of
the applicable Issuing Bank, except that interest accrued on and after the date
of payment by any Lender pursuant to paragraph (e) of this Section to reimburse
such Issuing Bank shall be for the account of such Lender to the extent of such
payment.

 

(i)                                     Replacement of an Issuing Bank. (i) Any
Issuing Bank may be replaced at any time by written agreement among the
Borrower, the Administrative Agent, the replaced Issuing Bank and the successor
Issuing Bank. The Administrative Agent shall notify the Lenders of any such
replacement of an Issuing Bank. At the time any such replacement shall become
effective, the Borrower shall pay all unpaid fees accrued for the account of the
replaced Issuing Bank pursuant to Section 2.11(b). From and after the effective
date of any such replacement, (i) the successor Issuing Bank shall have all the
rights and obligations of an Issuing Bank under this Agreement with respect to
Letters of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

 

(ii)                                  Subject to the appointment and acceptance
of a successor Issuing Bank, any Issuing Bank may resign as an Issuing Bank at
any time upon 30 days’ prior written notice to the Administrative Agent, the
Borrower and the Lenders, in which case, such Issuing Bank shall be replaced in
accordance with Section 2.05(i) above.

 

(j)                                    Cash Collateralization. If any Event of
Default under clauses (h) or (i) of Article VII shall have occurred and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders demanding the deposit of cash
collateral pursuant to this paragraph, the Borrower shall deposit in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Lenders, an amount in cash in the applicable Agreed Currency
equal to the LC Exposure as of such date plus any accrued and unpaid interest
thereon; provided that the obligation to deposit such cash collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in clause (h) or (i) of
Article VII. Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at the Borrower’s risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such

 

33

--------------------------------------------------------------------------------


 

account. Moneys in such account shall be applied by the Administrative Agent to
reimburse each Issuing Bank for LC Disbursements for which such Issuing Bank has
not been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Borrower for the LC
Exposure at such time. If the Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default as set
forth above, such amount (to the extent not applied as aforesaid) shall be
returned to the Borrower within three Business Days after all such Events of
Default have been cured or waived.

 

(k)                                 Schedule 2.05 contains a schedule of certain
letters of credit issued prior to the Closing Date (as such Schedule 2.05 may be
updated prior to the Closing Date by notice thereof to the Administrative Agent)
by the applicable Lender hereunder specified therein for the account of the
Borrower (the “Existing Letters of Credit”). On the Closing Date (i) the
Existing Letters of Credit, to the extent outstanding, shall be automatically
and without further action by any Person converted to Letters of Credit issued
pursuant to this Section 2.05 for the account of the Borrower and shall be
subject to the provisions hereof, and the fees specified in
Section 2.11(b) shall be payable (in substitution for any fees set forth in the
Existing Credit Agreement, the applicable letter of credit reimbursement
agreements or applications relating to such Existing Letters of Credit) as if
the Existing Letters of Credit had been issued pursuant this Agreement on the
Closing Date, (ii) each issuer of an Existing Letter of Credit (unless otherwise
an Issuing Bank) shall be deemed to be an “Issuing Bank” hereunder solely for
the purpose of maintaining such Existing Letter of Credit, for purposes of
Section 2.16(e) relating to the obligation to provide the appropriate forms,
certificates and statements to the Borrower and the Administrative Agent and any
updates required by Section 2.16(e) and for purposes of
Section 9.04(b)(iv) relating to the entries to be made in the Register,
(iii) the sum of (x) the aggregate undrawn amount of the Existing Letter of
Credit plus (y) the aggregate amount of all LC Disbursements made under Existing
Letters of Credit that have not yet been reimbursed by or on behalf of the
Borrower shall be included in the calculation of LC Exposures and (iv) all
liabilities of the Borrower with respect to the Existing Letters of Credit shall
constitute Obligations. No such Existing Letter of Credit, as converted to a
Letter of Credit, shall be amended, extended or renewed without the prior
written consent of the Administrative Agent.

 

(l)                                     Additional Issuing Banks. The Borrower
may designate a new Issuing Bank, in each case, at any time when no Event of
Default has occurred and is continuing by (i) entering into a written agreement
with another Lender, or any affiliate of the foregoing, as applicable and the
Administrative Agent and (ii) delivering an executed copy of such agreement to
the Administrative Agent. Upon delivery of such executed agreement to the
Administrative Agent any new Lender (or applicable affiliate) shall become an
Issuing Bank for all purposes of this Agreement. For the avoidance of doubt the
LC Exposure shall be subject to the applicable limitations set forth in
Section 2.05(b). The Borrower and the Administrative Agent, without the consent
of any Lender, may enter into amendments to the Loan Documents to affect the
provisions of this clause (l).

 

Section 2.06                             Funding of Borrowings. (a) Each Lender
shall make each Loan to be made by it hereunder on the proposed date thereof by
wire transfer of immediately available funds by 2:00 p.m., Local Time (or, in
the case of a notice for a same day Borrowing of ABR Loans, 3:00 p.m., New York
City time) to the account of the Administrative Agent most recently designated
by it for such purpose by notice to the Lenders. The Administrative Agent will
make such Loans available to the Borrower by promptly crediting the aggregate
amounts so received from the Lenders, in immediately available funds, to an
account of the Borrower pursuant to instructions of the Borrower on file with
the Administrative Agent or otherwise designated by the Borrower in the
applicable Borrowing Request; provided, that ABR Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(e) shall be
remitted by the Administrative Agent to the applicable Issuing Bank.

 

34

--------------------------------------------------------------------------------


 

(b)                                 Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with paragraph (a) of
this Section and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, (A) in the case of Borrowings in
dollars, the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation, (B) in the case of Borrowings in Canadian Dollars, the
greater of the Canadian Prime Rate and the cost of funds incurred by the
Administrative Agent in respect of such amount and (C) in the case of Borrowings
in Euros or Pounds Sterling, the cost of funds incurred by the Administrative
Agent in respect of such amount or (ii) in the case of the Borrower, the
interest rate applicable to ABR Loans. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

 

Section 2.07                             Interest Elections. (a) Each Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a Eurodollar Borrowing and BA Rate Borrowing, shall have an
initial Interest Period or BA Period, as the case may be, as specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing and BA Rate Borrowing, may elect Interest Periods or BA
Periods, as the case may be, therefor, all as provided in this Section. The
Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing.  It is
understood and agreed that (i) only a Borrowing denominated in dollars may be
made in the form of, or converted into, an ABR Loan, (ii) only a Borrowing
denominated in Canadian Dollars may be made in the form of, converted into, or
continued as, a BA Rate Loan or a Canadian Prime Rate Loan and (iii) no
Borrowing denominated in Canadian Dollars made be made in the form of, converted
into, or continued as, a Eurodollar Loan. Notwithstanding any contrary provision
herein, this Section shall not be construed to permit the Borrower to (i) change
the currency of any Borrowing or (ii) convert any Multicurrency Borrowing to an
ABR Borrowing.

 

(b)                                 To make an election pursuant to this
Section, the Borrower shall notify the Administrative Agent of such election by
telephone, subject to Section 9.01(b), facsimile or electronic mail by the time
that a Borrowing Request would be required under Section 2.03 if the Borrower
were requesting a Borrowing of the Type resulting from such election to be made
on the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery
or, subject to Section 9.01(b), facsimile or electronic mail to the
Administrative Agent with a written Interest Election Request in a form approved
by the Administrative Agent, such approval not to be unreasonably withheld or
delayed, and signed by the Borrower.

 

(c)                                  Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.03:

 

(i)                                     the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

 

35

--------------------------------------------------------------------------------


 

(ii)                                  the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day;

 

(iii)                               whether the resulting Borrowing is to be an
ABR Borrowing, a Canadian Prime Rate Borrowing, a Eurodollar Borrowing, or a BA
Rate Borrowing; and

 

(iv)                              if the resulting Borrowing is a Eurodollar
Borrowing or BA Rate Borrowing, the Interest Period or BA Period, respectively,
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing or BA Rate
Borrowing but does not specify an Interest Period or BA Period, respectively,
then the Borrower shall be deemed to have selected an Interest Period or BA
Period of one month’s duration, respectively.

 

(d)                                 Promptly following receipt of an Interest
Election Request, the Administrative Agent shall advise each Lender of the
details thereof and of such Lender’s portion of each resulting Borrowing.

 

(e)                                  If the Borrower fails to deliver a timely
Interest Election Request with respect to a Eurodollar Borrowing or BA Rate
Borrowing prior to the end of the Interest Period or BA Period, respectively,
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period or BA Period, respectively, such Borrowing shall
have an Interest Period or BA Period of one month’s duration. Notwithstanding
any contrary provision hereof, if an Event of Default has occurred and is
continuing and the Administrative Agent, at the request of the Required Lenders,
so notifies the Borrower, then, so long as an Event of Default is continuing
(i) no outstanding Borrowing in dollars may be converted to or continued as a
Eurodollar Borrowing, (ii) unless repaid, each Eurodollar Borrowing in dollars
shall be converted to an ABR Borrowing at the end of the Interest Period
applicable thereto, (iii) no outstanding Borrowing in Canadian Dollars may be
converted to or continued as a BA Rate Borrowing, (iv) unless repaid, each BA
Rate Borrowing shall be converted to a Canadian Prime Rate Borrowing at the end
of the BA Period applicable thereto and (v) each Multicurrency Borrowing in
Euros and Pounds Sterling shall be continued at the end of the Interest Period
applicable thereto as a Multicurrency Borrowing with an Interest Period of a
duration of one month.

 

Section 2.08                             Termination and Reduction of
Commitments. (a) Unless previously terminated, the Commitments shall terminate
on first to occur of (i) the End Date (unless the Closing Date has occurred on
or before such date) and (ii) the Maturity Date.

 

(b)                                 The Borrower may at any time terminate, or
from time to time reduce, the Commitments; provided that (i) each reduction of
the Commitments shall be in an amount that is an integral multiple of $1,000,000
and not less than $10,000,000 and (ii) the Borrower shall not terminate or
reduce the Commitments if, after giving effect to any concurrent prepayment of
the Loans in accordance with Section 2.10, the sum of the Revolving Credit
Exposures would exceed the total Commitments.

 

(c)                                  The Borrower shall notify the
Administrative Agent of any election to terminate or reduce the Commitments
under paragraph (b) of this Section at least three Business Days prior to the
effective date of such termination or reduction (or such shorter notice as may
be satisfactory to the Administrative Agent), specifying such election and the
effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Borrower pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Commitments delivered by the
Borrower may state that such notice is conditioned

 

36

--------------------------------------------------------------------------------


 

upon the occurrence of an event, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Commitments shall be permanent. Each reduction of the Commitments shall
be made ratably among the Lenders in accordance with their respective
Commitments.

 

Section 2.09                             Repayment of Loans; Evidence of Debt.
(a) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender, the then unpaid principal amount of each
Loan on the Maturity Date (or if earlier, the date of the termination of the
Commitments in full).

 

(b)                                 Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Loan made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

 

(c)                                  The Administrative Agent shall maintain
accounts in which it shall record (i) the amount of each Loan made hereunder,
the Type thereof and the Interest Period applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

 

(d)                                 The entries made in the accounts maintained
pursuant to paragraph (b) or (c) of this Section shall be prima facie evidence
of the existence and amounts of the obligations recorded therein (absent
manifest error); provided that the failure of any Lender or the Administrative
Agent to maintain such accounts or any error therein shall not in any manner
affect the obligation of the Borrower to repay the Loans in accordance with the
terms of this Agreement.

 

(e)                                  Any Lender may request that Loans made by
it be evidenced by a promissory note (a “Promissory Note”). In such event, the
Borrower shall prepare, execute and deliver to such Lender a Promissory Note
payable to such Lender and its registered assigns and in a form approved by the
Administrative Agent.

 

Section 2.10                             Prepayment of Loans. (a) The Borrower
shall have the right at any time and from time to time to prepay any Borrowing
in whole or in part, subject to prior notice in accordance with paragraph (b) of
this Section.

 

(b)                                 The Borrower shall notify the Administrative
Agent by telephone, facsimile or electronic mail (and, in the case of telephonic
notice, promptly confirmed by hand delivery, facsimile or electronic mail) of
any prepayment hereunder (i) in the case of prepayment of a Eurodollar Borrowing
or a BA Rate Borrowing, not later than 2:00 p.m., New York City time, three
Business Days before the date of prepayment (or such shorter notice as may be
satisfactory to the Administrative Agent) or (ii) in the case of prepayment of
an ABR Borrowing or a Canadian Prime Rate Borrowing, not later than 2:00 p.m.,
New York City time, on the date of prepayment (or such shorter notice as may be
satisfactory to the Administrative Agent). Each such notice shall be irrevocable
and shall specify the prepayment date and the principal amount of each Borrowing
or portion thereof to be prepaid; provided that, a notice of prepayment
delivered by the Borrower may state that such notice is conditioned upon the
occurrence of an event, in which case such notice may be revoked by the Borrower
(by notice to the Administrative Agent on or prior to the specified effective
date) if such condition is not satisfied. Each prepayment of a Borrowing shall
be applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued and unpaid interest to the extent required by
Section 2.12.

 

37

--------------------------------------------------------------------------------


 

(c)                                  If the Administrative Agent notifies the
Borrower at least two Business Days prior to any Interest Payment Date that, on
such Interest Payment Date, the sum of (i) the aggregate principal amount of all
Borrowings denominated in dollars plus the aggregate amount of all Letters of
Credit denominated in dollars then outstanding plus (ii) the Dollar Equivalent
(determined on the third Business Day prior to such Interest Payment Date) of
the aggregate principal amount of all Multicurrency Borrowings plus the
aggregate amount of all Letters of Credit denominated in Foreign Currencies then
outstanding exceeds 105% of the aggregate Commitments of the Lenders on such
Interest Payment Date, the Borrower shall, as soon as practicable and in any
event within two Business Days after receipt of such notice, prepay the
outstanding principal amount of any Borrowings owing by the Borrower in an
aggregate amount sufficient to reduce such sum to an amount not to exceed 100%
of the aggregate Commitments of the Lenders as of such Interest Payment Date;
provided that if the Borrower has cash collateralized Letters of Credit in
accordance with Section 2.05(j), the aggregate amount of the outstanding Letters
of Credit shall be deemed to have been reduced by the amount of such cash
collateral.  The Administrative Agent shall give prompt notice of any prepayment
required under this Section 2.10(c) to the Borrower and the Lenders. Each
prepayment made pursuant to this Section 2.10(c) shall be made together with any
interest accrued to the date of such prepayment on the principal amounts.

 

Section 2.11                             Fees.  (a) The Borrower agrees to pay
to the Administrative Agent for the account of each Lender a commitment fee (the
“Commitment Fee”), which shall accrue at the Applicable Rate on the daily amount
of the unused Commitment of such Lender during the period from and including
April 30, 2018 to but excluding the date on which such Commitment terminates.
Accrued Commitment Fees shall be payable in arrears on the last Business Day of
March, June, September and December of each year and on the date on which the
Commitments terminate, commencing on the first such date to occur after
April 30, 2018. All Commitment Fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).

 

(b)                                 The Borrower agrees to pay (i) to the
Administrative Agent for the account of each Lender a participation fee with
respect to its participations in Letters of Credit, which shall accrue at the
same Applicable Rate used to determine the interest rate applicable to
Eurodollar Loans or BA Rate Loans on the average daily amount of such Lender’s
LC Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Closing Date to but
excluding the later of the date on which such Lender’s Commitment terminates and
the date on which such Lender ceases to have any LC Exposure, and (ii) to each
Issuing Bank, for its own account, a fronting fee, which shall accrue at 0.125%
per annum on the average daily amount of the LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Closing Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any LC
Exposure, as well as such Issuing Bank’s standard fees with respect to the
administration, issuance, amendment, payment, negotiation, renewal or extension
of any Letter of Credit or processing of drawings thereunder. Participation fees
and fronting fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the third Business Day
following such last day, commencing on the first such date to occur after the
Closing Date; provided that all such fees shall be payable on the date on which
the Commitments terminate and any such fees accruing after the date on which the
Commitments terminate shall be payable on demand. Any other fees payable to any
Issuing Bank pursuant to this paragraph shall be payable within 10 days after
demand. All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

 

(c)                                  The Borrower agrees to pay to the Agents
and the Bookrunners the additional fees, the amount and dates of payment of
which are embodied in the Fee Letters.

 

38

--------------------------------------------------------------------------------


 

(d)           All fees payable hereunder (other than under the Fee Letters)
shall be paid on the dates due, in immediately available funds in dollars, to
the Administrative Agent (or to the applicable Issuing Bank, in the case of fees
payable to it) for distribution, in the case of Commitment Fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances. All fees payable under the Fee Letters shall be paid in
accordance with the terms thereof.

 

Section 2.12          Interest. (a) The Loans comprising each ABR Borrowing
shall bear interest at the Alternative Base Rate plus the Applicable Rate.

 

(b)           The Loans comprising each Canadian Prime Rate Borrowing shall bear
interest at the Canadian Prime Rate plus the Applicable Rate.

 

(c)           The Loans comprising each Eurodollar Borrowing shall bear interest
at the Adjusted Eurodollar Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.

 

(d)           The Loans comprising each BA Rate Borrowing shall bear interest at
the BA Rate for the BA Period in effect for such Borrowing plus the Applicable
Rate.

 

(e)           Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by the Borrower hereunder is not
paid when due (after giving effect to any applicable grace periods), whether at
stated maturity, upon acceleration or otherwise, such overdue amount shall bear
interest, after as well as before judgment, at a rate per annum equal to (i) in
the case of overdue principal or interest of any Loan, 2% plus the rate
otherwise applicable to such Loan as provided in the preceding paragraphs of
this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

 

(f)            Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Commitments;
provided that (i) interest accrued pursuant to paragraph (e) of this
Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Loan or Canadian Prime
Rate Loan prior to the end of the Availability Period), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan or BA Rate Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.

 

(g)           All interest hereunder shall be computed on the basis of a year of
360 days, except that (x) interest computed by reference to the Alternative Base
Rate or Canadian Prime Rate at times when the Alternative Base Rate or Canadian
Prime Rate is based on the Prime Rate and (y) interest computed by reference to
the BA Rate, in each case, shall be computed on the basis of a year of 365 days
(or 366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Alternative Base Rate, Canadian Prime Rate, Adjusted Eurodollar Rate,
LIBO Rate or BA Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

 

Section 2.13          Alternate Rate of Interest. If prior to the commencement
of any Interest Period or BA Period for a Eurodollar Borrowing or BA Rate
Borrowing, respectively:

 

(a)           the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means (including
by means of an Interpolated Rate) do not exist for ascertaining the Adjusted
Eurodollar Rate, LIBO Rate or BA Rate, as

 

39

--------------------------------------------------------------------------------


 

applicable (including because the Interpolated Rate is not available or
published on a current basis), for such Interest Period or BA Period for the
applicable currency; or

 

(b)           the Administrative Agent is advised by the Required Lenders that
the Adjusted Eurodollar Rate, LIBO Rate or BA Rate, as applicable, for the
applicable currency and such Interest Period or BA Period will not adequately
and fairly reflect the cost to such Lenders (or Lender) of making or maintaining
their Loans (or its Loan) included in such Borrowing for the applicable currency
such Interest Period or BA Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, facsimile or electronic mail as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist,
(i) any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurodollar Borrowing or BA Rate
Borrowing shall be ineffective, and (ii) if any Borrowing Request requests a
Eurodollar Borrowing or BA Rate Borrowing, such Borrowing shall be made as an
ABR Borrowing or Canadian Base Rate Borrowing, as applicable (or in the case of
a pending request for a Borrowing documented in Euros or Pounds Sterling, the
Borrower and the Lenders shall establish a mutually acceptable alternative
rate); provided that if the circumstances giving rise to such notice affect only
one Type of Borrowings, then the other Type of Borrowings shall be permitted.

 

If at any time the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that either (i) the circumstances set forth in
subparagraph (a) of this Section 2.13 have arisen and such circumstances are
unlikely to be temporary or (ii) the circumstances set forth in subparagraph
(a) of this Section 2.13 have not arisen but the supervisor for the
administrator of the Adjusted Eurodollar Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the Adjusted Eurodollar Rate shall no
longer be used for determining interest rates for loans (in the case of either
such clause (i) or (ii), an “Alternative Interest Rate Election Event”), the
Administrative Agent and the Borrower shall endeavor to establish an alternate
rate of interest to the Adjusted Eurodollar Rate that gives due consideration to
the then prevailing market convention for determining a rate of interest for
syndicated loans in the United States at such time, and shall enter into an
amendment to this Agreement to reflect such alternate rate of interest and such
other related changes to this Agreement as may be applicable (it being
understood that such related changes shall not include a reduction of the
Applicable Rate). Notwithstanding anything to the contrary in Section 9.02, such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five Business Days of the date notice of such alternate rate of
interest is provided to the Lenders, a written notice from the Required Lenders
stating that such Required Lenders object to such amendment. Until an alternate
rate of interest shall be determined in accordance with this clause (b) (but, in
the case of the circumstances described in clause (ii) of the first sentence of
this Section 2.13(b), only to the extent the LIBO Rate for the applicable
currency and such Interest Period is not available or published at such time on
a current basis), (x) any Interest Election Request that requests the conversion
of any Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing
shall be ineffective and (y) if any Borrowing Request requests a Eurodollar
Borrowing, such Borrowing shall be made as an ABR Borrowing (or in the case of a
pending request for a Borrowing documented in Euros or Pounds Sterling, the
Borrower and the Lenders shall establish a mutually acceptable alternative
rate). Notwithstanding anything contained herein to the contrary, if such
alternate rate of interest as determined in this subparagraph (b) is determined
to be less than zero, such rate shall be deemed to be zero for the purposes of
this Agreement.

 

40

--------------------------------------------------------------------------------


 

Section 2.14          Increased Costs. (a) If any Change in Law shall:

 

(i)            subject any Administrative Agent, Lender or Issuing Bank to any
Taxes (other than (A) Indemnified Taxes and (B) Excluded Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto;

 

(ii)           impose, modify or deem applicable any reserve, special deposit or
similar requirement (including any compulsory loan requirement) against assets
of, deposits with or for the account of, or credit extended by, any Lender
(except any such reserve requirement reflected in the Adjusted Eurodollar Rate
or BA Rate) or any Issuing Bank; or

 

(iii)          impose on any Lender or any Issuing Bank or the London interbank
market (or any other market in which the funding operations of such Lender shall
be conducted with respect to any Foreign Currency) any other condition, cost or
expense (other than with respect to Taxes) affecting this Agreement, Eurodollar
Loans or BA Rate Loans made by such Lender or any Letter of Credit or
participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing, converting or maintaining any Eurodollar Loan or
BA Rate Loan (or of maintaining its obligation to make any such Loan) or to
increase the cost to such Lender or such Issuing Bank of participating in,
issuing or maintaining any Letter of Credit or to reduce the amount of any sum
received or receivable by such Lender or such Issuing Bank hereunder (whether of
principal, interest or otherwise), then, upon request of such Lender or Issuing
Bank, the Borrower will pay to such Lender or such Issuing Bank, as the case may
be, such additional amount or amounts as will compensate such Lender or such
Issuing Bank, as the case may be, for such additional costs incurred or
reduction suffered.

 

(b)           If any Lender or any Issuing Bank determines that any Change in
Law regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by such Issuing
Bank, to a level below that which such Lender or such Issuing Bank or such
Lender’s or such Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or such Issuing Bank’s
policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy and liquidity), then from time to time
the Borrower will pay to such Lender or such Issuing Bank, as the case may be,
such additional amount or amounts as will compensate such Lender or such Issuing
Bank or such Lender’s or such Issuing Bank’s holding company for any such
reduction suffered.

 

(c)           A certificate of a Lender or an Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or such Issuing Bank or
its holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section, including in reasonable detail a description of the basis for such
claim for compensation and an explanation of how such amount or amounts were
determined (it being agreed that no Lender or Issuing Bank shall be required to
disclose any of its proprietary or confidential information), shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender or such Issuing Bank, as the case may be, the amount shown
as due on any such certificate within ten days after receipt thereof.

 

(d)           Failure or delay on the part of any Lender or any Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or such Issuing

 

41

--------------------------------------------------------------------------------


 

Bank’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender or an Issuing Bank pursuant to this
Section for any increased costs or reductions incurred more than 180 days prior
to the date that such Lender or such Issuing Bank, as the case may be, notifies
the Borrower of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or such Issuing Bank’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof. Any claim made by a Lender under this Section 2.14 shall be generally
consistent with such Lender’s treatment of other customers of such Lender that
such Lender considers, in its reasonable discretion, to (i) be similarly
situated to the Borrower and (ii) have generally similar provisions in their
credit agreements with such Lender.

 

(e)           If any Lender determines that any Change in Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable lending office to make, maintain or fund
Eurodollar Loans, or to determine or charge interest rates based upon the
Adjusted Eurodollar Rate or the LIBO Rate, then, on notice thereof by such
Lender to the Borrower through the Administrative Agent, any obligation of such
Lender to make or continue Eurodollar Loans or to convert ABR Loans to
Eurodollar Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrower shall,
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable, convert all applicable Eurodollar Loans of such Lender to ABR
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurodollar Loans to such day, or
promptly, if such Lender may not lawfully continue to maintain such Eurodollar
Loans. Upon any such prepayment or conversion, the Borrower shall also pay
accrued interest on the amount so prepaid or converted and all amounts due, if
any, in connection with such prepayment or conversion under Section 2.15.

 

Section 2.15          Break Funding Payments. In the event of (a) the payment of
any principal of any Eurodollar Loan or BA Rate Loan other than on the last day
of an Interest Period or BA Period applicable thereto (including as a result of
an Event of Default), (b) the conversion of any Eurodollar Loan or BA Rate Loan
other than on the last day of the Interest Period or BA Period applicable
thereto, (c) the conversion of any Multicurrency Loan to a dollar denominated
Loan pursuant to any Section of this Agreement, (d) the failure to borrow,
convert, continue or prepay any Eurodollar Loan or BA Rate Loan on the date
specified in any notice delivered pursuant hereto (regardless of whether such
notice may be revoked under Section 2.10(b) and is revoked in accordance
therewith), or (e) the assignment of any Eurodollar Loan or BA Rate Loan other
than on the last day of the Interest Period or BA Period applicable thereto as a
result of a request by the Borrower pursuant to Section 2.18, then, in any such
event, the Borrower shall compensate each Lender (and in the case of any
conversion of Multicurrency Loans to dollar Loans, such loss, cost or expense
shall also include any loss, cost or expense sustained by a Eurodollar Lender as
a result of such conversion) (other than, in the case of a claim for
compensation based on the failure to borrow as specified in clause (d) above,
any Lender whose failure to make a Loan required to be made by it hereunder has
resulted in such failure to borrow) for the loss, cost and expense attributable
to such event. In the case of a Eurodollar Loan, such loss, cost or expense to
any Lender shall be deemed to include an amount determined by such Lender to be
the excess, if any, of (i) the amount of interest which would have accrued on
the principal amount of such Loan had such event not occurred, at the Adjusted
Eurodollar Rate or BA Rate, as applicable, that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period or BA Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period or BA Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for the
relevant Agreed Currency

 

42

--------------------------------------------------------------------------------


 

of a comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within ten days
after receipt thereof.

 

Section 2.16          Taxes. (a) Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.16(a))
the Administrative Agent or Lender (as applicable) receives an amount equal to
the sum it would have received had no such deduction or withholding for
Indemnified Tax been made.

 

(b)           Without duplication of any Tax paid under Section 2.16(a), the
Loan Parties shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

 

(c)           (i) The Loan Parties shall jointly and severally indemnify the
Administrative Agent and each Lender, within 30 days after written demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.16(c)) payable or paid by the Administrative Agent or such Lender (as
the case may be) or required to be withheld or deducted from a payment to the
Administrative Agent or such Lender (as the case may be), and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority (which demand shall be made within 180 days of the
earlier of (x) if the Administrative Agent or such Lender received written
notice from a Governmental Authority demanding payment of such Indemnified
Taxes, the date the Administrative Agent or such Lender received such written
notice or (y) the date the Administrative Agent or such Lender filed a tax
return on which such Indemnified Taxes are reflected). A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

 

(ii)           If the Borrower determines in good faith that a reasonable basis
exists for contesting an Indemnified Tax with respect to which it has made an
indemnification payment under this subsection (c), the Administrative Agent or
the relevant Lender shall cooperate with the Borrower in challenging such Tax at
the Borrower’s expense if requested by the Borrower in writing; provided,
however, that neither the Administrative Agent nor any Lender shall be required
to take any action pursuant to this Section 2.16(c)(ii) that, in the sole
discretion of the Administrative Agent or such Lender, would cause the
Administrative Agent or such Lender to suffer any material economic, legal or
regulatory disadvantage and such disadvantage is communicated to the Borrower in
writing; provided further that nothing contained in this
Section 2.16(c)(ii) shall interfere with the right of the Administrative Agent
or any Lender to arrange its tax affairs in whatever manner it thinks fit nor
oblige the Administrative Agent or any Lender to make available its tax returns
or disclose any information relating to its tax affairs or any computations in
respect thereof to the Borrower or require the Administrative Agent or

 

43

--------------------------------------------------------------------------------


 

any Lender to do anything that would materially prejudice its ability to benefit
from any other refunds, credits, reliefs, remissions or repayments to which it
may be entitled.

 

(d)           As soon as practicable after any payment of Taxes by any Loan
Party to a Governmental Authority pursuant to this Section 2.16, such Loan Party
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

(e)           (i) Any Lender (which, solely for purposes of this
Section 2.16(e), shall include the Administrative Agent) that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.16(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)           Without limiting the foregoing,

 

(A)          any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), two (2) duly
completed and executed originals of IRS Form W-9 (or successor form) certifying
that such Lender is exempt from U.S. federal backup withholding tax;

 

(B)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(1)           in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party, two (2) duly completed and
executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E (or, in each case,
any successor form) claiming eligibility for benefits of such treaty;

 

(2)           two (2) duly completed and executed originals of IRS Form W-8ECI
(or successor form);

 

(3)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code,

 

44

--------------------------------------------------------------------------------


 

(x) a certificate substantially in the form of Exhibit D-1 to the effect that
such Foreign Lender is not (I) a “bank” within the meaning of section
881(c)(3)(A) of the Code, (II) a “10 percent shareholder” of the Borrower within
the meaning of section 881(c)(3)(B) of the Code, or (III) a “controlled foreign
corporation” described in section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) two (2) duly completed and executed originals
of IRS Form W-8BEN or W-8BEN-E (or, in each case, any successor form); or

 

(4)           to the extent a Foreign Lender is not the beneficial owner, two
(2) duly completed and executed originals of IRS Form W-8IMY (or successor
form), accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form W-8BEN-E, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit D-2 or
Exhibit D-3, IRS Form W-9 and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit D-4 on
behalf of each such direct and indirect partner;

 

(C)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D)          if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(f)            If the Administrative Agent or a Lender determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
(including any Tax credit in lieu of a

 

45

--------------------------------------------------------------------------------


 

refund) as to which it has been indemnified by a Loan Party or with respect to
which a Loan Party has paid additional amounts pursuant to this Section 2.16, it
shall pay over such refund to such Loan Party (but only to the extent of
indemnity payments made, or additional amounts paid, by such Loan Party under
this Section 2.16 with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Administrative Agent or such
Lender (as applicable) and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided, that
such Loan Party, upon the request of the Administrative Agent or such Lender,
agrees to repay the amount paid over to such Loan Party by the Administrative
Agent or such Lender (as applicable) pursuant to this subsection (f) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (f), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph (f) the payment of
which would place the Administrative Agent or Lender, as applicable, in a less
favorable net after-Tax position than such party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This Section shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes which it deems
confidential) to a Loan Party or any other Person.

 

(g)           Each Lender shall severally indemnify the Administrative Agent,
within 10 days after demand therefor, for (i) any Taxes attributable to such
Lender (but only to the extent that any Loan Party has not already indemnified
the Administrative Agent for such Taxes and without limiting any obligation of
the Loan Parties to do so) and (ii) any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 9.04(c)(ii) relating to the
maintenance of a Participant Register, in either case, that are payable or paid
by the Administrative Agent in connection with any Loan Document, and any
reasonable and documented expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this subsection (g).

 

(h)           Each party’s obligations under this Section 2.16 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under the Loan
Documents.

 

(i)            For purposes of this Section 2.16, the term “Lender” includes any
Issuing Bank and the term “applicable law” includes FATCA.

 

Section 2.17          Payments Generally; Pro Rata Treatment; Sharing of
Set-offs. (a) The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.14, 2.15 or 2.16, or
otherwise) prior to 1:00 p.m., New York City time, on the date when due, in
immediately available funds, without set-off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 270 Park Avenue, New
York, New York, except payments to be made directly to an Issuing Bank as
expressly provided herein and except that payments pursuant to Sections 2.14,
2.15, 2.16 and

 

46

--------------------------------------------------------------------------------


 

9.03 shall be made directly to the Persons entitled thereto. The Administrative
Agent shall distribute any such payments received by it for the account of any
other Person to the appropriate recipient promptly following receipt thereof. If
any payment hereunder shall be due on a day that is not a Business Day, the date
for payment shall be extended to the next succeeding Business Day, and, in the
case of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments hereunder shall be made in dollars to the
extent the Loan or LC Disbursement with respect thereto was denominated in
dollars or in the relevant Foreign Currency to the extent the Loan or LC
Disbursement with respect thereto was denominated in such Foreign Currency.

 

(b)           If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

 

(c)           If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in LC Disbursements resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and accrued interest thereon
than the proportion received by any other Lender, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Loans and participations in LC Disbursements of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and participations in LC
Disbursements; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements to any
assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

 

(d)           Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or any Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or such Issuing
Bank, as the case may be, the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders or such Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at (A) in
the case of Borrowings in dollars, the greater of the Federal Funds Effective
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, (B) in the case of Borrowings
in Canadian Dollars, the greater of the Canadian Prime Rate and the cost of
funds incurred by the Administrative

 

47

--------------------------------------------------------------------------------


 

Agent in respect of such amount and (C) in the case of Borrowings in Euros or
Pounds Sterling, the cost of funds incurred by the Administrative Agent in
respect of such amount.

 

(e)           If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.05(c), 2.05(d) or (e), 2.06(b), 2.17(d) or 9.03(c),
then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof) (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid, and/or (ii) hold such amounts in a segregated account over which the
Administrative Agent shall have exclusive control as cash collateral for, and
application to, any future funding obligations of such Lender under any such
Section, in the case of each of clause (i) and (ii) above, in any order as
determined by the Administrative Agent in its discretion.

 

Section 2.18          Mitigation Obligations; Replacement of Lenders. (a) If any
Lender requests compensation under Section 2.14, or if the Borrower is required
to pay Indemnified Taxes or any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
then such Lender shall (at the request of the Borrower) use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the reasonable judgment of such Lender,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 2.14 or 2.16, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

 

(b)           If (i) any Lender requests compensation under Section 2.14,
(ii) the Borrower is required to pay any Indemnified Taxes or additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.16, (iii) if any Lender becomes a Defaulting Lender or
(iv) in connection with any proposed amendment, modification, waiver or
termination requiring the consent of all the Lenders or all affected Lenders,
the consent of the Required Lenders is obtained but the consent of any Lender
whose consent is required is not obtained, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04 or pursuant to
procedures agreed upon by the Administrative Agent and the Borrower), all its
interests, rights (other than its rights to payments pursuant to Section 2.14,
Section 2.15, Section 2.16 or Section 9.03 arising prior to the effectiveness of
such assignment) and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent with respect to any assignee that is not already a Lender hereunder (and
if a Commitment is being assigned, the Issuing Banks) which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.14 or payments required to be made
pursuant to Section 2.16, such assignment will result in a reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.

 

48

--------------------------------------------------------------------------------


 

Section 2.19          Defaulting Lenders. Notwithstanding any provision of this
Agreement or any other Loan Document to the contrary, if any Lender becomes a
Defaulting Lender, then the following provisions shall apply for so long as such
Lender is a Defaulting Lender.

 

(a)           fees shall cease to accrue on the undrawn amount of the Commitment
of such Defaulting Lender pursuant to Section 2.11(a);

 

(b)           the Commitment and Revolving Credit Exposure of such Defaulting
Lender shall not be included in determining whether the Required Lenders (or all
Lenders, as the case may be) have taken or may take any action hereunder
(including any consent to any amendment, waiver or other modification pursuant
to Section 9.02); provided, that this clause (b) shall not apply to the vote of
a Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of such Lender or each Lender affected thereby if such
Defaulting Lender is an affected Lender;

 

(c)           if any LC Exposure exists at the time such Lender becomes a
Defaulting Lender then:

 

(i)            all or any part of the LC Exposure of such Defaulting Lender
shall be reallocated (effective as of the date such Lender becomes a Defaulting
Lender) among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent that the sum of all non-Defaulting
Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s LC Exposure
does not exceed the total of all non-Defaulting Lenders’ Commitments;

 

(ii)           if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrower shall within three Business Days
following notice by the Administrative Agent, cash collateralize for the benefit
of the applicable Issuing Banks only the Borrower’s obligations corresponding to
such Defaulting Lender’s LC Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth in Section 2.05(j) for so long as such LC Exposure is outstanding;

 

(iii)          if the Borrower cash collateralizes any portion of such
Defaulting Lender’s LC Exposure pursuant to clause (ii) above, the Borrower
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.11(b) with respect to such Defaulting Lender’s LC Exposure during the
period such Defaulting Lender’s LC Exposure is cash collateralized;

 

(iv)          if all or any portion of such Defaulting Lender’s LC Exposure is
reallocated pursuant to clause (i) above, then all fees that otherwise would
have been payable to such Defaulting Lender pursuant to Section 2.11(b) with
respect to such Defaulting Lender’s reallocated LC Exposure shall be payable to
the non-Defaulting Lenders in accordance with such non-Defaulting Lenders’
Applicable Percentages; and

 

(v)           if all or any portion of such Defaulting Lender’s LC Exposure is
neither reallocated nor cash collateralized pursuant to clause (i) or
(ii) above, then, without prejudice to any rights or remedies of any Issuing
Bank or any other Lender hereunder, all Commitment Fees that otherwise would
have been payable to such Defaulting Lender (solely with respect to the portion
of such Defaulting Lender’s Commitment that was utilized by such LC Exposure)
and Letter of Credit participation fees payable under Section 2.11(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the
applicable Issuing Banks, ratably based on the portion of such LC Exposure
attributable to Letters of Credit issued by each Issuing

 

49

--------------------------------------------------------------------------------


 

Bank, until and to the extent that such LC Exposure is reallocated and/or cash
collateralized pursuant to clause (i) or (ii) above; and

 

(d)           so long as such Lender is a Defaulting Lender, no Issuing Bank
shall be required to issue, amend or increase any Letter of Credit, unless such
Issuing Bank is satisfied that the Defaulting Lender’s then outstanding LC
Exposure, will be 100% covered by the Commitments of the non-Defaulting Lenders
and, to the extent such 100% coverage is not achieved, by cash collateral which
will be provided by the Borrower in accordance with Section 2.19(c), and
participating interests in any newly issued or increased Letter of Credit shall
be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.19(c)(i) (and such Defaulting Lender shall not participate therein).

 

(e)           If (i) a Bankruptcy Event or a Bail-In Action with respect to a
parent of any Lender shall occur following the date hereof and for so long as
such event shall continue or (ii) an Issuing Bank has a good faith belief that
any Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit (such Lender referenced
in clauses (i) and (ii), a “Disregarded Lender”), such Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless such Issuing
Bank is satisfied that the Disregarded Lender’s then outstanding LC Exposure,
will be 100% covered by the Commitments of the non-Disregarded Lenders and, to
the extent such 100% coverage is not achieved, by cash collateral which will be
provided by the Borrower in accordance with Section 2.19(c), and participating
interests in any newly issued or increased Letter of Credit shall be allocated
among non-Disregarded Lenders in a manner consistent with Section 2.19(c) (and
such Disregarded Lender shall not participate therein).

 

(f)            In the event that the Administrative Agent, the Borrower and the
Issuing Banks each agrees that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the LC Exposure
of the Lenders shall be readjusted to reflect the inclusion of such Lender’s
Commitment and on such date such Lender shall purchase at par such of the Loans
of the other Lenders as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Applicable Percentage.

 

(g)           The rights and remedies against, and with respect to, a Defaulting
Lender under this Section 2.19 are in addition to, and cumulative and not in
limitation of, all other rights and remedies that the Administrative Agent, each
Lender, each Issuing Bank or the Borrower or any other Loan Party may have at
any time against, or with respect to, such Defaulting Lender.

 

Section 2.20          Increase of Commitments. (a) The Borrower shall have the
right to increase the total Commitments from time to time (each such increase, a
“Commitment Increase”) upon prior written notice to the Administrative Agent (or
other notice acceptable to the Administrative Agent), by obtaining Commitments
from one or more Persons to which an assignment could be made pursuant to
Section 9.04(b) (each, an “Increasing Lender”); provided that (i) each
Commitment Increase shall be in a principal amount of at least $25,000,000,
(ii) all such Commitment Increases shall not aggregate in excess of
$500,000,000, (iii) no Commitment Increase shall become effective unless, at
such time, (A) no Default then exists or would exist immediately after giving
effect thereto, (B) the representations and warranties set forth in this
Agreement and in the other Loan Documents are true and correct in all material
respects (and in all respects if already qualified by materiality), except to
the extent any such representations or warranties are limited to a specific
date, in which case, such representations or warranties are accurate in all
material respects as of such specific date, and (C) if requested by the
Administrative Agent, the Administrative Agent shall have received documents
consistent with those delivered pursuant to Section 4.01(b), (c) and/or (d) and
(iv) each such Increasing Lender, if not already a Lender hereunder, shall be
subject to the approval of the Administrative Agent and each Issuing Bank (such
approvals to not be unreasonably withheld) to the extent the consent of the
Administrative Agent or

 

50

--------------------------------------------------------------------------------


 

the Issuing Banks would be required to effect an assignment under
Section 9.04(b). No Lender shall have any obligation to provide any Commitment
Increase unless and until it expressly agrees to do so in its sole discretion.
On the effective date of any Commitment Increase (i) each relevant Lender shall
make available to the Administrative Agent such amounts in immediately available
funds as the Administrative Agent shall determine, for the benefit of the other
Lenders, as being required in order to cause, after giving effect to such
Commitment Increase and the use of such amounts to make payments to such other
Lenders, each Lender’s portion of the outstanding Loans of all the Lenders to
equal its Applicable Percentage of such outstanding Loans, and (ii) the Borrower
shall be deemed to have repaid and reborrowed all outstanding Loans as of the
date of any Commitment Increase. The deemed payments made pursuant to clause
(ii) of the immediately preceding sentence shall be accompanied by payment of
all accrued interest on the amount prepaid and, in respect of each Eurodollar
Loan or BA Rate Loan, shall be subject to indemnification by the Borrower
pursuant to the provisions of Section 2.15 if the deemed payment occurs other
than on the last day of the related Interest Periods.

 

(b)           Each Increasing Lender that was not, prior to the effectiveness of
the applicable Commitment Increase, a Lender shall execute and deliver to the
Borrower and the Administrative Agent a New Lender Supplement (each, a “New
Lender Supplement”) substantially in the form of Exhibit C hereto, whereupon
such Increasing Lender shall become a party to this Agreement and shall be a
“Lender” for all purposes, and to the same extent as if originally a party
hereto and shall be bound by and be entitled to the benefits, of this Agreement.
Participating interests in Letters of Credit shall automatically be reallocated
among the Lenders in accordance with their respective Applicable Percentages on
the date of any such increase. For the avoidance of doubt, the operation of this
Section 2.20 in accordance with its terms is not an amendment subject to
Section 9.02. No consent of any Lender (other than the Lenders participating in
the Commitment Increase) shall be required for any Commitment Increase pursuant
to this Section 2.20.

 

Section 2.21          Extension of Maturity Date. (a) The Borrower may, by
delivering an Extension Request to the Administrative Agent (who shall promptly
deliver a copy to each of the Lenders), not less than 60 days in advance of the
Maturity Date in effect at such time (the “Existing Maturity Date”), request
that the Lenders extend the Existing Maturity Date to the first anniversary of
such Existing Maturity Date. Each Lender, acting in its sole discretion, shall,
by written notice to the Administrative Agent given not later than the date that
is the 20 day after the date of the Extension Request, or if such date is not a
Business Day, the immediately following Business Day (the “Response Date”),
advise the Administrative Agent in writing whether or not such Lender agrees to
the requested extension. Each Lender that advises the Administrative Agent that
it will not extend the Existing Maturity Date is referred to herein as a
“Non-extending Lender”; provided, that any Lender that does not advise the
Administrative Agent of its consent to such requested extension by the Response
Date and any Lender that is a Defaulting Lender on the Response Date shall be
deemed to be a Non-extending Lender. The Administrative Agent shall notify the
Borrower, in writing, of the Lenders’ elections promptly following the Response
Date. The election of any Lender to agree to such an extension shall not
obligate any other Lender to so agree. The Maturity Date may be extended no more
than two times pursuant to this Section 2.21.

 

(b)           (i) If, by the Response Date, Lenders holding Commitments that
aggregate 50% or more of the total Commitments shall constitute Non-extending
Lenders, then the Existing Maturity Date shall not be extended and the
outstanding principal balance of all Loans and other amounts payable hereunder
shall be payable, and the Commitments shall terminate, on the Existing Maturity
Date in effect prior to such extension.

 

(ii)           If (and only if), by the Response Date, Lenders holding
Commitments that aggregate more than 50% of the total Commitments shall have
agreed to

 

51

--------------------------------------------------------------------------------


 

extend the Existing Maturity Date (each such consenting Lender, an “Extending
Lender”), then effective as of the Existing Maturity Date, the Maturity Date for
such Extending Lenders shall be extended to the first anniversary of the
Existing Maturity Date (subject to satisfaction of the conditions set forth in
Section 2.21(d)). In the event of such extension, the Commitment of each
Non-extending Lender shall terminate on the Existing Maturity Date in effect for
such Non-extending Lender prior to such extension and the outstanding principal
balance of all Loans and other amounts payable hereunder to such Non-extending
Lender shall become due and payable on such Existing Maturity Date and, subject
to Section 2.21(c) below, the total Commitments hereunder shall be reduced by
the Commitments of the Non-extending Lenders so terminated on such Existing
Maturity Date.

 

(c)           In the event of any extension of the Existing Maturity Date
pursuant to Section 2.21(b)(ii), the Borrower shall have the right on or before
the Existing Maturity Date, at its own expense, to require any Non-extending
Lender to transfer and assign without recourse (in accordance with and subject
to the restrictions contained in Section 9.04) all its interests, rights (other
than its rights to payments pursuant to Section 2.14, Section 2.15, Section 2.16
or Section 9.03 arising prior to the effectiveness of such assignment) and
obligations under this Agreement to one or more banks or other financial
institutions identified to the Non-extending Lender by the Borrower, which may
include any existing Lender (each a “Replacement Lender”), provided that
(i) such Replacement Lender, if not already a Lender hereunder, shall be subject
to the approval of the Administrative Agent and each Issuing Bank (such
approvals to not be unreasonably withheld) to the extent the consent of the
Administrative Agent or the Issuing Banks would be required to effect an
assignment under Section 9.04(b), (ii) such assignment shall become effective as
of a date specified by the Borrower (which shall not be later than the Existing
Maturity Date in effect for such Non-extending Lender prior to the effective
date of the requested extension) and (iii) the Replacement Lender shall pay to
such Non-extending Lender in immediately available funds on the effective date
of such assignment the principal of and interest accrued to the date of payment
on the outstanding principal amount Loans made by it hereunder and all other
amounts accrued and unpaid for its account or otherwise owed to it hereunder on
such date.

 

(d)           As a condition precedent to each such extension of the Existing
Maturity Date pursuant to Section 2.21(b)(ii), the Borrower shall (i) deliver to
the Administrative Agent a certificate of the Borrower dated as of the Existing
Maturity Date signed by a Responsible Officer of the Borrower certifying that,
as of such date, both before and immediately after giving effect to such
extension, (A) the representations and warranties set forth in this Agreement
and the other Loan Documents are true and correct in all material respects (and
in all respects if already qualified by materiality), except to the extent any
such representations or warranties are limited to a specific date, in which
case, such representations and warranties are accurate in all material respects
as of such specific date, and (B) no Default exists and (ii) first make such
prepayments of the outstanding Loans and second provide such cash collateral (or
make such other arrangements satisfactory to the applicable Issuing Bank) with
respect to the outstanding Letters of Credit as shall be required such that,
after giving effect to the termination of the Commitments of the Non-extending
Lenders pursuant to Section 2.21(b) and any assignment pursuant to
Section 2.21(c), the aggregate Revolving Credit Exposure less the face amount of
any Letter of Credit supported by any such cash collateral (or other
satisfactory arrangements) so provided does not exceed the aggregate amount of
Commitments being extended.

 

(e)           For the avoidance of doubt, no consent of any Lender (other than
the existing Lenders participating in the extension of the Existing Maturity
Date) shall be required for any extension of the Maturity Date pursuant to this
Section 2.21 and the operation of this Section 2.21 in accordance with its terms
is not an amendment subject to Section 9.02.

 

52

--------------------------------------------------------------------------------


 

Section 2.22          Joinder of Surviving Borrower.  On the Closing Date, the
Surviving Borrower shall become a “Borrower” and shall have all the rights and
obligations of the Borrower hereunder and under the Fee Letters (including all
such rights and obligations of the Initial Borrower hereunder and thereunder) by
delivery to the Administrative Agent of the Borrower Joinder duly executed by
the Surviving Borrower and the other documents with respect to the Surviving
Borrower contemplated by Sections 4.02(e), (f), (g) and (h). Upon receipt
thereof, the Administrative Agent shall promptly transmit the Borrower Joinder
and the related documents delivered pursuant to this Section 2.22 to each of the
Lenders; provided that any failure to do so by the Administrative Agent shall
not in any way affect the status of the Surviving Borrower as a Borrower
hereunder. On the Closing Date immediately following the Surviving Borrower’s
assumption of all rights and obligations as Borrower hereunder and under the Fee
Letters and the consummation of the Acquisition, the Initial Borrower shall
(unless a Default has occurred and is continuing) be automatically released from
its rights and obligations hereunder and under the Fee Letters.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

To induce the Lenders, the Issuing Banks and the Administrative Agent to enter
into this Agreement, the Borrower makes each of the representations and
warranties set forth below as of the Effective Date (other than Section 3.15),
as of the Closing Date and (except as set forth in Section 4.03(c)), as of the
date of each credit extension hereunder:

 

Section 3.01          Organization; Powers. (a) Each Loan Party is (i) duly
organized (where relevant) and validly existing and (ii) in good standing (where
relevant), in each case under the laws of the jurisdiction of its organization
or formation, except in the case of a Subsidiary, where the failure to so be
duly organized, validly exist or in good standing would not reasonably be
expected to have a Material Adverse Effect.

 

(b)           Each Loan Party has all requisite power and authority to carry on
its business as now conducted and, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect, is qualified to do business in, and is in good standing
(where relevant) in, every jurisdiction where such qualification is required.

 

Section 3.02          Authorization; Enforceability. Each Loan Party has the
corporate or other organizational power and authority to execute, deliver and
carry out the terms and provisions of the Loan Documents to which it is a party
and has taken all necessary corporate or other organizational action to
authorize the execution, delivery and performance of the Loan Documents to which
it is a party. Each of this Agreement and the other Loan Documents has been duly
executed and delivered by each Loan Party party thereto and constitutes a legal,
valid and binding obligation of such Loan Party, enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

 

Section 3.03          Governmental Approvals; No Conflicts. The execution and
delivery of each Loan Document by each Loan Party party thereto and performance
thereof: (a) do not require any consent or approval of, registration or filing
with, or any other action by, any Governmental Authority, except such as have
been obtained or made and are in full force and effect (except for (i) any
reports required to be filed by the Borrower with the SEC pursuant to the
Exchange Act or (ii) those that may be required from time to time in the
ordinary course of business that may be required to comply with certain
covenants contained in the Loan Documents), (b) will not violate the charter or
by-laws (or equivalent

 

53

--------------------------------------------------------------------------------


 

organizational documents) of the Borrower or of any other Loan Party, (c) will
not violate any applicable law (including ERISA and Environmental Laws) or
regulation or any order of any Governmental Authority to which any Loan Party is
subject, and (d) will not violate or result in a default under any indenture,
agreement or other instrument binding upon the Borrower or any other Loan Party
or its assets or give rise to a right thereunder to require any payment to be
made by the Borrower or any of its Subsidiaries, except in the case of clauses
(a), (c) and (d) above for any such violations or defaults that, individually or
in the aggregate, would not reasonably be expected to have a Material Adverse
Effect.

 

Section 3.04          Financial Condition; No Material Adverse Change. (a) The
Borrower has heretofore furnished to the Lenders the Surviving Borrower’s
consolidated balance sheet and consolidated statements of income, comprehensive
income, stockholders’ equity and cash flows as of and for (i) the fiscal year
ended December 31, 2017, reported on by Deloitte & Touche LLP. To the knowledge
of the Borrower, such financial statements present fairly, in all material
respects the consolidated financial position, results of operations and cash
flows of the Surviving Borrower as of such dates and for such periods in
accordance with GAAP.

 

(b)           As of the Closing Date, since December 31, 2017 there has been no
Material Adverse Change.

 

Section 3.05          Properties. (a) The Borrower and its Subsidiaries have
good title to, or valid leasehold interests in, all its real and personal
property material to their business, except for minor defects in title that do
not interfere with their ability to conduct their business as currently
conducted or to utilize such properties for their intended purposes or where the
failure to have such title or interest would not reasonably be expected to have
a Material Adverse Effect.

 

(b)           The Borrower and its Subsidiaries collectively own, or are
licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property used in their business, and such use by the Borrower and
its Subsidiaries, to the best of knowledge of the Borrower, does not infringe
upon the material rights of any other Person except as would not reasonably be
expected to have a Material Adverse Effect.

 

Section 3.06          Litigation and Environmental Matters. (a) There are no
actions, suits or proceedings or investigations by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of any Responsible
Officer of the Borrower, threatened against or affecting the Borrower or any of
its Subsidiaries as to which there is a reasonable expectation of an adverse
determination and that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect, except
as disclosed in filings made by the Surviving Borrower with the SEC on or before
the date that is five days prior to the date hereof.

 

(b)           Except with respect to any other matters that would not reasonably
be expected to, individually or in the aggregate, have a Material Adverse
Effect, the Borrower and its Subsidiaries (i) have not failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) to the knowledge of
the Borrower, have not become subject to any Environmental Liability, and
(iii) have not received notice of any claim with respect to any Environmental
Liability.

 

Section 3.07          Compliance with Laws. The Borrower and its Subsidiaries
are in compliance with all laws, regulations and orders of any Governmental
Authority applicable to them or their property, except where the failure to do
so, individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.

 

54

--------------------------------------------------------------------------------


 

Section 3.08          Investment Company Status. No Loan Party is an “investment
company” as such term is defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended.

 

Section 3.09          Taxes. The Borrower and its Subsidiaries have timely filed
or caused to be filed all Tax returns and reports required to have been filed by
them and have paid or caused to be paid all Taxes required to have been paid by
them, except (a) Taxes not yet delinquent, not yet in default or that are being
contested in good faith by appropriate proceedings and for which the Borrower or
such Subsidiary, as applicable, has set aside on its books adequate reserves or
(b) to the extent that the failure to do so would not reasonably be expected to
have a Material Adverse Effect.

 

Section 3.10          ERISA. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, would reasonably be expected to
have a Material Adverse Effect. The present value of all accumulated benefit
obligations of all underfunded Plans (based on the assumptions used for purposes
of Statement of Accounting Standards Codification 715-30-35-1A) did not, as of
the date of the most recent financial statements reflecting such amounts, exceed
the fair market value of the assets of all such underfunded Plans, in each case
by an amount that, if required to be paid by the Borrower and its Subsidiaries,
would reasonably be expected to have a Material Adverse Effect.

 

Section 3.11          Disclosure. Neither the Information Memorandum nor any of
the other reports, financial statements or certificates or other written
information (other than information of a global economic or industry nature)
furnished by or on behalf of the Borrower or its Affiliates to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or otherwise delivered hereunder (as modified or supplemented by other
written information so furnished prior to the relevant measurement date for this
representation and warranty), taken as a whole, contained as of the date such
reports, financial statements, certificates or other written information were so
furnished, any material misstatement of fact or omit to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading; provided that, with
respect to projected financial information and other forward-looking statements,
the Borrower represents only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time; it being
recognized by the Lenders that such projections and other forward-looking
statements are as to future events and are not to be viewed as facts and that
actual results during the period or periods covered by any such projections or
other forward-looking statements may differ significantly from the projected
results and such differences may be material.

 

Section 3.12          Margin Regulations. No part of the proceeds of any Loan
have been used or will be used by the Borrower or any Subsidiary, whether
directly or indirectly, for any purpose that entails a violation of Regulation U
or X of the Board.

 

Section 3.13          EEA Financial Institutions. No Loan Party is an EEA
Financial Institution.

 

Section 3.14          Anti-Corruption Laws and Sanctions. The Borrower has
implemented and maintains in effect policies and procedures reasonably designed
to promote compliance by the Borrower, its Subsidiaries and their respective
directors, officers and employees with Anti-Corruption Laws and applicable
Sanctions, and the Borrower, its Subsidiaries and their respective officers and
directors and to the knowledge of the Borrower its employees, are in compliance
with Anti-Corruption Laws and applicable Sanctions in all material respects.
None of (a) the Borrower, any Subsidiary or to the knowledge of the Borrower or
such Subsidiary any of their respective directors, officers or employees, or
(b) to the knowledge of the Borrower, any agent of the Borrower or any
Subsidiary that will act in any

 

55

--------------------------------------------------------------------------------


 

capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person. None of the proceeds of this Agreement will be
used by the Borrower directly or to the Borrower’s knowledge indirectly, for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person or in any Sanctioned Country, to
the extent such activities, business or transaction would be prohibited by
Sanctions if conducted by a corporation incorporated in the United States or in
a European Union member state, will violate any Anti-Corruption Law or
applicable Sanctions or will violate the Patriot Act or any other applicable
terrorism or money laundering laws, rules, regulations or orders.

 

Section 3.15          Solvency. The Borrower and its Subsidiaries are, as of the
Closing Date, after giving effect to the Transactions and the making of the
Loans and application of the proceeds thereof, on a consolidated basis, Solvent.

 

ARTICLE IV

 

CONDITIONS

 

Section 4.01          Conditions Precedent to Effective Date. The Lenders’
Commitments shall not become effective hereunder unless all of the following
conditions precedent have been satisfied (or waived in accordance with
Section 9.02) on or prior to the End Date:

 

(a)           The Administrative Agent shall have received a counterpart of this
Agreement, duly executed by each party hereto.

 

(b)           The Administrative Agent shall have received, for the Initial
Borrower, a certificate of good standing (or the equivalent) from the
appropriate governing agency of the Initial Borrower’s jurisdiction of
organization (to the extent the concept of good standing is applicable in such
jurisdiction);

 

(c)           The Administrative Agent shall have received a certificate, dated
the Effective Date, of the Secretary or an Assistant Secretary of the Initial
Borrower (or, if the Initial Borrower does not have a secretary or assistant
secretary, any other Person duly authorized to execute such a certificate on
behalf of the Initial Borrower) certifying as to (i) specimen signatures of the
persons authorized to execute Loan Documents to which the Initial Borrower is a
party, (ii) copies of the Initial Borrower’s constituent organizational
documents, and (iii) the resolutions of the board of directors or other
appropriate governing body of the Initial Borrower authorizing the execution,
delivery and performance of the Loan Documents to which it is a party;

 

(d)           The Administrative Agent shall have received a customary favorable
written legal opinion dated the Effective Date (addressed to the Administrative
Agent and the Lenders) of Skadden, Arps, Slate, Meagher & Flom LLP;

 

(e)           The Administrative Agent shall have received at least three
Business Days prior to the Effective Date all documentation and other
information regarding the Initial Borrower required by bank regulatory
authorities under applicable “know-your-customer” and anti-money laundering
rules and regulations, including the Patriot Act to the extent reasonably
requested at least ten Business Days prior to the Effective Date; and

 

(f)            All costs, fees, expenses (including, without limitation, legal
fees and expenses) to the extent invoiced at least two Business Days prior to
the Effective Date and the fees contemplated by the Fee Letters payable to the
Bookrunners, the Administrative Agent or the Lenders

 

56

--------------------------------------------------------------------------------


 

shall have been paid on or prior to the Effective Date, in each case, to the
extent required by the Fee Letters or this Agreement to be paid on or prior to
the Effective Date.

 

Promptly upon the occurrence thereof, the Administrative Agent shall notify the
Borrower and the Lenders as to the Effective Date, and such notice shall be
conclusive and binding.

 

Section 4.02          Closing Date. The obligations of the Lenders to make
Acquisition Loans on the Closing Date shall not become effective until the time
and date (such time and date occurring on or before the End Date, the “Closing
Date”) on which each of the following conditions is satisfied (or waived in
accordance with Section 9.02):

 

(a)           The Effective Date shall have occurred;

 

(b)           The Administrative Agent shall have received the Borrower Joinder,
duly executed by each party thereto and the Guaranty, duly executed by each
party thereto;

 

(c)           The Equity Contribution shall have been received by the Initial
Borrower and the Acquisition shall have been (or, substantially
contemporaneously with the borrowing of Acquisition Loans hereunder, shall be)
consummated in all material respects pursuant to the Acquisition Agreement
without giving effect to any modifications, consents, amendments or waivers
thereto agreed to by the Initial Borrower that in each case are materially
adverse to the interests of the Lenders or the Bookrunners, unless each of the
Bookrunners shall have provided its written consent thereto, such consent not to
be unreasonably withheld, delayed or conditioned (it being understood that any
change in the purchase consideration of less than 10% in respect of the
Acquisition will be deemed not to be materially adverse to the Lenders and the
Bookrunners);

 

(d)           Since January 29, 2018, no event or events or development or
developments shall have occurred that have had or would reasonably be expected
to have, individually or in the aggregate, a DPSG Material Adverse Effect (as
defined in the Acquisition Agreement as in effect on January 29, 2018).

 

(e)           The Administrative Agent shall have received, for the Surviving
Borrower and each Guarantor, a certificate of good standing (or the equivalent)
from the appropriate governing agency of such Loan Party’s jurisdiction of
organization (to the extent the concept of good standing is applicable in such
jurisdiction);

 

(f)            The Administrative Agent shall have received a certificate, dated
the Closing Date, of the Secretary or an Assistant Secretary of the Surviving
Borrower and each Guarantor (or, if such Loan Party does not have a secretary or
assistant secretary, any other Person duly authorized to execute such a
certificate on behalf of such Loan Party) certifying as to (i) specimen
signatures of the persons authorized to execute Loan Documents to which such
Loan Party is a party, (ii) copies of such Loan Party’s constituent
organizational documents, and (iii) the resolutions of the board of directors or
other appropriate governing body of such Loan Party authorizing the execution,
delivery and performance of the Loan Documents to which it is a party;

 

(g)           The Administrative Agent shall have received at least three
Business Days prior to the Closing Date all documentation and other information
regarding the Surviving Borrower and Guarantors required by bank regulatory
authorities under applicable “know-your-customer” and anti-money laundering
rules and regulations, including the Patriot Act to the extent reasonably
requested at least ten Business Days prior to the Closing Date;

 

57

--------------------------------------------------------------------------------


 

(h)           The Administrative Agent shall have received a customary favorable
written legal opinion dated the Closing Date (addressed to the Administrative
Agent and the Lenders) of Skadden, Arps, Slate, Meagher & Flom LLP;

 

(i)            At the time of and upon giving effect to the Borrowing of any
Loans on the Closing Date, the Acquisition Representations and the Specified
Representations shall be true and correct, in all material respects (except to
the extent already qualified by materiality or material adverse effect);

 

(j)            At the time of and upon giving effect to the Borrowing of any
Loans on the Closing Date, there shall not exist any Default or Event of
Default, in each case, pursuant to clause (b) of Article VII (solely with
respect to the nonpayment of any fees), clause (d) of Article VII (to the extent
arising from a breach of Sections 5.03(a)(solely with respect to the Borrower),
5.08, and 6.02 (solely with respect to the Surviving Borrower)), or clauses
(h) or (i) of Article VII (in each case, solely with respect to the Surviving
Borrower);

 

(k)           The Administrative Agent shall have received a certificate, dated
the Closing Date and signed by a Responsible Officer of the Borrower, confirming
compliance as of the Closing Date with the conditions contained in paragraphs
(c), (i) and (j) of this Section 4.02;

 

(l)            The Administrative Agent shall have received a solvency
certificate from the chief financial officer of the Surviving Borrower
substantially in the form of Exhibit E hereto;

 

(m)          The Administrative Agent shall have received all costs, fees,
expenses (including, without limitation, legal fees and expenses) to the extent
invoiced at least two Business Days prior to the Closing Date and the fees
contemplated by the Fee Letters payable to the Bookrunners, the Administrative
Agent or the Lenders shall have been paid on or prior to the Closing Date, in
each case, to the extent required by the Fee Letters or the Loan Documents to be
paid on or prior to the Closing Date;

 

(n)           The Administrative Agent shall have received (unless otherwise
agreed by the Bookrunners) (i) audited financial statements of the Initial
Borrower for its three most recent fiscal years ended at least 60 days prior to
the Closing Date; (ii) unaudited financial statements of the Initial Borrower
for any quarterly (other than the fourth fiscal quarter) interim period or
periods ended after the date of their respective most recently audited financial
statements (and corresponding periods of any prior year), and more than 40
calendar days prior to the Closing Date; (iii) audited financial statements of
Keurig Green Mountain, Inc. for its three most recent fiscal years ended at
least 90 days prior to the Closing Date; (iv) unaudited financial statements of
Keurig Green Mountain, Inc. for any quarterly (other than the fourth fiscal
quarter) interim period or periods ended after the date of their respective most
recently audited financial statements (and corresponding periods of any prior
year), and more than 45 calendar days prior to the Closing Date; (v) customary
pro forma financial statements, in each case meeting the requirements of
Regulations S-X under the Securities Act but in each case only to the extent the
Initial Borrower will be required to file such financial statements pursuant to
Item 9.01(a) of Form 8-K and Rule 3-05 and Article 11, as applicable, of
Regulation S-X regardless of when such financial statements would be required to
be filed. The Administrative Agent hereby acknowledges that the Initial
Borrower’s public filing with the Securities and Exchange Commission of any
required audited financial statements on Form 10-K or required unaudited
financial statements on Form 10-Q, in each case, will satisfy the requirements
under clauses (i) or (ii) as applicable, of this paragraph. The Administrative
Agent hereby acknowledges that the Administrative Agent has received (i) audited
financial statements of the Initial Borrower for its fiscal years ended 2015 and
2016; (ii) unaudited financial statements of the Initial Borrower for the
interim period ended September 30, 2017; (iii) audited financial statements of
Keurig Green Mountain, Inc. for its fiscal years ended 2015, 2016 and 2017 and
(iv) unaudited financial

 

58

--------------------------------------------------------------------------------


 

statements of Keurig Green Mountain, Inc. for the interim period ending
March 31, 2017 and June 30, 2017; and

 

(o)           The Administrative Agent shall have received, with respect to any
Acquisition Loans to be made on the Closing Date, a duly executed Borrowing
Request in compliance with Section 2.05(b) hereof or, in each case, such other
notice or request reasonably satisfactory to the Administrative Agent.

 

Section 4.03          Conditions to Certain Credit Extensions. The several
obligations of each Lender to make a Loan (other than an Acquisition Loan) on
the occasion of any Borrowing and of each Issuing Bank to issue, amend, renew or
extend any Letter of Credit, in each case during the Availability Period, is
subject to the satisfaction of the following conditions:

 

(a)           The Closing Date shall have occurred on or before the End Date;

 

(b)           With respect to any Loan, the Administrative Agent shall have
received a duly executed Borrowing Request, and, with respect to any Letter of
Credit, the Administrative Agent and the applicable Issuing Bank shall have
received a duly executed Letter of Credit request in compliance with
Section 2.05(b) hereof or, in each case, such other notice or request reasonably
satisfactory to the Administrative Agent;

 

(c)           As of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable, the
representations and warranties set forth in this Agreement (other than, after
the Closing Date, those set forth in Sections 3.04(b), 3.06 and 3.15) and in the
other Loan Documents shall be true and correct in all material respects (and in
all respects if already qualified by materiality), except to the extent any such
representations or warranties are limited to a specific date, in which case,
such representations and warranties are accurate in all material respects as of
such specific date (and in all respects if already qualified by materiality);
and

 

(d)           At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default shall have occurred and be continuing.

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (c) and
(d) of this Section 4.03.

 

Section 4.04          Determinations under Sections 4.01 and 4.02.  For the
purposes of determining whether the conditions precedent specified in
Section 4.01 and 4.02 have been satisfied, each Lender shall be deemed to have
consented to, approved, accepted or be satisfied with each document or other
matter required thereunder to be consent to, approved by, acceptable to or
satisfactory to the Lenders, unless the Administrative Agent shall have received
notice from such Lender prior to the Effective Date or the Closing Date, as
applicable, specifying its objection thereto.

 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

Until the Facility Termination, the Borrower covenants and agrees with the
Lenders that:

 

59

--------------------------------------------------------------------------------


 

Section 5.01          Financial Statements; Ratings Change and Other
Information. The Borrower will furnish to the Administrative Agent (for
distribution to each Lender):

 

(a)           on or before the date on which such financial statements are
required to be filed with the SEC (after giving effect to any permitted
extensions) or, if such financial statements are not required to be filed with
the SEC, on or before the date that is 90 days after the end of each such fiscal
year, its audited consolidated balance sheet and consolidated statements of
income, comprehensive income, stockholders’ equity and cash flows as of the end
of and for such year, all certified by Deloitte & Touche LLP or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit; provided that such report may contain a
“going concern” or like qualification or exception, or qualification arising out
of the scope of the audit, if such qualification or exception is related solely
from the classification of the Loans hereunder as short-term indebtedness during
the twelve-month period prior to the Maturity Date hereunder) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Borrower and its
consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP;

 

(b)           on or before the date on which such financial statements are
required to be filed with the SEC (after giving effect to any permitted
extensions) with respect to each of the first three quarterly accounting periods
in each fiscal year of the Borrower or, if such financial statements are not
required to be filed with the SEC, on or before the date that is 45 days after
the end of each such quarterly accounting period, its consolidated balance sheet
and consolidated statements of income, comprehensive income, stockholders’
equity and cash flows as of the end of and for such fiscal quarter and the
elapsed portion of the fiscal year ended with the last day of such quarterly
period, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP, subject to normal year-end audit
adjustments and the absence of footnotes;

 

(c)           concurrently with any delivery of financial statements under
clause (a) or (b) above, a certificate of a Financial Officer of the Borrower
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto and (ii) setting forth reasonably detailed
calculations demonstrating compliance with Section 6.04;

 

(d)           promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Borrower with the SEC, or with any national securities exchange, or distributed
by the Borrower to its shareholders generally, as the case may be;

 

(e)           promptly after Moody’s or S&P shall have announced a change in the
rating established or deemed to have been established for the Index Debt,
written notice of such rating change; and

 

(f)            promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower or any Subsidiary, or compliance with the terms of this Agreement, as
the Administrative Agent or any Lender may reasonably request; provided, that
such financial information is otherwise prepared by the Borrower or such
Subsidiary in the ordinary course of business, is of a type customarily provided
to lenders in similar credit facilities and is not subject to attorney-client or
similar privilege.

 

60

--------------------------------------------------------------------------------


 

Information required to be delivered pursuant to subsections (a), (b) and (d) of
this Section 5.01 shall be deemed to have been delivered if such information, or
one or more annual or quarterly or other reports or proxy statements containing
such information shall have been posted by the Administrative Agent on
IntraLinks or similar site to which the Lenders have been granted access or
posted and available on the website of the SEC at http://www.sec.gov.

 

Section 5.02          Notices of Material Events. The Borrower will furnish to
the Administrative Agent (for distribution to each Lender) prompt written notice
of the following:

 

(a)           A Responsible Officer of the Borrower obtaining knowledge of the
existence of any Default; and

 

(b)           A Responsible Officer of the Borrower obtaining knowledge of the
filing or commencement of any action, suit or proceeding by or before any
arbitrator or Governmental Authority against or affecting the Borrower or any
Subsidiary that, if adversely determined, would reasonably be expected to have a
Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other Responsible Officer of the Borrower setting forth
the details of the event or development requiring such notice and any action
taken or proposed to be taken with respect thereto.

 

Section 5.03          Existence; Conduct of Business. The Borrower will, and
will cause each of its Material Subsidiaries to, do or cause to be done all
things necessary to preserve, renew and keep in full force and effect (a) its
legal existence (in the case of the Borrower, to remain organized under the laws
of the United States, any state thereof or the District of Columbia) except,
solely in the case of a Material Subsidiary, where the failure to do so would
not reasonably be expected to have a Material Adverse Effect and (b) the rights,
licenses, permits, privileges and franchises material to the conduct of the
business of the Borrower and its Subsidiaries, taken as a whole except to the
extent that failure to do so, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect; provided that the
foregoing shall not prohibit any transaction permitted under Section 6.02.

 

Section 5.04          Payment of Taxes. The Borrower will, and will cause each
of its Material Subsidiaries to, pay its Tax liabilities, that, if not paid,
would reasonably be expected to have a Material Adverse Effect before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings and (b) the
Borrower or such Subsidiary has set aside on its books adequate reserves with
respect thereto.

 

Section 5.05          Maintenance of Properties; Insurance. The Borrower will,
and will cause each of its Material Subsidiaries to, (a) keep and maintain all
property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted and casualty and condemnation
excepted, and (b) maintain, with financially sound and reputable insurance
companies, insurance (which may include self-insurance and co-insurance) in such
amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations, except in the case of clauses (a) and (b), to the extent that the
failure to do so would not reasonably be expected to have a Material Adverse
Effect or as otherwise not prohibited by this Agreement.

 

Section 5.06          Books and Records; Inspection Rights. The Borrower will,
and will cause each of its Subsidiaries to, keep proper books of record and
account in which full, true and correct (in all material respects) entries are
made of all dealings and transactions in relation to its business and
activities, to the extent necessary to permit financial statements to be
prepared in conformity with GAAP.

 

61

--------------------------------------------------------------------------------


 

The Borrower will, and will cause each of its Subsidiaries to, permit any
representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice coordinated through the Administrative Agent, to visit
and inspect its properties, to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with its officers,
all at such reasonable times during normal business hours; provided that, unless
an Event of Default shall have occurred and be continuing, only one visit shall
be permitted during any calendar year. Notwithstanding anything to the contrary
in this Section 5.06, none of the Borrower or any of its Subsidiaries will be
required to disclose, permit the inspection, examination or making copies or
abstracts of, or discussion of, any document, information or other matter that
(i) constitutes non-financial trade secrets or non-financial proprietary
information, (ii) in respect of which disclosure to the Administrative Agent or
any Lender (or their respective representatives) is prohibited by Law or any
binding agreement not entered into in contemplation of avoiding such inspection
and disclosure rights, (iii) is subject to attorney-client or similar privilege
or constitutes attorney work product, or (iv) in respect of which the Borrower
or any Subsidiary owes confidentiality obligations to any third party not
entered into in contemplation of avoiding such inspection and disclosure rights.

 

Section 5.07          Compliance with Laws. The Borrower will, and will cause
each of its Subsidiaries to, comply with all laws (including ERISA and
Environmental Laws), rules, regulations and orders of any Governmental Authority
applicable to it or its property, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect. The Borrower will maintain in effect and enforce
policies and procedures reasonably designed to promote compliance by the
Borrower, its Subsidiaries and their respective directors, officers and
employees with Anti-Corruption Laws and applicable Sanctions in all material
respects.

 

Section 5.08          Use of Proceeds. The proceeds of the Acquisition Loans
will be used solely to finance the Transactions. The proceeds of the Loans
(other than the Acquisition Loans) will be used to finance the Transactions
and/or for other general corporate purposes, of the Borrower and its
Subsidiaries, including to refinance debt, make and pay dividends and
distributions, to finance working capital needs, to make acquisitions and for
other investments of the Borrower and its Subsidiaries, in each case as
otherwise permitted hereunder. The Borrower will not request any Borrowing or
Letter of Credit, and the Borrower shall not use and shall cause its
Subsidiaries not to use, the proceeds of any Borrowing or Letter of Credit in
any manner that would result in the representations and warranties set forth in
Section 3.12 becoming untrue. The Borrower will not directly or to the
Borrower’s knowledge, indirectly, (i) use the proceeds of any Loan or Letter of
Credit or (ii) lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other Person, in any other manner that
would result in a violation of applicable Sanctions by any Person party hereto
(including any Person participating in the Loans, whether as underwriter,
investor, or otherwise), or for the purpose of funding, financing or
facilitating any activities, business or transaction of or with any Sanctioned
Person or in any Sanctioned Country, to the extent such activities, business or
transaction would be prohibited by Sanctions if conducted by a corporation
incorporated in the United States or in a European Union member state, or will
violate any Anti-Corruption Law.

 

Section 5.09          Additional Guarantors; Release of Guarantors. The Borrower
shall cause (i) each of its Material Subsidiaries (other than an Excluded
Subsidiary) that incurs or assumes any Indebtedness for borrowed money in the
form of a debt security or a credit facility (other than this Agreement) with an
outstanding principal amount in excess of $100,000,000 (such Indebtedness for
borrowed money being herein referred to as “Threshold Indebtedness”), that is
Guaranteed by the Borrower or (ii) each of its Subsidiaries that Guarantees any
Threshold Indebtedness of the Borrower, in each case, to become a party to the
Guaranty as a Guarantor within 30 days of the date such Subsidiary so incurs or
assumes such Threshold Indebtedness Guaranteed by the Borrower or Guarantees
Threshold Indebtedness of the Borrower (or such longer period of time as is
acceptable to the Administrative

 

62

--------------------------------------------------------------------------------


 

Agent). In the event a Subsidiary that is a Guarantor ceases to Guarantee or
ceases to be the borrower of any such Threshold Indebtedness referenced in the
immediately preceding sentence, the Borrower may provide written notice
certifying to the occurrence of such event (which notice and certification may
be provided in advance of the occurrence of such event) to the Administrative
Agent, whereupon such Subsidiary shall automatically be released from the
Guaranty and shall cease to be a Guarantor immediately upon the occurrence of
such event. The Lenders hereby authorize the Administrative Agent to enter into
any amendments, supplements or termination or release confirmations to effect
the provisions of this Section 5.09.

 

ARTICLE VI

 

NEGATIVE COVENANTS

 

Until the Facility Termination, the Borrower covenants and agrees with the
Lenders that:

 

Section 6.01          Liens. The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, except:

 

(a)           Permitted Encumbrances;

 

(b)           any Lien on any property or asset of the Borrower or any
Subsidiary existing on the date hereof (with all such Liens securing
Indebtedness of any Loan Party for borrowed money being set forth in Schedule
6.01); provided that (i) such Lien shall not apply to any other property or
asset of the Borrower or any Subsidiary (other than the proceeds or products of
the property or asset originally subject to such Lien) and (ii) such Lien shall
secure only those obligations which it secures on the date hereof and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof (except by the amount of any accrued
interest and premiums with respect to such Indebtedness and transaction costs
and expenses in connection with such refinancing, refunding, extension, renewal
or replacement);

 

(c)           Liens of any Subsidiary in favor of any Loan Party or Liens of any
Loan Party in favor of another Loan party;

 

(d)           Liens securing Indebtedness outstanding consisting of Capital
Lease Obligations or purchase money obligations (including equipment leases)
provided that such Liens do not encumber any property other than property
financed by such Indebtedness or subject to such Capital Lease Obligations
(other than the proceeds or products thereof (it being understood for purposes
of this clause (d) that individual financings provided by a Person or its
Affiliates may be cross collateralized to other financings provided by such
Person or its Affiliates);

 

(e)           Liens on the assets of any Excluded Subsidiary;

 

(f)            any Lien existing on any property or asset prior to the
acquisition thereof by the Borrower or any Subsidiary (whether by merger or
otherwise) or existing on any property or asset of any Person that becomes a
Subsidiary after the date hereof prior to the time such Person becomes a
Subsidiary; provided that (i) such Lien is not created in contemplation of or in
connection with such acquisition or such Person becoming a Subsidiary, as the
case may be, (ii) such Lien shall not apply to any other property or assets of
the Borrower or any Subsidiary (except improvements or proceeds of such
property) and (iii) such Lien shall secure only those obligations which it
secures on the date of such acquisition or the date such Person becomes a
Subsidiary, as the case may be, and any refinancing,

 

63

--------------------------------------------------------------------------------


 

replacement, modification, repayment, redemption, refunding, renewal or
extension thereof on such property or assets and do not increase the outstanding
principal amount thereof (except by the amount of any accrued interest and
premiums with respect to such Indebtedness and transaction fees, costs and
expenses in connection with such refinancing, replacement, modification,
repayment, redemption, refunding, renewal or extension thereof);

 

(g)           Liens on fixed or capital assets acquired, constructed or improved
by the Borrower or any Subsidiary; provided that (i) such security interests and
the Indebtedness secured thereby are incurred prior to or within 270 days after
such acquisition or the completion of such acquisition, construction or
improvement, (ii) the Indebtedness secured thereby does not exceed the cost of
acquiring, constructing or improving such fixed or capital assets and (iii) such
security interests shall not apply to any other property or assets of the
Borrower or any Subsidiary;

 

(h)           any Lien arising in connection with the financing of accounts
receivable by the Borrower or any of its Subsidiaries, provided that the
uncollected amount of account receivables subject at any time to any such
financing shall not exceed the greater of (x) $750,000,000 and (y) 2% of the
Consolidated Total Assets of the Borrower as of such date;

 

(i)            Liens not otherwise permitted by clauses (a) through (h) above
securing any Indebtedness, the aggregate outstanding principal amount of which
as of the date of any incurrence thereof shall not exceed 7.5% of the
Consolidated Total Assets of the Borrower as of such date.

 

Section 6.02          Fundamental Changes. (a) The Borrower will not merge into
or consolidate with any other Person, or permit any other Person to merge into
or consolidate with it, or sell, transfer, lease or otherwise dispose of
(directly or indirectly through a Subsidiary) (in one transaction or in a series
of transactions) all or substantially all of the assets of the Borrower and its
Subsidiaries on a consolidated basis to any Person other than the Borrower or a
Subsidiary, or liquidate or dissolve, except that, (i) the foregoing shall not
restrict the consummation of the Transactions and (ii) if at the time thereof
and immediately after giving effect thereto no Event of Default shall have
occurred and be continuing, any Person may merge into the Borrower in a
transaction in which (x) the Borrower is the surviving corporation or (y) the
surviving Person (1) is a corporation organized and validly existing under the
laws of the United States of America or any State thereof or the District of
Columbia, (2) has long-term senior unsecured, unguaranteed debt securities rated
no lower than Baa2 by Moody’s and BBB by Standard & Poor’s, (3) expressly
assumes all of the Borrower’s obligations under this Agreement and (4) provides
such information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the PATRIOT
Act, as is reasonably requested in writing by the Administrative Agent and such
other approvals, opinions or documents consistent with the requirements in
Section 4.01 as the Administrative Agent (in consultation with the Lenders) may
reasonably request.

 

(b)           The Borrower will not, and will not permit any of its Subsidiaries
to, engage to any material extent in any business other than businesses of the
type conducted by the Borrower and its Subsidiaries on the date of execution of
this Agreement and businesses reasonably related, incidental or ancillary
thereto or that is a reasonable extension thereof.

 

Section 6.03          [Reserved].

 

Section 6.04          Financial Covenant; Leverage. The Borrower will not permit
the ratio determined as of the last day of each of its fiscal quarters,
commencing with the first full fiscal quarter following the Closing Date, of
(i) Consolidated Total Debt of the Borrower as of the last day of any fiscal
quarter to (ii) Consolidated EBITDA of the Borrower for the last four fiscal
quarters ending on the last

 

64

--------------------------------------------------------------------------------


 

day of such fiscal quarter (such ratio, the “Leverage Ratio”) to be greater than
the applicable level set forth below opposite such fiscal quarter under the
heading “Leverage Ratio”

 

Fiscal Quarter Ending
on or about

 

Leverage Ratio

 

June 30, 2018

 

5.85:1.00

 

September 30, 2018

 

5.85:1.00

 

December 31, 2018

 

5.50:1.00

 

March 31, 2019

 

5.50:1.00

 

June 30, 2019

 

5.50:1.00

 

September 30, 2019

 

5.00:1.00

 

December 31, 2019

 

5.00:1.00

 

March 31, 2020

 

5.00:1.00

 

June 30, 2020

 

4.50:1.00

 

September 30, 2020

 

4.50:1.00

 

December 31, 2020

 

4.50:1.00

 

March 31, 2021 and thereafter

 

4.00:1.00

 

 

Notwithstanding the foregoing, in connection with any proposed acquisition or
series of related acquisitions (that shall close within six months of the first
such related acquisition to close) by the Borrower and/or any of its
Subsidiaries for which the payment of consideration or assumption or incurrence
of Indebtedness by the Borrower and its Subsidiaries in connection therewith is
at least $750,000,000 as certified by the Borrower to the Administrative Agent,
which certificate shall contain a request to increase the Leverage Ratio
pursuant to the terms hereof and shall be delivered on or prior to the date that
is 30 days (or such later date as may be agreed by the Administrative Agent)
after the date the applicable Material Acquisition, or the last of a series of
acquisitions constituting the applicable Material Acquisition, is consummated (a
“Material Acquisition”), for the period commencing on the date of consummation
of a Material Acquisition, through the first full twelve calendar month period
ending immediately following the consummation of the Material Acquisition, the
maximum Leverage Ratio shall instead be 0.50:1.00 higher than the otherwise
applicable level set forth above; provided, further, that in the event any such
Indebtedness is incurred prior to the consummation of such Material Acquisition
and the Borrower provides a certification to the Administrative Agent that the
proceeds of such Indebtedness are to be used in connection with the consummation
of such Material Acquisition (including Indebtedness incurred to pay related
Transaction Costs), such Indebtedness shall not be included in the calculation
of the Borrower’s Leverage Ratio until the consummation of the Material
Acquisition.

 

Section 6.05          Transactions with Affiliates. The Borrower will not, and
will not permit any of its Subsidiaries to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates, in excess of $15,000,000, except (a) transactions at prices and on
terms and conditions not less favorable to the Borrower or such Subsidiary than
could be obtained on an arm’s-length basis from unrelated third parties,
(b) compensation to employees, officers, directors, members of management or
consultants (including in the form of equity grants, sales or issuances of Stock
(and associated matching equity awards), restricted stock plans, long-term
incentive plans, stock appreciation rights plans, participation plans or similar
employee benefits plans), severance arrangements and the payment and/or
reimbursement of directors’ and officers’ fees and expenses and the provision of
indemnification to directors, officers, employees, members of management and
consultants of the Borrower and the Subsidiaries, (c) transactions between or
among the Borrower and any Subsidiary or between or among Subsidiaries,
(d) pursuant to a contract or agreement for the sharing or allocation of Taxes,
(e) any agreement between any Person and an Affiliate of such Person existing at
the time such Person is

 

65

--------------------------------------------------------------------------------


 

acquired by or merged into such Borrower or its Subsidiaries; provided that such
agreement was not entered into in contemplation of such acquisition or merger,
(f) any dividend or other distribution (whether in cash, securities or other
property) with respect to any Stock in the Borrower, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Stock in the Borrower, (g) transactions that
are approved by a majority of the disinterested members of the board of
directors of the Borrower, (h) transactions undertaken in good faith for the
purpose of improving the consolidated Tax efficiency of such Borrower and its
Subsidiaries and not for the purpose of circumventing any covenant set forth in
this Agreement, (i) transactions with joint ventures for the purchase, sale or
distribution of goods and services entered into in the ordinary course of
business, (j) the existence of, and the performance of obligations of the
Borrower or any of its Subsidiaries under the terms of any agreement in
existence or contemplated as of the Closing Date and identified on Schedule
6.05, as these agreements may be amended, restated, amended and restated,
supplemented, extended, renewed or otherwise modified from time to time;
provided, however, that any future amendment, restatement, amendment and
restatement, supplement, extension, renewal or other modification entered into
after the Effective Date will be permitted to the extent that its terms are not
more disadvantageous in any material respect, taken as a whole, to the Lenders
than the terms of the agreements on the Effective Date and (k) the consummation
of the Transactions.

 

ARTICLE VII

 

EVENTS OF DEFAULT

 

If any of the following events (“Events of Default”) shall occur:

 

(a)           the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise; provided that with respect to such
reimbursement obligations in respect of any LC Disbursement, such failure shall
not constitute an Event of Default under this clause (a) until such failure
shall continue unremedied for a period of five Business Days;

 

(b)           the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five
Business Days;

 

(c)           any representation or warranty made or deemed made by or on behalf
of the Borrower or any other Loan Party that is a Material Subsidiary in or in
connection with this Agreement or in any report, certificate, financial
statement or other document furnished pursuant to or in connection with this
Agreement or any amendment or modification hereof or waiver hereunder, shall
prove to have been incorrect in any material respect when made or deemed made;

 

(d)           the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Sections 5.02(a), 5.03 (with respect to the
Borrower’s existence) or 5.08 or in Article VI;

 

(e)           the Borrower or any other Loan Party that is a Material Subsidiary
shall fail to observe or perform any covenant, condition or agreement contained
in any Loan Document (other than those specified in clause (a), (b) or (d) of
this Article), and such failure shall continue unremedied for

 

66

--------------------------------------------------------------------------------


 

a period of 30 days after the Administrative Agent giving notice thereof to the
Borrower (which notice will be given at the request of any Lender);

 

(f)            the Borrower or any Loan Party that is a Material Subsidiary
shall fail to make any payment (whether of principal or interest and regardless
of amount) in respect of any Material Indebtedness, when and as the same shall
become due and payable, and such failure shall continue after any applicable
grace period;

 

(g)           any default occurs in respect of any Material Indebtedness that
results in such Material Indebtedness becoming due prior to its scheduled
maturity or that enables or permits (with or without the giving of notice, the
lapse of time or both) the holder or holders of any Material Indebtedness or any
trustee or agent on its or their behalf to cause any Material Indebtedness to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity; provided that this clause (g) shall
not apply to (i) any Indebtedness that becomes due as a result of any sale,
lease, transfer or other disposition of property or assets securing such
Indebtedness and (ii) any default in observance or performance of any of the
obligations of the Borrower or any Material Subsidiary under any Swap Agreement
that results in the exercise by the counterparty thereunder of such
counterparty’s right to terminate its position under such Swap Agreement, and
the Swap Termination Value owed by the Borrower or such Material Subsidiary as a
result of such termination is less than $250,000,000.

 

(h)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any Significant Subsidiary (including any group of
Subsidiaries considered collectively in the aggregate, that would constitute a
Significant Subsidiary) or its debts, or of a substantial part of its assets,
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower or any such Significant Subsidiary (including any group of Subsidiaries
considered collectively in the aggregate, that would constitute a Significant
Subsidiary) or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed, undischarged or unbonded for
60 consecutive days or an order or decree approving or ordering any of the
foregoing shall be entered;

 

(i)            the Borrower or any Significant Subsidiary (including any group
of Subsidiaries considered collectively in the aggregate, that would constitute
a Significant Subsidiary) shall (i) voluntarily commence any proceeding or file
any petition seeking liquidation, reorganization or other relief under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Significant Subsidiary (including any group of
Subsidiaries considered collectively in the aggregate, that would constitute a
Significant Subsidiary) or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding or (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

 

(j)            the Borrower or any Significant Subsidiary (including any group
of Subsidiaries considered collectively in the aggregate, that would constitute
a Significant Subsidiary) shall become unable, admit in writing its inability or
fail generally to pay its debts as they become due;

 

(k)           one or more judgments for the payment of money in an aggregate
amount in excess of $250,000,000 (to the extent not covered by independent
third-party insurance or

 

67

--------------------------------------------------------------------------------


 

indemnity (other than standard deductibles) as to which the insurer or
indemnnitor has been notified of such judgment and has not denied coverage
thereof) shall be entered against the Borrower or any Material Subsidiary and
the same shall remain unpaid or undischarged for a period of 60 consecutive days
during which execution shall not be effectively stayed, or any action shall be
legally taken by a judgment creditor to attach or levy upon any assets of the
Borrower or such Material Subsidiary to enforce any such judgment;

 

(l)            an ERISA Event shall have occurred that results in liability of
the Borrower or any Material Subsidiary in an aggregate amount which would
reasonably be expected to have a Material Adverse Effect;

 

(m)          a Change in Control shall occur; or

 

(n)           the Guaranty shall cease to be valid and enforceable against any
Guarantor that is a Significant Subsidiary (including any group of Subsidiaries
considered collectively in the aggregate, that would constitute a Significant
Subsidiary), or any such Person or Persons shall so assert in writing;

 

then, and during the continuance of (i) any Event of Default pursuant to clause
(b) of this Article prior to the Closing Date, the Administrative Agent may and
at the request of the Required Lenders shall, by notice to the Borrower,
terminate the Commitments with respect to the Acquisition Loans, and thereupon
the Commitments with respect to the Acquisition Loans shall terminate
immediately and (ii) any Event of Default (other than an event with respect to
the Borrower described in clauses (h) or (i) of this Article) on the Closing
Date (following the Borrowing of the Acquisition Loans made on such date) (or,
prior to the Closing Date, with respect to Commitments not relating to
Acquisition Loans) and at any time thereafter during the continuance of such
event, the Administrative Agent may, and at the request of the Required Lenders
shall, by notice to the Borrower, take either or both of the following actions,
at the same or different times: (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, and (ii) declare the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower; and in case of any Event of
Default with respect to the Borrower described in clause (h) or (i) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower.

 

From the date hereof to and including the earlier of the End Date and the
funding of the Acquisition Loans on the Closing Date, and notwithstanding
(i) that any representation given as a condition to the Closing Date (excluding
the Specified Representations and Acquisition Representations constituting
conditions under Section 4.02(i)) was incorrect, (ii) any failure by the
Borrower to comply with the provisions of Articles V and VI (excluding
compliance on the Closing Date with the provisions of Articles V and VI that are
conditions to the Closing Date under Section 4.02(j)), (iii) any provision to
the contrary in this Agreement or (iv) that any condition to the Closing Date
may subsequently be determined not to have been satisfied, neither the
Administrative Agent nor any Lender shall be entitled (unless an Event of
Default under clause (b) of Article VII (solely with respect to fees) or clauses
(h) or (i) of Article VII (solely with respect to the Surviving Borrower) shall
have occurred and is continuing) to: (a) cancel any of its Commitments with
respect to the Acquisition Loans, (b) rescind, terminate or cancel this

 

68

--------------------------------------------------------------------------------


 

Agreement or any of its Commitments with respect to the Acquisition Loans or
exercise any right or remedy hereunder, to the extent to do so would prevent,
limit or delay the making of its Acquisition Loan, (c) refuse to participate in
making its Acquisition Loan or (d) exercise any right of set-off or counterclaim
in respect of its Acquisition Loan to the extent to do so would prevent, limit
or delay the making of its Acquisition Loan; provided that the conditions set
forth in Section 4.02 are satisfied. Furthermore, (a) the rights and remedies of
the Lenders and the Administrative Agent shall not be limited in the event that
any condition set forth Section 4.02 is not satisfied on the Closing Date and
(b) from the Closing Date after giving effect to the funding of the Acquisition
Loans on such date, all of the rights, remedies and entitlements of the
Administrative Agent and the Lenders shall be available notwithstanding that
such rights were not available prior to such time as a result of the foregoing.

 

ARTICLE VIII

 

THE ADMINISTRATIVE AGENT; THE AGENTS

 

Section 8.01          The Administrative Agent; the Agents. (a) Each of the
Lenders and each Issuing Bank hereby irrevocably appoints the Administrative
Agent and its successors and assigns as its agent and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof and of
the other Loan Documents, together with such actions and powers as are
reasonably incidental thereto. Without limiting the foregoing, each Lender and
each Issuing Bank hereby authorizes the Administrative Agent to execute and
deliver, and to perform its obligations under, each of the Loan Documents to
which the Administrative Agent is a party, to exercise all rights, powers and
remedies that the Administrative Agent may have under such Loan Document.

 

(b)           The bank serving as the Administrative Agent hereunder shall have
the same rights and powers in its capacity as a Lender as any other Lender and
may exercise the same as though it were not the Administrative Agent, and such
bank and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with the Borrower or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

 

(c)           The Administrative Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing (i) the Administrative Agent shall not
be subject to any fiduciary or other implied duties, regardless of whether a
Default or Event of Default has occurred and is continuing, (ii) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby and in the other Loan Documents that the
Administrative Agent is required to exercise in writing as directed by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.02) and, unless and
until revoked in writing, such written directions shall be binding upon each
Lender and each Issuing Bank; provided, however, that the Administrative Agent
shall not be required to take any action that (x) the Administrative Agent in
good faith believes exposes it to liability unless the Administrative Agent
receives an indemnification satisfactory to it from the Lenders and the Issuing
Banks with respect to such action or (y) is contrary to this Agreement or any
other Loan Document or applicable law, including any action that may be in
violation of the automatic stay under any requirement of law relating to
bankruptcy, insolvency or reorganization or relief of debtors or that may effect
a forfeiture, modification or termination of property of a Defaulting Lender in
violation of any requirement of law relating to bankruptcy, insolvency or
reorganization or relief of debtors; provided, further, that the Administrative
Agent may seek clarification or direction from the Required Lenders prior to the
exercise of any such instructed action and may refrain from acting until such
clarification or direction has been provided, and (iii) except as expressly set
forth herein, the Administrative Agent shall

 

69

--------------------------------------------------------------------------------


 

not have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Subsidiaries
that is communicated to or obtained by the bank serving as Administrative Agent
or any of its Affiliates in any capacity. The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 9.02) or in the absence of its own gross negligence or willful
misconduct (as finally determined by a court of competent jurisdiction). The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Borrower or a Lender, and the Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (A) any statement, warranty or
representation made in or in connection with this Agreement, (B) the contents of
any certificate, report or other document delivered hereunder or in connection
herewith, (C) the performance or observance of any of the covenants, agreements
or other terms or conditions set forth herein, (D) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, or (E) the satisfaction of any condition set forth in
Article IV or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent. Notwithstanding anything
herein to the contrary, the Administrative Agent shall not be liable for, or be
responsible for any loss, cost, or expense suffered by the Borrower, any
Subsidiary, any Lender or any Issuing Bank as a result of any determination of
the Revolving Credit Exposure, any component amounts thereof or any portion
thereof attributable to each lender or Issuing Bank, or any Exchange Rate or
Dollar Equivalent. Nothing in this Agreement shall require the Administrative
Agent to expend or risk its own funds or otherwise incur any financial liability
in the performance of any of its duties hereunder or in the exercise of any of
its rights or powers if it shall have reasonable grounds for believing that
repayment of such funds or adequate indemnity against such risk or liability is
not reasonably assured to it.

 

(d)           The Administrative Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing believed by it to be
genuine and to have been signed or sent by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to be made by the proper Person, and shall not incur any
liability for relying thereon. The Administrative Agent may consult with legal
counsel (who may be counsel for the Borrower), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

 

(e)           The Administrative Agent may perform any and all its duties and
exercise its rights and powers by or through any one or more sub-agents
appointed by the Administrative Agent. The Administrative Agent and any such
sub-agent may perform any and all its duties and exercise its rights and powers
through their respective Related Parties. The exculpatory provisions of the
preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the revolving
credit facility provided for herein as well as activities as Administrative
Agent. The Administrative Agent shall not be responsible for the gross
negligence or willful misconduct of any sub-agent except to the extent that a
court of competent jurisdiction determines in a final and nonappealable judgment
that the Administrative Agent acted with gross negligence or willful misconduct
in the selection of such sub-agent.

 

(f)            Subject to the appointment and acceptance of a successor
Administrative Agent as provided in this paragraph, the Administrative Agent may
resign at any time by notifying the Lenders, the Issuing Banks and the Borrower.
Upon any such resignation, the Required Lenders shall have the right, subject to
the consent of the Borrower (unless an Event of Default under clauses (a), (b),
(h) or (i) of Article VII has occurred and is continuing), to appoint a
successor. If no successor shall have

 

70

--------------------------------------------------------------------------------


 

been so appointed by the Required Lenders and shall have accepted such
appointment within sixty (60) days after the retiring Administrative Agent gives
notice of its resignation, then the retiring Administrative Agent may, on behalf
of the Lenders and the Issuing Banks, appoint a successor Administrative Agent
which shall be a bank with an office in New York, New York, or an Affiliate of
any such bank. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.

 

(g)           Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, any arranger, any other Lender or any other Related
Parties of any of the foregoing and based on such documents and information as
it shall from time to time deem appropriate, continue to make its own decisions
in taking or not taking action under or based upon this Agreement, any other
Loan Document or any related agreement or any document furnished hereunder or
thereunder.

 

(h)           Nothing in this Agreement or any Loan Document shall require the
Administrative Agent to account to any Lender for any sum or the profit element
of any sum received by the Administrative Agent for its own account.

 

(i)            Anything herein to the contrary notwithstanding, none of the
Agents or the Bookrunners listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in their capacity, as applicable, as Agent, a Lender or any
Issuing Bank hereunder.

 

(j)            In case of the pendency of any proceeding with respect to any
Loan Party under any federal or state bankruptcy, insolvency, receivership or
similar law now or hereafter in effect, the Administrative Agent (irrespective
of whether the principal of any Loan or other Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:

 

(i)            to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, LC Disbursements and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Banks and the Administrative Agent allowed in such judicial proceeding;
and

 

(ii)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender and each Issuing Bank to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such

 

71

--------------------------------------------------------------------------------


 

payments directly to the Lenders or the Issuing Banks to pay to the
Administrative Agent any amount due to it, in its capacity as the Administrative
Agent, under the Loan Documents. Nothing contained herein shall be deemed to
authorize the Administrative Agent to authorize or consent to or accept or adopt
on behalf of any Lender or Issuing Bank any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lender
or Issuing Bank or to authorize the Administrative Agent to vote in respect of
the claim of any Lender or Issuing Bank in any such proceeding.

 

Section 8.02          Administrative Agent’s Reliance, Indemnification. Neither
the Administrative Agent nor any of its Related Parties shall be (i) liable for
any action taken or omitted to be taken by it under or in connection with this
Agreement or the other Loan Documents (x) with the consent of or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as the Administrative Agent shall believe in good faith
to be necessary, under the circumstances as provided in the Loan Documents) or
(y) in the absence of its own gross negligence or willful misconduct (as
determined by a court of competent jurisdiction by a final and nonappealable
judgment) or (ii) responsible in any manner to any of the Lenders for any
recitals, statements, representations or warranties made by any Loan Party or
any officer thereof contained in this Agreement or any other Loan Document or in
any certificate, report, statement or other document referred to or provided for
in, or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of any Loan Party to perform its obligations
hereunder or thereunder.

 

Section 8.03          Certain ERISA Matters. (a) Each Lender (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and its respective Affiliates, and not, for the avoidance
of doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:

 

(i)            such Lender is not using “plan assets” (within the meaning of the
Plan Asset Regulations) of one or more Benefit Plans in connection with the
Loans, the Letters of Credit or the Commitments,

 

(ii)           the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, and the conditions for exemptive relief thereunder are and will
continue to be satisfied in connection therewith,

 

(iii)          (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14),
(B) such Qualified Professional Asset Manager made the investment decision on
behalf of such Lender to enter into, participate in, administer and perform the
Loans, the Letters of Credit, the Commitments and this Agreement, (C) the
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such

 

72

--------------------------------------------------------------------------------


 

Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement, or

 

(iv)          such other representation, warranty and covenant as may be agreed
in writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b)           In addition, unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or such Lender has not provided
another representation, warranty and covenant as provided in sub-clause (iv) in
the immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and its respective Affiliates, and not, for the avoidance
of doubt, to or for the benefit of the Borrower or any other Loan Party, that:

 

(i)            neither the Administrative Agent or any of its respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),

 

(ii)           the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21, as amended
from time to time) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least $50 million, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E),

 

(iii)          the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the obligations),

 

(iv)          the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

 

(v)           no fee or other compensation is being paid directly to the
Administrative Agent or any of its respective Affiliates for investment advice
(as opposed to other services) in connection with the Loans, the Letters of
Credit, the Commitments or this Agreement.

 

(c)           The Administrative Agent hereby informs the Lenders that each such
Person is not undertaking to provide impartial investment advice, or to give
advice in a fiduciary capacity, in connection with the transactions contemplated
hereby, and that such Person has a financial interest in the transactions
contemplated hereby in that such Person or an Affiliate thereof (i) may receive
interest or other payments with respect to the Loans, the Letters of Credit, the
Commitments and this Agreement, (ii) may recognize a gain if it extended the
Loans, the Letters of Credit or the Commitments for an amount

 

73

--------------------------------------------------------------------------------


 

less than the amount being paid for an interest in the Loans, the Letters of
Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, arrangement fees, commitment
fees, upfront fees, underwriting fees, ticking fees, agency fees, administrative
agent or collateral agent fees, utilization fees, minimum usage fees, letter of
credit fees, fronting fees, deal-away or alternate transaction fees, amendment
fees, processing fees, term out premiums, banker’s acceptance fees, breakage or
other early termination fees or fees similar to the foregoing.

 

ARTICLE IX

 

MISCELLANEOUS

 

Section 9.01          Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or, to the extent
provided in paragraph (b) below, facsimile or electronic mail, as follows:

 

if to the Borrower, to it at:

 

Maple Parent Holdings Corp.

33 Coffee Lane

Waterbury, VT 05676

Attention: Ozan Dokmeciouglu, Chief Financial Officer

E-mail: Ozan.Dokmecioglu@keurig.com

 

with a copy to:

 

Maple Parent Holdings Corp.

33 Coffee Lane

Waterbury, VT 05676

Attention: Mike Degnan, Chief Legal Officer

E-mail:  Mike.Degnan@keurig.com

 

and

 

Skadden, Arps, Slate, Meagher & Flom LLP

4 Times Square

New Nork, NY 10036

Attn: Steven Messina
Facsimile No.:  917-777-3509
Email:               steven.messina@skadden.com

 

if to the Administrative Agent, to:

 

JPMorgan Chase Bank, N.A.
500 Stanton Christiana Road
NCC5, Floor 1
Newark, DE 19713-2107
Attention: Jane Dreisbach
Facsimile No.:   (302) 634-4733
Email:                jane.dreisbach@jpmorgan.com

 

74

--------------------------------------------------------------------------------


 

with a copy to:

 

JPMorgan Chase Bank
383 Madison Avenue, 24th Floor
New York, NY 10179
Attention:              Tony Yung

Facsimile No.:     (212) 270-6637

Email:                    tony.yung@jpmorgan.com

 

if to JPMorgan as Issuing Bank, to:

 

JPMorgan Chase Bank, N.A.
500 Stanton Christiana Road
NCC5, Floor 1
Newark, DE 19713-2107
Attention:              Jane Dreisbach

Facsimile No.:     (302) 634-4733

Email:                    jane.dreisbach@jpmorgan.com

 

with a copy to:

 

JPMorgan Chase Bank
383 Madison Avenue, 24th Floor
New York, NY 10179
Attention:              Tony Yung

Facsimile No.:     (212) 270-6637

Email:                    tony.yung@jpmorgan.com

 

if to any other Lender, to it at:

 

its address (or facsimile number or electronic mail address) set forth in its
Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Electronic Systems, to the extent provided
in paragraph (b) below, shall be effective as provided in said paragraph (b).

 

(b)           Notices and other communications to the Lenders and the Issuing
Bank hereunder may be delivered or furnished by electronic communications
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Administrative Agent and the applicable Lender. The Administrative
Agent, an Issuing Bank or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by facsimile or electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications. The
Borrower agrees that the Administrative Agent may, but shall not be obligated
to, make Communications available to the Issuing Banks and the other Lenders by
posting the Communications on Debt Domain, Intralinks, Syndtrak, ClearPar or a
substantially similar Electronic System. “Communications” means, collectively,
any notice, demand, communication, information, document or other material
provided by or on behalf of any Loan Party pursuant to any Loan Document

 

75

--------------------------------------------------------------------------------


 

or the transactions contemplated therein which is distributed by the
Administrative Agent, any Lender or any Issuing Bank by means of electronic
communications pursuant to this Section, including through an Electronic System.
Any Electronic System used by the Administrative Agent is provided “as is” and
“as available.” The Agent Parties (as defined below) do not warrant the adequacy
of such Electronic Systems and expressly disclaim liability for errors or
omissions in the Communications. “Electronic System” means any electronic
system, including e-mail, e-fax, Intralinks®, ClearPar®, Debt Domain, Syndtrak
and any other Internet or extranet-based site, whether such electronic system is
owned, operated or hosted by the Administrative Agent or any Issuing Bank and
any of its respective Related Parties or any other Person, providing for access
to data protected by passcodes or other security system.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

(c)           Any party hereto may change its address or facsimile number for
notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

 

(d)           NONE OF THE ADMINISTRATIVE AGENT, THE BOOKRUNNERS, THE ISSUING
BANKS, ANY OF THE LENDERS, OR ANY RELATED PARTY OF ANY OF THE FOREGOING PERSONS
OR ANY OF THEIR OFFICERS, DIRECTORS, PARTNERS, EMPLOYEES, AGENTS, ADVISORS OR
REPRESENTATIVES (COLLECTIVELY, THE “AGENT PARTIES”) SHALL BE LIABLE FOR ANY
DAMAGES ARISING FROM THE USE BY UNINTENDED RECIPIENTS OF ANY INFORMATION OR
OTHER MATERIALS DISTRIBUTED BY IT THROUGH TELECOMMUNICATIONS, ELECTRONIC OR
OTHER INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS AGREEMENT, THE
OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY, AND EACH SUCH
PARTY EXPRESSLY DISCLAIMS LIABILITY FOR ERRORS OR OMISSIONS IN SUCH
TELECOMMUNICATIONS, ELECTRONIC OR OTHER INFORMATION TRANSMISSION SYSTEMS OR
THEREBY, EXCEPT TO THE EXTENT ARISING FROM THE BAD FAITH, GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF SUCH PARTY, OR THE MATERIAL BREACH BY SUCH PARTY OF
SECTION 9.12, IN EACH CASE IN THE USE OF SUCH SYSTEMS, AS DETERMINED BY A FINAL,
NON- APPEALABLE JUDGMENT OF A COURT OF COMPETENT JURISDICTION. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING WITHOUT LIMITATION, ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR CODE DEFECTS IS MADE BY THE
AGENT PARTIES IN CONNECTION WITH SUCH TELECOMMUNICATIONS, ELECTRONIC OR OTHER
INFORMATION TRANSMISSION SYSTEMS.

 

Section 9.02          Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or

 

76

--------------------------------------------------------------------------------


 

discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by the Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or any Issuing Bank may have had notice or knowledge of such
Default at the time.

 

(b)           Subject to Section 2.13(b) and Section 9.02(c) below, neither this
Agreement nor any other Loan Document nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon (other than interest
accruing pursuant to Section 2.12(e) or a waiver thereof), or reduce any fees
payable hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon (other than interest accruing
pursuant to Section 2.12(e) or a waiver thereof), or any fees payable hereunder,
or reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby, (iv) change Section 2.17(b) or (c) in a manner
that would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) change any of the provisions of this
Section or the definition of “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender or (vi) release all or
substantially all of the Guarantors (other than in accordance with Section 9.17)
without the written consent of each Lender; provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent or the Issuing Banks hereunder without the prior written
consent of the Administrative Agent or the Issuing Banks, as the case may be.
Notwithstanding the foregoing, no consent with respect to any amendment, waiver
or other modification of this Agreement shall be required of any Defaulting
Lender to the extent set forth in Section 2.19(b).

 

(c)           Notwithstanding anything in this Agreement (including, without
limitation, this Section 9.02(b)) or any other Loan Document to the contrary,
(i) this Agreement and the other Loan Documents may be amended to effect a
Commitment Increase or an extension of this Agreement pursuant to Section 2.20
or 2.21, respectively, (and the Administrative Agent and the Borrower may effect
such amendments to this Agreement and the other Loan Documents without the
consent of any other Person) as may be necessary or appropriate, in the
reasonable opinion of the Administrative Agent and the Borrower, to effect the
terms of any such Commitment Increase or extension of this Agreement; and
(ii) guarantees or supplements or joinders to the Guaranty executed by
Subsidiaries in connection with this Agreement or any terminations or releases
thereof pursuant to Section 9.17 may be in a form reasonably determined by the
Administrative Agent and may be, together with any other Loan Document, entered
into, amended, supplemented or waived (without the consent of any other Person)
by the applicable Subsidiary or Subsidiaries, Loan Party or Loan Parties and the
Administrative Agent in its sole discretion.

 

(d)           Notwithstanding the foregoing, the Administrative Agent, with the
prior written consent of the Borrower, may amend, modify or supplement any Loan
Document without the

 

77

--------------------------------------------------------------------------------


 

consent of any Lender or the Required Lenders in order to correct, amend or cure
any ambiguity, inconsistency or defect or correct any typographical error or
other error in any Loan Document and such amendment shall become effective
without any further action or consent of any other party to any Loan Document if
the same is not objected to in writing by the Required Lenders within five
Business Days following receipt of notice thereof.

 

Section 9.03          Expenses; Indemnity; Damage Waiver. (a) To the extent the
Closing Date occurs, the Borrower shall pay (i) all reasonable and documented
out-of-pocket expenses (including due diligence expenses, syndication expenses,
consultant’s fees and expenses, travel expenses, but in the case of legal fees
limited to reasonable fees, charges and disbursements of one counsel and if
reasonably required by the Administrative Agent, local counsel or specialist
counsel, and, if there is an actual or perceived conflict of interest that
requires separate representation for any Agent, any Bookrunner, any Issuing Bank
or any Lender, one additional counsel for each Person subject to such conflict
of interest (in each case except allocated costs of in-house counsel)) incurred
by the Bookrunners, the Administrative Agent, and their respective Affiliates,
in connection with the syndication of the credit facilities provided for herein,
the preparation and administration of this Agreement or any amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable and documented out-of-pocket expenses incurred by each Issuing Bank
in connection with the issuance, amendment, renewal or extension of any Letter
of Credit or any demand for payment thereunder and (iii) all reasonable and
documented out-of-pocket expenses incurred by any Agent, the Bookrunners, any
Issuing Bank or any Lender, including the fees, charges and disbursements of one
counsel for the Administrative Agent, the Bookrunners, any Issuing Bank or any
Lender in connection with the enforcement or protection of their rights (A) in
connection with this Agreement, including its rights under this Section, or
(B) in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.

 

(b)           The Borrower shall indemnify the Administrative Agent, the
Bookrunners, each Issuing Bank and each Lender, and each Related Party of any of
the foregoing Persons (each such Person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the reasonable fees, charges and
disbursements of one counsel for any Indemnitee and if reasonably required by
the Administrative Agent, local counsel or specialist counsel, and, if there is
an actual or perceived conflict of interest that requires separate
representation for any Indemnitee, one additional counsel for each Person
subject to such conflict of interest (in each case except allocated costs of
in-house counsel), incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Transactions or any other transactions contemplated hereby, (ii) any Loan
or Letter of Credit or the use of the proceeds therefrom (including any refusal
by any Issuing Bank to honor a demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
the Borrower or any of its Subsidiaries, or any Environmental Liability arising
from any activities or operations of, or ownership of any property by, the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to (A) the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to arise from the bad faith,
gross negligence or willful misconduct of such Indemnitee or the material breach
by such Indemnitee of the express terms of this Agreement, (B) to the extent
that such losses, claims, damages, liabilities or related expenses arise

 

78

--------------------------------------------------------------------------------


 

out of, or in connection with, any proceeding that does not involve an act or
omission by the Borrower or any of its Affiliates and that is brought by an
Indemnitee against any other Indemnitee (other than in its capacity as an agent,
arranger or bookrunner with respect to the credit facility evidenced hereby), or
(C) to the extent of any settlement of any proceeding if the amount of such
settlement was effected without the Borrower’s consent (which consent shall not
be unreasonably withheld), but if settled with the Borrower’s written consent or
if there is a final judgment for the plaintiff in any such proceeding, the
Borrower agrees to indemnify and hold harmless each Indemnitee from and against
any and all losses, claims, damages, liabilities and expenses by reason of such
settlement or judgment in accordance with this Section 9.03(b). To the extent
that the undertakings to defend, indemnify, pay and hold harmless as set forth
in this Section 9.03(b) may be unenforceable in whole or in part because they
are violative of any law or public policy, the Borrower shall contribute the
maximum portion that it is permitted to pay and satisfy under applicable law to
the payment and satisfaction of all such losses, claims, damages, liabilities
and related expenses incurred by the Indemnitees or any of them. This
Section 9.03(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims or damages arising from any non-Tax claim.

 

(c)           To the extent that the Borrower fails to pay any amount required
to be paid by it to the Administrative Agent, the Bookrunners or any Issuing
Bank under paragraph (a) or (b) of this Section, each Lender severally agrees to
pay to the Administrative Agent, the Bookrunners or such Issuing Bank, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that (i) the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, the Bookrunners or such Issuing
Bank in its capacity as such and (ii) no such payment shall release any of the
Borrower’s indemnity or reimbursement obligations under the Loan Documents.

 

(d)           To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, and each Indemnitee
shall not assert, and hereby waives, any claim against the Borrower, in each
case on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof; provided that nothing contained in this
paragraph shall limit the Borrower’s obligations set forth in this Section 9.03.

 

Section 9.04          Successors and Assigns. (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby (including any
Affiliate of an Issuing Bank that issues any Letter of Credit), except that
(i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Banks and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

 

(b)           (i) Subject to the conditions set forth in paragraph
(b)(ii) below, any Lender may assign to one or more assignees (other than
(i) the Borrower and its Subsidiaries, (ii) natural persons and investment
vehicles of natural persons and (iii) any Defaulting Lender or any Subsidiary of
a

 

79

--------------------------------------------------------------------------------


 

Defaulting Lender) all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it) with the prior written consent (such consent not to be
unreasonably withheld, delayed or conditioned) of:

 

(A)          the Borrower, provided that, the Borrower shall be deemed to have
consented to an assignment unless it shall have objected thereto by written
notice to the Administrative Agent within ten Business Days after having
received a written request for its consent to such proposed assignment; provided
further that no consent of the Borrower shall be required for an assignment to a
Lender, an Affiliate of a Lender, an Approved Fund or, if an Event of Default
under Article VII(a), (b), (h) or (i) has occurred and is continuing, any other
assignee; and

 

(B)          the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment of any Commitment to an
assignee that is a Lender with a Commitment immediately prior to giving effect
to such assignment, an Affiliate of a Lender or an Approved Fund; and

 

(C)          in the case of an assignment of any Commitment, each Issuing Bank.

 

(ii)           Assignments shall be subject to the following additional
conditions:

 

(A)          except in the case of an assignment to a Lender or an Affiliate of
a Lender or an assignment of the entire remaining amount of the assigning
Lender’s Commitment or Loans, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default under
Article VII(a), (b), (h) or (i) has occurred and is continuing;

 

(B)          each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of Commitments or Loans or to prohibit assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of Commitments or Loans;

 

(C)          the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

 

(D)          the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and any of
its Subsidiaries, and their related parties or their respective securities) will
be made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

 

80

--------------------------------------------------------------------------------


 

For the purposes of this Section 9.04(b), the term “Approved Fund” means any
Person (other than a natural person) that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course of its business and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

 

(iii)          Subject to acceptance and recording thereof pursuant to paragraph
(b) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of Sections
2.14, 2.15, 2.16 and 9.03 to the extent that any claim thereunder relates to an
event arising prior to such assignment. Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

 

(iv)          The Administrative Agent, acting for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices in the
United States a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amount (and stated interest) of the Loans and LC
Disbursements and any interest thereon owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent, the Issuing Banks and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrower, any Issuing Bank and any Lender, at any reasonable time and
from time to time upon reasonable prior notice.

 

(v)           Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Sections 2.05(c),
2.05(d) or (e), 2.06(b), 2.17(d) or 9.03(c), the Administrative Agent shall have
no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 

(c)           (i) Any Lender may, without the consent of the Borrower, the
Administrative Agent or any Issuing Bank, sell participations to one or more
banks or other entities (a “Participant”) (other than (i) the Borrower and its
Subsidiaries, (ii) natural persons and investment vehicles of natural persons
and (iii) any Defaulting Lender or any Subsidiary of a Defaulting Lender) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of

 

81

--------------------------------------------------------------------------------


 

its Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent, the Issuing
Banks and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (c)(ii) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.14, 2.15 and 2.16 (subject to the requirements and
limitations therein, including the requirements under Section 2.16(e), it being
understood that the documentation required under Section 2.16(e) shall be
delivered to the participating Lender) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant agrees to be subject to the provisions
of Sections 2.17 and 2.18 as if it were an assignee under paragraph (b) of this
Section. Each Lender that sells a participation agrees, at the Borrower’s
request and expense, to use reasonable efforts to cooperate with the Borrower to
effectuate the provisions of Section 2.18(b) with respect to any Participant. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.17(c) as though it were a Lender.

 

(ii)           A Participant shall not be entitled to receive any greater
payment under Section 2.14 or 2.16 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless (x) the sale of the participation to such Participant is made with the
Borrower’s prior written consent or (y) such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. A Participant that would be a Foreign Lender if it
were a Lender shall not be entitled to the benefits of Section 2.16 unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 2.16(e) as though it were a Lender and in any event shall not be
entitled to any greater payment than the applicable Lender that sold such
participation to such Participant would have been entitled to receive. Each
Lender that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
to any Person (including the identity of any Participant or any information
relating to a Participant’s interest in any Commitments, Loans, Letters of
Credit or its other obligations under any Loan Document) except to the extent
that such disclosure is necessary to establish that such Commitment, Loan,
Letter of Credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

(d)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, central bank or

 

82

--------------------------------------------------------------------------------


 

similar institution and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

 

Section 9.05          Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.14, 2.15, 2.16 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement of any provision hereof.

 

Section 9.06          Counterparts; Integration; Effectiveness. This Agreement
may be executed in one or more counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. This Agreement shall become effective on the Effective Date, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or other electronic
communication (including by electronic mail as a .pdf or .tif attachment) shall
be effective as delivery of a manually executed counterpart of this Agreement.
The words “execution,” “signed,” “signature,” “delivery,” and words of like
import in or relating to any document to be signed in connection with this
Agreement and the transactions contemplated hereby shall be deemed to include
electronic signatures, deliveries or the keeping of records in electronic form,
each of which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

Section 9.07          Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

Section 9.08          Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Lender or Affiliate to or for the credit or the account of the
Borrower against any of and all Obligations held by such Lender to the extent
then due and owing, irrespective of whether or not such Lender shall have made
any

 

83

--------------------------------------------------------------------------------


 

demand under this Agreement. Each Lender agrees to notify the Borrower promptly
of its exercise of any rights under this Section, but the failure to provide
such notice shall not otherwise limit its rights under this Section or result in
any liability to such Lender. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

 

Section 9.09          Governing Law; Jurisdiction; Consent to Service of
Process. (a) This Agreement and any claim or controversy arising hereunder or
related hereto shall be governed by, and construed and interpreted in accordance
with, the laws of the State of New York; notwithstanding the foregoing, it is
understood and agreed that (a) the interpretation of the definition “DPSG
Material Adverse Effect” (as defined in the Acquisition Agreement as in effect
on January 29, 2018) and whether or not a DPSG Material Adverse Effect has
occurred, (b) the determination of the accuracy of any Acquisition
Representation and whether as a result of any inaccuracy thereof the Initial
Borrower or its applicable affiliate have the right to terminate its obligations
under the Acquisition Agreement or to decline to consummate the Acquisition and
(c) the determination of whether the Acquisition has been consummated in
accordance with the terms of the Acquisition Agreement and, in any case, claims
or disputes arising out of any such interpretation or determination or any
aspect thereof, in each case, shall be governed by, and construed and
interpreted in accordance with the laws of the State of Delaware, regardless of
the laws that might otherwise govern under applicable principles of conflicts of
laws thereof.

 

(b)           Each party hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County, Borough of Manhattan and of
the United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to any Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

 

(c)           Each party hereto hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

(d)           Each party to this Agreement irrevocably consents to service of
process at the address provided for in Section 9.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

 

Section 9.10          WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS

 

84

--------------------------------------------------------------------------------


 

AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

Section 9.11          Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

Section 9.12          Confidentiality. (a) Each of the Administrative Agent, the
Agents, the Bookrunners, the Issuing Banks and the Lenders (each, a “Disclosing
Party”) agrees to maintain the confidentiality of the Information (as defined
below) in accordance with such Person’s customary procedures for handling
confidential information of such nature, except that Information may be
disclosed (i) to Related Parties of such Disclosing Party, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (ii) upon the request or demand of any regulatory authority
having jurisdiction over such Disclosing Party or its Affiliates (in which case
such Disclosing Party shall, except with respect to any audit or examination
conducted by bank accountants or any governmental bank regulatory authority
exercising examination or regulatory authority (x) promptly notify the Borrower,
in advance, to the extent permitted by law and (y) so furnish only that portion
of such information which the applicable Disclosing Party is legally required to
disclose), (iii) in any legal, judicial, administrative proceeding or other
compulsory process or as required by applicable law or regulations (in which
case such Disclosing Party shall except with respect to any audit or examination
conducted by bank accountants or any governmental bank regulatory authority
exercising examination or regulatory authority (x) promptly notify the Borrower,
in advance, to the extent permitted by law and (y) so furnish only that portion
of such information which the applicable Disclosing Party is legally required to
disclose), (iv) to any other party to this Agreement, (v) in connection with the
exercise of any remedies hereunder or any suit, action or proceeding relating to
this Agreement or the enforcement of rights hereunder, (vi) subject to an
agreement containing provisions no less restrictive than those of this Section,
to (x) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (y) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations, (viii) with the
consent of the Borrower or (vii) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to any Disclosing Party on a non-confidential basis from a
source other than the Borrower or any of its Related Parties not known by such
Disclosing Party to be disclosed by such source in breach of any legal or
contractual obligation to the Borrower or any of its Related Parties. In
addition, each Disclosing Party may disclose the existence of this Agreement and
information about this Agreement to market data collectors, similar service
providers to the lending industry, and service providers in connection with the
administration and management of this Agreement and the other Loan Documents;
provided that, no such Disclosing Party shall disclose the identity of the
Borrower. For the purposes of this Section, “Information” means all information
that is made available to any Disclosing Party by or on behalf of the Borrower
or any of its Related Parties in connection with this Agreement and the
transactions contemplated hereby, other than any such information that is
available to such Disclosing Party on a non-confidential basis prior to
disclosure by the Borrower or any of its Related Parties, excluding any
information which, to such Disclosing Party’s actual knowledge, has been
disclosed by the source of such information in violation of a duty of
confidentiality to the Borrower or any of its Affiliates. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

85

--------------------------------------------------------------------------------


 

(b)           EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN
SECTION 9.12(a) FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL
NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

(c)           ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS,
FURNISHED BY THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE
COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION,
WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS
SUBSIDIARIES, AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.
ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT
THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO
MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.

 

Section 9.13          Interest Rate Limitation. Notwithstanding anything herein
to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

Section 9.14          Patriot Act. Each Lender subject to the Patriot Act hereby
notifies the Borrower and each Guarantor that, pursuant to Section 326 of the
Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower and each Guarantor, including the name and address of
the Borrower and each Guarantor and other information that will allow such
Lender to identify the Borrower and each Guarantor in accordance with the
Patriot Act.

 

Section 9.15          Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(a)           the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

86

--------------------------------------------------------------------------------


 

(b)           the effects of any Bail-In Action on any such liability,
including, if applicable:

 

(i)            a reduction in full or in part or cancellation of any such
liability;

 

(ii)           a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

 

(iii)          the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

Section 9.16          No Advisory or Fiduciary Responsibility. In connection
with all aspects of each transaction contemplated hereby (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document), the Borrower acknowledges and agrees that: (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent and the Bookrunners are arm’s-length commercial
transactions between the Borrower and its Affiliates, on the one hand, and the
Administrative Agent and the Bookrunners, on the other hand, (B) the Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) the Borrower is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Administrative Agent, the Bookrunners and the Lenders is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower or any of its Affiliates, or any other Person,
(B) irrespective of whether any Lender, any Bookrunner, the Administrative Agent
or any of their Affiliates has advised or is advising the Borrower on other
matters, the Borrower shall not claim any such fiduciary, advisory or agency
relationship or services and the Borrower acknowledges that none of the
Administrative Agent, any Lender, any Bookrunner or any of their Affiliates owes
a fiduciary or similar duty to the Borrower in connection with the Transactions
or the process leading thereto and; and (iii) the Administrative Agent, the
Lenders and the Bookrunners and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and no Agent nor any Bookrunner or Lender has any
obligation to disclose any of such interests to the Borrower or its Affiliates.

 

Section 9.17          Release of Guarantors. Notwithstanding anything to the
contrary contained herein or in any other Loan Document:

 

(a)           A Guarantor shall automatically be released and discharged in full
from its obligations under the Guaranty upon the consummation of any transaction
permitted by this Agreement as a result of which such Guarantor ceases to be a
Subsidiary; provided that, if so required by this Agreement, the Required
Lenders shall have consented to such transaction and the terms of such consent
shall not have provided otherwise. In connection with any termination or release
pursuant to this Section, the Administrative Agent shall (and is hereby
irrevocably authorized by each Lender to) execute and deliver to any Loan Party,
at such Loan Party’s expense, all documents that such Loan Party shall
reasonably request to evidence such termination or release. Any execution and
delivery of documents pursuant to this Section shall be without recourse to or
warranty by the Administrative Agent.

 

(b)           Further, the Administrative Agent may (and is hereby irrevocably
authorized by each Lender to), upon the request of the Borrower, release any
Guarantor from its

 

87

--------------------------------------------------------------------------------


 

obligations under the Guaranty if, as of the time such Guarantor is released and
immediately after giving effect thereto, the Guaranty of such Guarantor is not
required by Section 5.09.

 

(c)           At such time as the principal and interest with respect to all
Loans and all other monetary payment Obligations which are then due and payable
(other than contingent indemnification obligations and other Obligations
expressly stated to survive such payment and termination) have been paid in full
and all Commitments and Letters of Credit have terminated or expired (or cash
collateral has been provided, or other satisfactory arrangements have been made,
with respect thereto pursuant to Section 2.05(c)) and all LC Disbursements have
been reimbursed (such time, the “Facility Termination”), the Guaranty and all
obligations (other than those expressly stated to survive such termination) of
each Guarantor thereunder shall automatically terminate and be released and
discharged in full, all without delivery of any instrument or performance of any
act by any Person. Any such release of guarantee obligations shall be deemed
subject to the provision that such guarantee obligations shall be reinstated if
within 180 days after such release (or such longer period under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect during which any payment in respect of the Obligations
guaranteed thereby can be annulled, avoided, set aside, rescinded, invalidated,
declared to be fraudulent or preferential or otherwise required to be refunded
or repaid) any portion of any payment in respect of the Obligations guaranteed
thereby shall be rescinded or must otherwise be restored or returned upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payment had not been made; provided, however, that any such
reinstated guarantee shall be released immediately upon the Obligations being
indefeasibly paid in full.

 

Section 9.18          Judgment Currency.      If, for the purposes of obtaining
judgment in any court, it is necessary to convert a sum due hereunder or any
other Loan Document in one currency into another currency, the rate of exchange
used shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase the first currency with such other currency
on the Business Day preceding that on which final judgment is given.  The
obligation of the applicable Loan Party in respect of any such sum due from it
to the Administrative Agent or any Lender or Issuing Bank hereunder or under the
other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent or such Lender or Issuing Bank, as the case
may be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender or Issuing Bank, as the case may be, may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency.  If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent or any Lender or
Issuing Bank from any Loan Party in the Agreement Currency, each Loan Party
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent or such Lender or Issuing Bank, as the case
may be, against such loss.  If the amount of the Agreement Currency so purchased
is greater than the sum originally due to the Administrative Agent or any Lender
or Issuing Bank in such currency, the Administrative Agent or such Lender or
Issuing Bank, as the case may be, agrees to return the amount of any excess to
the applicable Loan Party (or to any other Person who may be entitled thereto
under applicable law).

 

[SIGNATURE PAGES FOLLOW]

 

88

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

MAPLE PARENT HOLDINGS CORP.,

 

as Initial Borrower

 

 

 

 

 

 

 

By

/s/ Ozan Dokmecioglu

 

 

Name: Ozan Dokmecioglu

 

 

Title: Chief Financial Officer and Treasurer

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent, Lender and Issuing Bank

 

 

 

 

 

 

 

By

/s/ Tony Young

 

 

Name: Tony Young

 

 

Title: Executive Director

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Lender and Issuing Bank

 

 

 

 

 

 

 

By

/s/ Robert C. Megan

 

 

Name: Robert C. Megan

 

 

Title: Senior Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA, as Lender and Issuing Bank

 

 

 

 

 

 

 

By

/s/ Robert Ehudin

 

 

Name: Robert Ehudin

 

 

Title: Authorized Signatory

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

BNP PARIBAS, as Lender

 

 

 

 

 

 

 

By:

/s/ Christopher Sked

 

 

Name: Christopher Sked

 

 

Title: Managing Director

 

 

 

 

By:

/s/ Ade Adedeji

 

 

Name: Ade Adedeji

 

 

Title: Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as Lender

 

 

 

 

 

 

 

By:

/s/ Robert Kane

 

 

Name: Robert Kane

 

 

Title: Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH, as Lender

 

 

 

 

 

 

 

By:

/s/ Van Brandenburg

 

 

Name: Van Brandenburg

 

 

Title: Executive Director

 

 

 

 

 

 

 

By:

/s/ Erin MacEachern

 

 

Name: Erin MacEachern

 

 

Title: Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Lender

 

 

 

 

 

 

 

By:

/s/ Thibault Rosset

 

 

Name: Thibault Rosset

 

 

Title: Managing Director

 

 

 

 

 

 

 

By:

/s/ Gary Herzog

 

 

Name: Gary Herzog

 

 

Title: Managing Director

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

INTESA SANPAOLO S.P.A. NEW YORK BRANCH, as Lender

 

 

 

 

 

 

 

By:

/s/ Francesco Di Mario

 

 

Name: Francesco Di Mario

 

 

Title: FVP — Head of Credit

 

 

 

 

 

By:

/s/ Nicholas A. Matacchieri

 

 

Name: Nicholas A. Matacchieri

 

 

Title: VP

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

MIZUHO BANK, LTD., as Lender

 

 

 

 

 

 

 

By:

/s/ James R. Fayen

 

 

Name: James R. Fayen

 

 

Title: Managing Director

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, N.A., as Lender

 

 

 

 

 

 

 

By:

/s/ Michael King

 

 

Name: Michael King

 

 

Title: Authorized Signatory

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Lender

 

 

 

 

 

 

 

By:

/s/ Victor Pierzchalski

 

 

Name: Victor Pierzchalski

 

 

Title: Authorized Signatory

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA, as Lender

 

 

 

 

 

By:

/s/ Nikhil Madhok

 

 

Name: Nikhil Madhok

 

 

Title: Authorized Signatory

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A., as Lender

 

 

 

 

 

 

By:

/s/ Irena Stavreska

 

 

Name: Irena Stavreska

 

 

Title: Director

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

ABN AMRO CAPITAL USA LLC, as Lender

 

 

 

 

 

 

By:

/s/ Javier Ramirez

 

 

Name: Javier Ramirez

 

 

Title: Director

 

 

 

 

 

 

By:

/s/ Adriano Echavarria

 

 

Name: Adriano Echavarria

 

 

Title: Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

HSBC BANK CANADA, as Lender

 

 

 

 

 

 

By:

/s/ Lotfi Bengalouze

 

 

Name: Lotfi Bengalouze

 

 

Title: AVP-Multinational Group

 

 

 

 

 

 

By:

/s/ Othmane Belmamoun

 

 

Name: Othmane Belmamoun

 

 

Title: Analyst-Multinational Group

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, NATIONAL ASSOCIATION, as Lender

 

 

 

 

 

 

By:

/s/ Benjamin Green

 

 

Name: Benjamin Green

 

 

Title: Associate Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

INDUSTRIAL & COMMERCIAL BANK OF CHINA LTD., NEW YORK BRANCH, as Lender

 

 

 

 

 

 

By:

/s/ Pinyen Shih

 

 

Name: Pinyen Shih

 

 

Title: Executive Director

 

 

 

 

 

 

By:

/s/ Xiaoyu Yang

 

 

Name: Xiaoyu Yang

 

 

Title: Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

MEDIOBANCA INTERNATIONAL (LUXEMBOURG) S.A., as Lender

 

 

 

 

 

 

By:

/s/ Stefano Biondi

 

 

Name: Stefano Biondi

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

By:

/s/ Edoardo Reitano

 

 

Name: Edoardo Reitano

 

 

Title: Chief Financial Officer

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

SANTANDER BANK N.A., as Lender

 

 

 

 

 

 

By:

/s/ Karen Ng

 

 

Name: Karen Ng

 

 

Title: Senior Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING CORPORATION, as Lender

 

 

 

 

 

 

By:

/s/ James D. Weinstein

 

 

Name: James D. Weinstein

 

 

Title: Managing Director

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

BAYERISCHE LANDESBANK, NEW YORK BRANCH, as Lender

 

 

 

 

 

 

By:

/s/ Matthew DeCarlo

 

 

Name: Matthew DeCarlo

 

 

Title: Senior Director

 

 

 

 

 

 

By:

/s/ Elke Videgain

 

 

Name: Elke Videgain

 

 

Title: Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

CITIZENS BANK, N.A., as Lender

 

 

 

 

 

 

 

By:

/s/ Kathryn L. Hinderhofer

 

 

Name:

 

 

Title:

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

CREDIT INDUSTRIEL ET COMMERCIAL, NEW YORK BRANCH, as Lender

 

 

 

 

 

 

 

By:

/s/ Eugene Kenny

 

 

Name: Eugene Kenny

 

 

Title: Eugene Kenny

 

 

 

 

 

 

 

By:

/s/ Eric Longuet

 

 

Name: Eric Longuet

 

 

Title: Managing Director

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

ING BANK, A BRANCH OF ING-DIBA AG, as Lender

 

 

 

 

 

 

 

By:

/s/ Michael Hofmann

 

 

Name: Michael Hofmann

 

 

Title: Director

 

 

 

 

 

 

 

By:

/s/ Christine Schmitz

 

 

Name: Christine Schmitz

 

 

Title: Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

PEOPLE’S UNITED BANK, N.A., as Lender

 

 

 

 

 

 

 

By:

/s/ Darci Buchanon

 

 

Name: Darci Buchanon

 

 

Title: Senior Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK, as Lender

 

 

 

 

 

By:

/s/ Katherine Bass

 

 

Name: Katherine Bass

 

 

Title: Director

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

THE TORONTO-DOMINION BANK, NEW YORK BRANCH, as Lender

 

 

 

 

 

By:

/s/ Annie Dorval

 

 

Name: Annie Dorval

 

 

Title: Authorized Signatory

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION, as Lender

 

 

 

 

 

By:

/s/ Kenneth R. Fieler

 

 

Name: Kenneth R. Fieler

 

 

Title: Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------